Exhibit 10.1

Execution Version

 

 

 

TERM LOAN AGREEMENT

DATED AS OF MAY 21, 2013

AMONG

ANCHOR HOCKING, LLC,

AS BORROWER AGENT,

ONEIDA LTD.,

AS BORROWER,

UNIVERSAL TABLETOP, INC.,

AS HOLDINGS,

VARIOUS LENDERS FROM TIME TO TIME PARTY HERETO,

DEUTSCHE BANK SECURITIES INC.

AND

JEFFERIES FINANCE LLC,

AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS,

JEFFERIES FINANCE LLC,

AS SYNDICATION AGENT,

DEUTSCHE BANK AG NEW YORK BRANCH,

AS ADMINISTRATIVE AGENT,

AND

LAMPERT ADVISORS, LLC,

AS DOCUMENTATION AGENT

 

 

$250,000,000 SENIOR SECURED TERM LOAN FACILITY

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1.

DEFINITIONS AND ACCOUNTING TERMS

  

  

Section 1.01  

Defined Terms

     1    Section 1.02  

Other Interpretive Provisions

     34    Section 1.03  

Accounting Terms

     35    Section 1.04  

Rounding

     36    Section 1.05  

Times of Day; Calculation of Dates

     36    Section 1.06  

Currency Equivalents Generally; Change of Currency

     36   

ARTICLE 2.

THE TERM COMMITMENTS AND CREDIT EXTENSIONS

  

  

Section 2.01  

The Initial Term Loan

     36    Section 2.02  

Term Borrowings, Conversions and Continuations of Loans

     36    Section 2.03  

Prepayments

     38    Section 2.04  

Termination of Term Commitments

     42    Section 2.05  

Repayment of Term Loans

     42    Section 2.06  

Interest

     42    Section 2.07  

Fees

     42    Section 2.08  

Computation of Interest and Fees

     43    Section 2.09  

Evidence of Debt

     43    Section 2.10  

Payments Generally; Administrative Agent’s Clawback

     43    Section 2.11  

Sharing of Payments by Lenders

     45    Section 2.12  

Borrower Agent

     45    Section 2.13  

Joint and Several Nature and Extent of Each Borrower’s Liability

     46    Section 2.14  

Incremental Facilities

     46    Section 2.15  

Refinancing Notes

     49    Section 2.16  

Extension of Term Loans

     50    Section 2.17  

Refinancing Amendments

     52    Section 2.18  

Permitted Debt Exchanges

     52   

ARTICLE 3.

TAXES, YIELD PROTECTION AND ILLEGALITY

  

  

Section 3.01  

Taxes

     54    Section 3.02  

Illegality

     57    Section 3.03  

Inability to Determine Rates

     57    Section 3.04  

Increased Costs; Reserves on Eurodollar Rate Loans

     58    Section 3.05  

Compensation for Losses

     59    Section 3.06  

Mitigation Obligations; Replacement of Lenders

     60    Section 3.07  

Survival

     60   

 

-i-



--------------------------------------------------------------------------------

         Page  

ARTICLE 4.

CONDITIONS PRECEDENT

  

  

Section 4.01  

Conditions to Initial Credit Extension

     60   

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES

  

  

Section 5.01  

Existence, Qualification and Power

     64    Section 5.02  

Authorization; No Contravention

     64    Section 5.03  

Governmental Authorization; Other Consents

     64    Section 5.04  

Binding Effect

     64    Section 5.05  

Financial Statements; No Material Adverse Effect

     65    Section 5.06  

Litigation

     65    Section 5.07  

No Default

     65    Section 5.08  

Ownership of Property; Liens

     65    Section 5.09  

Environmental

     66    Section 5.10  

Insurance

     67    Section 5.11  

Taxes

     67    Section 5.12  

ERISA Compliance

     67    Section 5.13  

Subsidiaries; Equity Interests

     68    Section 5.14  

Margin Regulations; Investment Company Act

     68    Section 5.15  

Disclosure

     68    Section 5.16  

Compliance with Laws

     69    Section 5.17  

[Reserved]

     69    Section 5.18  

Intellectual Property; Licenses, Etc.

     69    Section 5.19  

Solvency

     69    Section 5.20  

Collateral Documents

     69    Section 5.21  

Senior Debt

     69    Section 5.22  

Sanctioned Persons

     69    Section 5.23  

Foreign Corrupt Practices Act

     70    Section 5.24  

Patriot Act

     70   

ARTICLE 6.

AFFIRMATIVE COVENANTS

  

  

Section 6.01  

Financial Statements

     70    Section 6.02  

Certificates; Other Information

     71    Section 6.03  

Notices

     73    Section 6.04  

Preservation of Existence, Etc.

     73    Section 6.05  

Maintenance of Properties

     74    Section 6.06  

Maintenance of Insurance

     74    Section 6.07  

Compliance with and Laws

     74    Section 6.08  

Books and Records

     74    Section 6.09  

Inspection Rights

     75    Section 6.10  

Use of Proceeds

     75    Section 6.11  

Covenant to Guarantee Obligations and Give Security

     75    Section 6.12  

Compliance with Environmental Laws

     77    Section 6.13  

Preparation of Environmental Reports

     77   

 

-ii-



--------------------------------------------------------------------------------

         Page   Section 6.14  

Lenders’ Meetings

     78    Section 6.15  

Further Assurances

     78    Section 6.16  

Ratings

     78    Section 6.17  

Certain Post-Closing Obligations

     78   

ARTICLE 7.

NEGATIVE COVENANTS

  

  

Section 7.01  

Liens

     78    Section 7.02  

Investments

     81    Section 7.03  

Indebtedness

     82    Section 7.04  

Fundamental Changes

     83    Section 7.05  

Dispositions

     84    Section 7.06  

Restricted Payments

     85    Section 7.07  

Change in Nature of Business; Permitted Activities of Holdings

     87    Section 7.08  

Transactions with Affiliates

     88    Section 7.09  

Burdensome Agreements

     89    Section 7.10  

[Reserved]

     89    Section 7.11  

Financial Covenants

     90    Section 7.12  

Amendments or Waivers of Organization Documents

     90    Section 7.13  

Fiscal Year

     90    Section 7.14  

Prepayments of Indebtedness

     90    Section 7.15  

Sale-Leaseback Transactions

     91    Section 7.16  

[Reserved]

     91    Section 7.17  

Amendments of Indebtedness

     91   

ARTICLE 8.

EVENTS OF DEFAULT AND REMEDIES

  

  

Section 8.01  

Events of Default

     91    Section 8.02  

Remedies Upon Event of Default

     94    Section 8.03  

Right to Cure

     94    Section 8.04  

Application of Funds

     95   

ARTICLE 9.

ADMINISTRATIVE AGENT

  

  

Section 9.01  

Appointment and Authority

     95    Section 9.02  

Rights as a Lender

     95    Section 9.03  

Exculpatory Provisions

     96    Section 9.04  

Reliance

     97    Section 9.05  

Delegation of Duties

     97    Section 9.06  

Resignation of Administrative Agent

     97    Section 9.07  

Non-Reliance on Administrative Agent and Other Lenders

     98    Section 9.08  

No Other Duties, Etc.

     98    Section 9.09  

Administrative Agent May File Proofs of Claim

     98    Section 9.10  

Collateral and Guaranty Matters

     99    Section 9.11  

Indemnification of Agents

     100    Section 9.12  

Certain Rights of the Administrative Agent

     100    Section 9.13  

Holders

     100    Section 9.14  

Delivery of Information

     101    Section 9.15  

Withholding

     101   

 

-iii-



--------------------------------------------------------------------------------

         Page  

ARTICLE 10.

MISCELLANEOUS

  

  

Section 10.01  

Amendments, Etc.

     101    Section 10.02  

Notices; Effectiveness; Electronic Communication

     104    Section 10.03  

No Waiver; Cumulative Remedies; Enforcement

     106    Section 10.04  

Expenses; Indemnity; Damage Waiver

     106    Section 10.05  

Payments Set Aside

     108    Section 10.06  

Successors and Assigns

     109    Section 10.07  

Treatment of Certain Information; Confidentiality

     114    Section 10.08  

Right of Setoff

     115    Section 10.09  

Interest Rate Limitation

     115    Section 10.10  

Counterparts; Integration; Effectiveness

     115    Section 10.11  

Survival of Representations and Warranties

     115    Section 10.12  

Severability

     116    Section 10.13  

Replacement of Lenders

     116    Section 10.14  

Governing Law; Jurisdiction; Etc.

     117    Section 10.15  

Waiver of Jury Trial

     117    Section 10.16  

No Advisory or Fiduciary Responsibility

     118    Section 10.17  

Electronic Execution of Assignments and Certain Other Documents

     118    Section 10.18  

USA PATRIOT Act

     118    Section 10.19  

Judgment Currency

     119    Section 10.20  

ABL Intercreditor Agreement

     119   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(a)

  

Immaterial Subsidiaries

2.01

  

Commitments

4.01(a)(ii)

  

Closing Date Collateral Documents

4.01(a)(ii)(C)

  

Real Property Subject to Mortgages

4.01(a)(iv)

  

Certain Legal Opinions

5.06

  

Litigation

5.08(a)

  

Liens

5.08(b)

  

Owned Real Property

5.09

  

Environmental Matters

5.13

  

Subsidiaries; Other Equity Investments

6.17

  

Post-Closing Actions

7.03

  

Existing Indebtedness

7.08

  

Transactions with Affiliates

10.02

  

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

  

Form of

A

  

Committed Loan Notice

B

  

ABL Intercreditor Agreement

C

  

Note

D

  

Compliance Certificate

E-1

  

Assignment and Assumption

E-2

  

Affiliated Lender Assignment and Assumption

E-3

  

Administrative Questionnaire

F

  

Guarantee and Collateral Agreement

G-1

  

U.S. Tax Compliance Certificate

G-2

  

U.S. Tax Compliance Certificate

G-3

  

U.S. Tax Compliance Certificate

G-4

  

U.S. Tax Compliance Certificate

H

  

Closing Certificate

I

  

Intercompany Subordination Agreement

J

  

Prepayment Notice

K

  

Solvency Certificate

L

  

ROI Merger Certificate

 

-v-



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT (“Agreement”) is entered into as of May 21, 2013, among
ANCHOR HOCKING, LLC, a Delaware limited liability company (“Anchor”), ONEIDA
LTD., a Delaware corporation (“Oneida” and together with Anchor, each
individually a “Borrower” and collectively, “Borrowers”), UNIVERSAL TABLETOP,
INC., a Delaware corporation (“Holdings”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”) and DEUTSCHE
BANK AG NEW YORK BRANCH, as Administrative Agent.

WHEREAS, ROI Acquisition Corp., a Delaware corporation (to be renamed EveryWare
Global, Inc.) (“PublicCo”), ROI Merger Sub Corp., a Delaware corporation and a
wholly-owned subsidiary of PublicCo (“Merger Sub Corp.”), ROI Merger Sub LLC, a
Delaware limited liability company and a wholly-owned subsidiary of PublicCo
(“Merger Sub LLC”), and EveryWare Global, Inc., a Delaware corporation
(“Parent”), have entered into a business combination agreement and plan of
merger, dated as of January 31, 2013 (as amended, supplemented or otherwise
modified from time to time in accordance with the provisions hereof and thereof,
the “ROI Merger Agreement”), by which Merger Sub Corp. will merge with and into
Parent, with Parent as the surviving corporation, immediately followed by the
merger of Parent with and into Merger Sub LLC, with Merger Sub LLC as the
surviving company (the “ROI Merger”). Pursuant to the certificate of merger to
be filed upon the merger of Parent with and into Merger Sub LLC, Merger Sub LLC
will be renamed EveryWare, LLC.

WHEREAS, Borrowers have requested that the Lenders provide a term loan facility
and the Lenders have indicated their willingness to lend on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE 1.

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“ABL Agent” means the “Administrative Agent” under (and as defined in) the ABL
Credit Agreement.

“ABL Collateral Documents” means the security agreements, the mortgages and each
of the other agreements, instruments or documents that create or purport to
create a Lien in favor of the ABL Agent for the benefit of the ABL Lenders.

“ABL Credit Agreement” means that certain Second Amended and Restated Loan and
Security Agreement, dated as of the date hereof, among the ABL Loan Parties, the
ABL Lenders, the ABL Agent and the other parties thereto from time to time.

“ABL Facility Indebtedness” means (i) Indebtedness of Holdings, any Borrower or
any Subsidiary outstanding under the ABL Loan Documents, (ii) obligations in
respect of certain Swap Contracts permitted pursuant to Article VII hereof that
are secured ratably with the Indebtedness under the ABL Loan Documents pursuant
to the terms of the ABL Credit Agreement and (iii) certain other Bank Product
Obligations (as defined in the ABL Credit Agreement) that are secured ratably
with the Indebtedness under the ABL Loan Documents pursuant to the terms of the
ABL Credit Agreement.



--------------------------------------------------------------------------------

“ABL Intercreditor Agreement” means the ABL Intercreditor Agreement, dated as of
the date hereof, substantially in the form of Exhibit B, among the Loan Parties,
the Administrative Agent and the ABL Agent, or any other intercreditor agreement
among the ABL Agent, one or more Senior Representatives of Permitted First
Priority Refinancing Debt, Permitted Junior Priority Refinancing Debt or
Refinancing Notes and the Administrative Agent on terms that are reasonably
acceptable to the Administrative Agent.

“ABL Lenders” means the “Lenders” under (and as defined in) the ABL Credit
Agreement.

“ABL Loan Documents” means the ABL Credit Agreement, the ABL Collateral
Documents and each of the other agreements, instruments or documents related
thereto.

“ABL Loan Parties” means the “Loan Parties” under (and as defined in) the ABL
Credit Agreement.

“ABL Obligations” means the “Obligations” under (and as defined in) the ABL
Credit Agreement.

“Act” has the meaning specified in Section 10.18.

“Additional Lender” means, at any time, any bank, other financial institution or
institutional lender or investor that, in any case, is not an existing Lender at
such time and that agrees to provide any portion of any Incremental Term Loan in
accordance with Section 2.14; provided that each Additional Lender (other than
any Person that is a Lender, an Affiliate of a Lender or an Approved Fund of a
Lender at such time) shall be subject to the approval of the Administrative
Agent (such approval not to be unreasonably withheld or delayed), in each case
to the extent any such consent would be required from the Administrative Agent
under Section 10.06(b)(iii)(B) for an assignment of Term Loans to such
Additional Lender.

“Additional Refinancing Lender” means, at any time, any bank, other financial
institution or institutional lender or investor that, in any case, is not an
existing Lender and that agrees to provide any portion of any Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.15; provided that each Additional Refinancing Lender (other than any
Person that is a Lender, an Affiliate of a Lender or an Approved Fund of a
Lender at such time) shall be subject to the approval of the Administrative
Agent (such approval not to be unreasonably withheld or delayed), in each case
to the extent any such consent would be required from the Administrative Agent
under Section 10.06(b)(iii)(B) for an assignment of Term Loans to such
Additional Refinancing Lender.

“Administrative Agent” means Deutsche Bank AG New York Branch in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify Borrower Agent
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-3 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

-2-



--------------------------------------------------------------------------------

“Affiliated Lender” means a Lender that is the Sponsor or an Affiliate of the
Sponsor (other than Holdings and its Subsidiaries).

“Agent” means each of the Administrative Agent and the Arrangers.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Term Commitments” means the Term Commitments of all the Lenders.

“Agreement” means this Term Loan Agreement.

“Agreement Currency” has the meaning specified in Section 10.19.

“All-in Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a Base Rate floor or a
Eurodollar Rate floor or otherwise, in each case incurred or payable by
Borrowers generally to the lenders; provided that original issue discount and
upfront fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the stated life to maturity at the time of its incurrence
of the applicable Indebtedness) and provided, further, that “All-in Yield” shall
not include arrangement, underwriting, structuring or similar fees paid to
arrangers or fees that are not paid ratably to all lenders of such Indebtedness.

“Alternative Currency” means lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars.

“Anchor” has the meaning specified in the introductory paragraph hereto.

“Anchor Canada” means Anchor Hocking Canada, Inc., a Canadian corporation.

“Annual Financial Statements” means (a) the audited consolidated balance sheets
of each of Oneida and its Subsidiaries and Anchor and its Subsidiaries and the
consolidated statements of operations, Stockholders’ Equity and cash flows of
each of Oneida and its Subsidiaries and Anchor and its Subsidiaries, in each
case, for the Fiscal Years ended 2010 and 2011, and (b) the audited consolidated
balance sheets of Holdings and its Subsidiaries and the consolidated statements
of operations, Stockholders’ Equity and cash flows of Holdings and its
Subsidiaries for the Fiscal Year ended 2012.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the aggregate principal
amount of all Term Commitments and, as applicable and without duplication, Term
Loans then outstanding represented by the principal amount of such Lender’s Term
Commitments and, as applicable and without duplication, Term Loans outstanding
at such time. The initial Applicable Percentage of each Lender in respect of the
Term Facility is set forth opposite the name of such Lender on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurodollar liabilities” (as such
term is defined in Regulation D of the FRB) under regulations issued from time
to time by the FRB or other applicable banking regulator. A Eurodollar Rate Loan
shall be deemed to constitute Eurodollar liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

 

-3-



--------------------------------------------------------------------------------

“Appropriate Lender” means, at any time, with respect to Term Loans of any
Class, the Lenders of such Class.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Deutsche Bank Securities Inc. and Jefferies Finance LLC, in
their respective capacities as joint lead arrangers and joint bookrunners.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means (a) an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E-1 or any other form approved by
the Administrative Agent and (b) in the case of any assignment of Term Loans in
connection with a Permitted Debt Exchange conducted in accordance with
Section 2.18, such form of assignment (if any) as may have been reasonably
requested by the Administrative Agent in accordance with Section 2.18(a).

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Auction” has the meaning specified in Section 10.06(b)(vii)(A).

“Available Amount” means, on any date of determination (the “Reference Date”),
an amount equal to:

(a) $10,000,000, plus

(b) the Borrower Retained ECF Amount; plus

(c) Net Equity Proceeds received after the Closing Date by any Borrower (other
than a Cure Contribution); plus

(d) to the extent not otherwise reflected in Consolidated Net Income and without
duplication, 100% of the aggregate net cash proceeds (other than any Cure
Contribution) and the fair market value (as reasonably determined by Borrowers)
of marketable securities or other property received by a Borrower as a
contribution to its common equity capital since the Closing Date from any Person
other than a Borrower or a Subsidiary of a Borrower, in each case, other than
marketable securities or other property of another Borrower or of Anchor Canada
or any of its Subsidiaries; plus

(e) to the extent not otherwise included, the aggregate amount of cash Returns
to any Loan Party in respect of Investments made pursuant to Section 7.02(h),
minus

(f) the aggregate amount of (i) Investments made pursuant to Section 7.02(h),
(ii) Restricted Payments made pursuant to 7.06(e), and (iii) prepayments,
redemptions, acquisitions, retirements, cancellations, terminations and
repurchases of Junior Indebtedness made pursuant to Section 7.14(a)(iii), in
each case during the period beginning immediately after the Closing Date through
and including the Reference Date (without taking account of the intended usage
of the Available Amount on such Reference Date).

 

-4-



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1.00% and (c) the Eurodollar Rate that would
be payable on such day for a Eurodollar Rate Loan with a one-month Interest
Period plus 1.00%; provided that the Base Rate will be deemed not to be less
than 2.25%. Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective day of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Agent” has the meaning specified in Section 2.12.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Notice” has the meaning specified in clause (a)(ii)(C)(8) of Article
4.

“Borrower Retained ECF Amount” means, at any date, an amount, not less than zero
in the aggregate, determined on a cumulative basis equal to the aggregate
cumulative sum of the Retained Percentage of the Consolidated Excess Cash Flow
for each Fiscal Year ending after the Closing Date and prior to such date (it
being understood that the a Retained Percentage of the Consolidated Excess Cash
Flow for any Fiscal Year shall be included in the cumulative Borrower Retained
ECF Amount regardless of whether a prepayment is required by Section 2.03(b)(ii)
for such Fiscal Year).

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, the term “Business Day” means any day which is a
Business Day described in clause (a) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition or maintenance of
any fixed or capital asset, in each case, that are capitalized in accordance
with GAAP (without giving effect to FASB ASC 840).

“Capital Lease” means, with respect to any Person, any lease that is required by
GAAP (but without giving effect to FASB ASC 840) to be capitalized on a balance
sheet of such Person.

“Cash Equivalents” means any of the following types of Investments:

(a) Dollars, Pounds Sterling, Euros or any other currency to the extent utilized
in connection with the conduct of the business of Holdings or any of its
Subsidiaries;

 

-5-



--------------------------------------------------------------------------------

(b) securities issued or directly and fully guaranteed or insured by the United
States, any province of Canada, any member state of the European Union, or any
agency or instrumentality thereof having maturities of not more than 24 months
from the date of acquisition thereof (provided that the full faith and credit of
such country or such member state is pledged in support thereof);

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) any bank or
trust company, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (d) of this definition and (iii) has net assets of
not less than $5,000,000,000 and has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 365 days from the
date of acquisition thereof;

(d) commercial paper issued by any Person organized under the laws of any state
of the United States and maturing no more than 365 days from the time of the
acquisition thereof, and having, at the time of acquisition thereof, a rating of
A-2 (or the then equivalent grade) or better from S&P or P-2 (or the then
equivalent grade) or better from Moody’s;

(e) Investments, classified in accordance with GAAP as current assets of
Holdings or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (b), (c) and (d) of
this definition;

(f) repurchase obligations for underlying securities of the types described in
clauses (b) and (c) entered into with any Person referenced in clause (c) above;

(g) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any Person referenced in clause
(c);

(h) bills of exchange issued in the United States, Canada, a member state of the
European Union or Japan eligible for rediscount at the relevant central bank and
accepted by a bank (or any dematerialized equivalent);

(i) interests in any investment company, money market or enhanced high yield
fund which invests at least 90% of its assets in instruments of the type
specified in clauses (a) through (h) above;

(j) securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);
and

(k) instruments and investments equivalent to those referred to in clauses
(a) through (j) above denominated in euros or any other foreign currency
comparable in credit quality and tenor to those referred to above and
customarily used in any jurisdiction outside the United States in connection
with any business conducted in such jurisdiction.

 

-6-



--------------------------------------------------------------------------------

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, and any rules or regulations promulgated
thereunder.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued.

“Change of Control” means the occurrence of any of the following:

(a) (1) any “person” or “group” (within the meaning of the Securities and
Exchange Act of 1934, as amended), other than the Sponsors, is or becomes the
“beneficial owner” (within the meaning of Rule 13(d)-3 and 13(d)-5 of the
Securities and Exchange Act of 1934, as amended, directly or indirectly, of more
than 35% of the Equity Interests of Holdings entitled to vote for members of the
board of directors or equivalent governing body of Holdings on a fully-diluted
basis (and taking into account all such Equity Interests that such person or
group has the right to acquire pursuant to any option right) or (2) Holdings
shall cease to own, directly or indirectly, 100% of the Equity Interests in each
Borrower on a fully-diluted basis;

(b) during each period of twelve consecutive months, individuals who, at the
beginning of such period, constituted the board of directors (or similar
governing body) of Holdings (together with any directors whose election by the
board of directors of Holdings or whose nomination for election by the members
of Holdings was approved by a vote of at least a majority of the directors (or
members of a similar governing body) then still in office who either were
directors at the beginning of such period or whose elections or nomination for
election was previously so approved) cease for any reason other than death or
disability or termination of employment to constitute a majority of the
directors (or members of a similar governing body) then in office; or

(c) a “Change of Control,” “Change in Control” or similar event shall occur
under the ABL Credit Agreement, any Refinancing Notes Indenture, any other
Indebtedness of Holdings or any of its Subsidiaries with an aggregate principal
amount in excess of the Threshold Amount (to the extent that the occurrence of
such event permits the holders of Indebtedness thereunder to accelerate the
maturity thereof or to resell such other Indebtedness to Holdings or any of its
Subsidiaries, or requires Holdings or any of its Subsidiaries to repay, or offer
to repurchase, such Indebtedness).

“Class” when used in reference to (a) any Term Loan or Term Borrowing, refers to
whether such Term Loan, or the Term Loans comprising such Term Borrowing, are
Initial Term Loans or Incremental Term Loans of a given series, Extended Term
Loans of a given Term Loan Extension Series or Refinancing Term Loans of a given
series, (b) any Term Commitment, refers to whether such Term Commitment is a
Term Commitment in respect of Initial Term Loans, a Class of Incremental Term

 

-7-



--------------------------------------------------------------------------------

Loans, a Class of Extended Term Loans, a Class of Refinancing Notes, or a Class
of Refinancing Term Loans and (c) any Lender, refers to whether such Lender has
a Term Loan or Term Commitment with respect to a particular Class of Term Loans
or Term Commitments. Incremental Term Commitments, Refinancing Term Commitments,
commitments with regard to Extended Term Loans (and, in each case, Term Loans
made pursuant to such Term Commitments) that have different terms and conditions
shall be construed to be in different Classes. Term Commitments (and, in each
case, Term Loans made pursuant to such Term Commitments) that have the same
terms and conditions shall be construed to be in the same Class.

“Closing Date” means the first date all the conditions precedent referred to in
Article 4 are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended (unless otherwise
provided herein).

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and any other assets or property pledged from time
to time pursuant to the Collateral Documents.

“Collateral Agreement” means the guarantee and collateral agreement of even date
herewith executed and delivered by the Loan Parties and substantially in the
form of Exhibit F.

“Collateral Documents” means, collectively, the Collateral Agreement, the
Mortgages, each of the mortgages, collateral assignments, supplements to all of
the foregoing, security agreements, pledge agreements, control agreements or
other similar agreements delivered to the Administrative Agent pursuant to
Section 6.11, and each of the other agreements, instruments or documents
(including, without limitation, patent, trademark or copyright filings) that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

“Committed Loan Notice” means a notice of (a) a Term Borrowing or (b) a
conversion of Term Loans from one Type to the other or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be substantially
in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Cash Interest Charges” means, for any Measurement Period,
Consolidated Interest Charges for such period to the extent paid in cash during
such period.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding cash
and Cash Equivalents, amounts related to current or deferred Taxes based on
income or profits, assets held for sale, loans (permitted) to third parties,
pension assets, deferred bank fees and derivative financial instruments.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding (a) the revolver under the ABL Credit Agreement and the current
portion of any other Indebtedness, (b) the current portion of any interest
expense, (c) accruals for current or deferred Taxes based on income or profits,
(d) accruals of any costs or expenses related to restructuring reserves,
(e) deferred revenue and (g) the current portion of pension liabilities.

 

-8-



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of Holdings and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period, plus the following, without
duplication, and except with respect to clauses (o) and (q) below, to the extent
deducted in calculating such Consolidated Net Income: (a) depreciation expense,
(b) amortization expense, (c) the annual provision attributed to a management
long-term incentive plan, and other FASB ASC 718 compensation expense, if
applicable, (d) other non-cash deductions, losses or expenses that do not
represent an accrual or reserve for potential cash items in any future period,
(e) provision for LIFO and deferred variance adjustments for inventory
valuations, (f) consolidated Federal, state and local income tax expenses,
(g) Consolidated Interest Charges, (h) extraordinary losses, (i) any non-cash
non-recurring charge or non-cash restructuring charges (to include, but not be
limited to, write-downs to goodwill and other intangible assets as covered by
FASB ASC 350, 360 and 840, barter credits, inventory and accounts receivable
(including trade receivables and duty drawback receivables)) and also including,
without duplication, any other non-cash restructuring costs as allowed under
GAAP (including, but not limited to FASB ASC 420 Accounting for Costs Associated
with Exit or Disposal Activities), (j) cash restructuring charges, fees and
expenses; provided that the aggregate amount of all items added back pursuant to
this clause (j) shall not exceed 15% of Consolidated EBITDA for such period
calculated on a Pro Forma Basis after giving effect to all adjustments thereto,
(k) professional fees and expenses incurred and costs under employee retention
programs, (1) foreign currency translation gains or losses as shown on the
consolidated statement of income of Holdings and its Subsidiaries, (m) cash or
non-cash charges constituting Transaction Costs, (n) any fees, indemnities and
expenses paid to the Sponsor or its Affiliates pursuant to the Management
Agreement (or accrued thereunder) for periods prior to the Closing Date, and any
fees, indemnities and expenses paid to the members of the board of directors (or
similar governing body, including members of committees or subcommittees
thereof) of Holdings and any of direct and indirect parent entities thereof for
periods beginning on or after the Closing Date, (o) business interruption
insurance proceeds, (p) any fees, costs or expenses incurred in connection with
Permitted Acquisitions or potential Permitted Acquisitions (whether consummated
or not), and (q) the amount of “run rate” cost savings, operating expense
reductions and cost synergies projected by Holdings in good faith to result from
actions taken or committed to be taken no later than twelve (12) months after
the end of such period (calculated on a pro forma basis as though such cost
savings, operating expense reductions and cost synergies had been realized on
the first day of such period for which Consolidated EBITDA is being determined
and as if such cost savings, operating expense reductions and cost synergies
were realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions; provided that such cost
savings and synergies are reasonably identifiable and factually supportable (it
is understood and agreed that “run-rate” means the full recurring benefit for a
period that is associated with any action taken or committed to be taken, net of
the amount of actual benefits realized during such period from such actions);
provided that the aggregate amount of cost savings, operating expense reductions
and cost synergies added back pursuant to this clause (q), and clause (C) in the
paragraph directly below, for any period shall not exceed 7.0% of Consolidated
EBITDA for such period calculated on a Pro Forma Basis after giving effect to
all adjustments thereto, and minus, without duplication, (i) any amount included
in Consolidated EBITDA for such Measurement Period in respect of cancellation of
debt income arising as a result of the repurchase of Term Loans pursuant to
Section 10.06(b)(vii), (ii) non-cash gains included in Consolidated Net Income
for such Measurement Period, (iii) any cash payments made in such Measurement
Period in respect of non-cash charges taken in any prior Measurement Period,
(iv) to the extent not deducted in the calculation of net income, actual fees,
costs and expenses associated with the proceeds of business interruption
insurance to the extent such amounts are the basis of such recovery and
(v) extraordinary gains. Notwithstanding anything to the contrary contained
herein, for purposes of determining Consolidated EBITDA under this Agreement for
any period that includes any of the fiscal quarters ended March 31,
2012, June 30, 2012, September 30, 2012,

 

-9-



--------------------------------------------------------------------------------

December 31, 2012 and March 31, 2013, Consolidated EBITDA for such fiscal
quarters shall be $12,604,708.28, $18,698,082.82, $11,544,092.34, $16,105,808.07
and $12,485,789.39, respectively, in each case as may be subject to further
adjustments in accordance with the following paragraph for the applicable
Measurement Period.

Solely for the purpose of the computations of the Consolidated Leverage Ratio,
the Consolidated First Lien Leverage Ratio and the Consolidated Interest
Coverage Ratio, if there has occurred at any time after the Closing Date a
Permitted Acquisition or Disposition of assets during the relevant period,
Consolidated EBITDA shall be calculated on a Pro Forma Basis (as defined below)
pursuant to this definition; provided that, notwithstanding the foregoing, when
calculating Consolidated Leverage Ratio for purposes of determining ECF
Percentage or compliance with Section 7.11(a) and for purposes of determining
Consolidated Interest Coverage Ratio for purposes of determining compliance with
Section 7.11(b), any acquisition or Disposition that has occurred subsequent to
the end of the applicable measurement period shall not be given pro forma
effect. For purposes of this definition, “Pro Forma Basis” means, with respect
to the preparation of pro forma financial statements for the purpose of the
adjustment to Consolidated EBITDA (1) relating to any such Permitted
Acquisition, on the basis that (A) any Indebtedness incurred or assumed in
connection with such acquisition was incurred or assumed on the first day of the
applicable period, (B) if such Indebtedness bears a floating interest rate, such
interest shall be paid over the pro forma period either at the rate in effect on
the date of such acquisition or the applicable rate experienced over the period
(to the extent known), and (C) all income and expense associated with the assets
or entity acquired in connection with such Permitted Acquisition for the most
recently ended four Fiscal Quarter period for which such income and expense
amounts are available shall be treated as being earned or incurred by Holdings
and its Subsidiaries on a pro forma basis for the portion of the applicable
period occurring prior to the date such acquisition or consolidation has
occurred without giving effect to any cost savings, operating expense reductions
and cost synergies, except such cost savings, operating expense reductions and
cost synergies that are reasonably identifiable and factually supportable,
projected by a Responsible Officer of Holdings in good faith to be realized
during such period (calculated on a pro forma basis as though such items had
been realized on the first day of such period) as a result of actions taken by
Holdings or any of its Subsidiaries in connection with such Permitted
Acquisition and net of the amount of actual benefits realized during such period
from such actions that are otherwise included in the calculation of Consolidated
EBITDA; provided that the aggregate amount cost savings, operating expense
reductions and cost synergies added back pursuant to this clause (C), and clause
(q) in the paragraph directly above, for any period shall not exceed 7.0% of
Consolidated EBITDA for such period calculated on a Pro Forma Basis after giving
effect to all adjustments thereto and (2) relating to any Disposition of assets,
a pro forma adjustment of Consolidated EBITDA, to include, as of the first day
of any applicable period, such Dispositions, including, without limitation,
adjustments reflecting any non-recurring costs and any extraordinary expenses of
any such permitted asset dispositions consummated during such period calculated
on a basis consistent with GAAP and SEC Regulation S-X of the Securities
Exchange Act of 1934, as amended.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (a) the sum, without duplication, of the amounts for such period of
(i) Consolidated Net Income, plus, (ii) the sum of to the extent reducing
Consolidated Net Income, the sum, without duplication, of amounts for non-cash
charges, reductions, losses or expenses reducing Consolidated Net Income,
including for depreciation and amortization (excluding any such non-cash charge
to the extent that it represents an accrual or reserve for a potential cash
charge in any future period or amortization of a prepaid cash charge that was
paid in a prior period), plus, if a decrease, or minus, if an increase,
(iii) the Consolidated Working Capital Adjustment, minus (b) the sum, without
duplication, of (i) the amounts for such period paid in cash by Holdings and its
Subsidiaries other than from proceeds of the incurrence of Indebtedness (other
than extensions of credit under the ABL Credit Agreement or any other revolving
credit or similar facility) (and not already reducing Consolidated Net Income)
of (1) principal repayments (but not optional or mandatory

 

-10-



--------------------------------------------------------------------------------

prepayments of Term Loans whether pursuant to Section 2.03,
Section 10.06(b)(vii) or otherwise (but including mandatory prepayments of Term
Loans pursuant to Section 2.03(b)(i) to the extent such Disposition resulted in
an increase in Consolidated Net Income but not in excess of the amount of such
increase)) of Indebtedness for borrowed money of Holdings and its Subsidiaries
(excluding (I) repayments of loans under the ABL Credit Agreement (or other
loans which by their terms may be reborrowed if prepaid) except to the extent
the commitments thereunder (or commitments in respect of such other revolving
loans) are permanently reduced in connection with such repayments and (II)
repayments of other Indebtedness with the proceeds of any Disposition or
Extraordinary Receipts) and repayments of obligations of Holdings and its
Subsidiaries under Capital Leases (excluding any interest expense portion
thereof), (2) Capital Expenditures permitted to be made hereunder, (3) payments
of the type described in clause (m) of the definition of “Consolidated EBITDA”,
(4) fees, costs and expenses paid in connection with Permitted Acquisitions and
Investments permitted to be made hereunder pursuant to Section 7.02(h) (other
than those that are made with the Available Amount), (5) Restricted Payments
made to Persons other than Holdings or its Subsidiaries (other than those made
with the Available Amount or financed with proceeds of the incurrence of
Indebtedness (other than extensions of credit under the ABL Credit Agreement or
any other revolving credit or similar facility)), (6) actual fees, costs and
expenses associated with the proceeds of business interruption insurance to the
extent such amounts are the basis of such recovery, and (7) other non-cash gains
increasing Consolidated Net Income for such period (excluding any such non-cash
gain to the extent it represents the reversal of an accrual or reserve for a
potential cash gain in any prior period); provided that for the Fiscal Year
ending December 31, 2013, Consolidated Excess Cash Flow for such Fiscal Year,
shall be calculated for the period beginning on the Closing Date through the
December 31, 2013 and without giving effect to any Consolidated Working Capital
Adjustment for such period.

“Consolidated First Lien Funded Indebtedness” means, as of any date of
determination, all “Consolidated Funded Indebtedness” outstanding on such date
that is secured by a Lien on any asset or property of Holdings or any Subsidiary
but excluding any such Indebtedness (other than obligations under the ABL Credit
Agreement) in which the applicable Liens are expressly subordinated or junior to
the Liens securing the Obligations.

“Consolidated First Lien Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated First Lien Funded Indebtedness (net of
unrestricted cash and Cash Equivalents of Holdings and its Subsidiaries in an
amount not to exceed $20,000,000) as of such date to (b) Consolidated EBITDA for
the most recently completed Measurement Period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all obligations in respect
of the deferred purchase price of property or services (other than (i) trade
accounts payable) and (ii) earnouts, holdbacks and other deferred payment of
consideration in Permitted Acquisitions to the extent not fixed and payable),
(d) Attributable Indebtedness in respect of Capital Leases, (e) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (d) above of Persons other than Holdings
or any of its Subsidiaries, and (f) all Indebtedness of the types referred to in
clauses (a) through (e) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which Holdings or any of its Subsidiaries is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to Holdings or
such Subsidiary.

“Consolidated Interest Charges” means, for any Measurement Period, consolidated
interest expense (net of interest income) for such period whether paid or
accrued and whether or not capitalized

 

-11-



--------------------------------------------------------------------------------

(including, without limitation, non-cash interest payments, the interest
component of any deferred payment obligations, the interest component of all
payments under Capital Leases, imputed interest with respect to Attributable
Indebtedness, and commissions, discounts and other fees and charges incurred in
respect of letter of credit or bankers’ acceptance financings, amortization of
debt issuance costs and of original issue discount, net payments, if any,
pursuant to interest Swap Contracts in respect of Indebtedness), in each case,
of or by Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed Measurement
Period to (b) Consolidated Cash Interest Charges for such Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness (net of unrestricted cash and Cash
Equivalents of Holdings and its Subsidiaries in an amount not to exceed
$20,000,000) as of such date to (b) Consolidated EBITDA for the most recently
completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or net loss) of Holdings and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period taken as a single accounting period,
after giving effect to deduction of or provision for all operating expenses, all
taxes and reserves (including, without limitation, reserves for deferred taxes)
and all other proper deductions, all determined in conformity with GAAP;
provided that Consolidated Net Income shall exclude, without duplication,
(a) the net income (or net loss) for such Measurement Period of any Person
accrued prior to the date it becomes a Subsidiary of, or is merged into or
consolidated with, Holdings or a Subsidiary of Holdings; (b) any net gains or
losses on the sale or other disposition, not in the ordinary course of business,
of investments and other capital assets, provided that there shall also be
excluded any related charges for taxes thereon; (c) any net gain arising from
the collection of the proceeds of any insurance policy; (d) any cancellation of
debt income; and (e) any other extraordinary item, as determined according to
GAAP.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets of Holdings and its Subsidiaries over
Consolidated Current Liabilities of Holdings and its Subsidiaries.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long-term
assets and current liabilities to long-term liabilities and the effect of any
Permitted Acquisition during such period; provided, that there shall be included
with respect to any Permitted Acquisition during such period an amount (which
may be a negative number) by which the Consolidated Working Capital acquired in
such Permitted Acquisition as at the time of such acquisition exceeds (or is
less than) Consolidated Working Capital at the end of such period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

-12-



--------------------------------------------------------------------------------

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness (including, without
limitation, Refinancing Term Loans) incurred pursuant to a Refinancing
Amendment, in each case, issued, incurred or otherwise obtained (including by
means of the extension or renewal of existing Indebtedness) in exchange for, or
to extend, renew, replace, repurchase, retire or refinance, in whole or part,
existing Term Loans, or any then-existing Credit Agreement Refinancing
Indebtedness (the “Refinanced Debt”); provided that (i) such Indebtedness has a
maturity no earlier, and a Weighted Average Life to Maturity equal to or
greater, than the Refinanced Debt, (ii) such Indebtedness shall not have a
greater principal amount than the principal amount of the Refinanced Debt plus
accrued interest, fees, premiums (if any) and penalties thereon and costs, fees
and expenses associated with the refinancing (including, without limitation,
upfront fees and original issue discount), (iii) the terms and conditions of
such Indebtedness (except as otherwise provided in clause (ii) above, but
including pricing, premiums and optional prepayment or redemption terms) reflect
market terms at time of incurrence, (iv) such Refinanced Debt shall be repaid,
repurchased, retired, defeased or satisfied and discharged, and all accrued
interest, fees, premiums (if any) and penalties in connection therewith shall be
paid, on the date such Credit Agreement Refinancing Indebtedness is issued,
incurred or obtained, (v) such Indebtedness is not at any time guaranteed by any
Subsidiary other than Loan Parties and (vi) to the extent secured, such
Indebtedness is not secured by property or assets of any Loan Party other than
the Collateral.

“Credit Extension” means a Term Borrowing.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of notice, the passage of the applicable grace periods, or
both, would be an Event of Default.

“Default Rate” means an interest rate (before as well as after judgment) equal
to (x) with respect to overdue principal, the applicable interest rate plus
2.00% per annum and (y) with respect to any other overdue amount (including
overdue interest), the interest rate applicable to Base Rate Loans under the
Term Facility in the case of overdue interest or fee relating to the Term
Facility plus 2.00% per annum.

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by Borrowers) of non-cash consideration received by Holdings or
any of its Subsidiaries in connection with a Disposition that is so designated
as Designated Non-Cash Consideration received in connection with a subsequent
payment, redemption, retirement, sale or other disposition of such Designated
Non-Cash Consideration. A particular item of Designated Non-Cash Consideration
will no longer be considered to be outstanding when and to the extent it has
been paid, redeemed or otherwise retired or sold or otherwise disposed of in
compliance with Section 7.05.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than (i) solely for

 

-13-



--------------------------------------------------------------------------------

Qualified Equity Interests and cash in lieu of fractional shares or (ii) solely
at the discretion of the issuer), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control, asset sale or similar
event so long as any rights of the holders thereof upon the occurrence of a
change of control, asset sale or similar event shall be subject to the prior
repayment in full of the Term Loans and all other Obligations that are accrued
and payable), (b) is redeemable at the option of the holder thereof (other than
(i) solely for Qualified Equity Interests and cash in lieu of fractional shares
or (ii) as a result of a change of control, asset sale or similar event so long
as any rights of the holders thereof upon the occurrence of a change of control,
asset sale or similar event shall be subject to the prior repayment in full of
the Term Loans and all other Obligations that are accrued and payable), in whole
or in part, (c) provides for the scheduled payments of dividends in cash or
(d) is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is 91 days after the Latest Maturity Date at the
time of issuance of such Equity Interests; provided that if such Equity
Interests are issued pursuant to a plan for the benefit of employees of Holdings
(or any direct or indirect parent thereof) or any of its Subsidiaries or by any
such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by Holdings or any of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

“Documentation Agent” means Lampert Advisors, LLC.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate for the purchase of Dollars with such Alternative Currency.

“Domestic Subsidiary” means, with respect to any Person, each Subsidiary of such
Person that is organized under the laws of the United States, any state thereof
or the District of Columbia.

“ECF Percentage” means, for any given Fiscal Year, 50%; provided that if, as of
the last day of such Fiscal Year, the Consolidated Leverage Ratio is less than
or equal to (i) 3.00:1.00, the ECF Percentage shall be 25% and (ii) 2.00 to
1.00, the ECF Percentage shall be 0%.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).

“Environmental Claim” means any notice, claim, demand, action, suit, lien,
litigation, toxic tort, proceeding, demand, request for information, complaint,
citation, summons, investigation, notice of non-compliance or violation, cause
of action, consent order, consent decree, investigation, or other proceeding by
or from any Governmental Authority or any other Person, relating in any way to
any non-compliance with, or liability arising under, Environmental Law.

“Environmental Laws” means any and all Laws relating to human health and safety,
pollution, the protection of the environment or the release of any materials
into the environment, including those related to Hazardous Materials and water
emissions and discharges.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

-14-



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization under Section 4241 of ERISA; (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan amendment as a termination
under Section 4041 or 4041A of ERISA; or (e) the institution by the PBGC of
proceedings to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan is considered an at-risk plan or a Multiemployer Plan is
in endangered or critical status within the meaning of Sections 430, 431 and 432
of the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.

“Estimated Pro Forma Financial Statements” has the meaning specified in
Section 5.05(c).

“Eurodollar liabilities” has the meaning specified in Section 3.04(e).

“Eurodollar Rate” means for any Interest Rate Determination Date with respect to
an Interest Period for a Eurodollar Rate Loan, the rate per annum obtained by
dividing (and rounding upward, if necessary, to the next whole multiple of 1/100
of 1.00%) (i) (x) the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays an average British Bankers Association Interest
Settlement Rate or the successor thereto if the British Bankers Association is
no longer making such rate available (such page currently being LIBOR01 page)
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (y) in the
event the rate referenced in the preceding clause (x) does not appear on such
page or service or if such page or service shall cease to be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service which displays an average
British Bankers Association Interest Settlement Rate for deposits or the
successor thereto if the British Bankers Association is no longer making such
rate available (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (z) in the
event the rates referenced in the preceding clauses (x) and (y) are not
available, the rate per annum equal

 

-15-



--------------------------------------------------------------------------------

to the offered quotation rate to first class banks in the London interbank
market by the Administrative Agent for deposits (for delivery on the first day
of the relevant period) in Dollars of amounts in Same Day Funds comparable to
the principal amount of the applicable Term Loan of the Administrative Agent for
which the Eurodollar Rate is then being determined with maturities comparable to
such period as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, by (ii) an amount equal to (x) one minus
(y) the Applicable Reserve Requirement. Notwithstanding the foregoing, with
respect to the Initial Term Loans, if the rate described in the preceding
sentence would be less than 1.25% per annum, then the “Eurodollar Rate” will be
deemed to be 1.25% per annum.

“Eurodollar Rate Loan” means a Term Loan that bears interest at a rate based on
the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Evidence of Flood Insurance” has the meaning specified in clause (a)(ii)(C)(8)
of Article 4.

“Excess Cash Flow Amount” has the meaning specified in Section 2.03(b)(ii).

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of a Borrower or a Guarantor, (b) any Foreign Subsidiary, (c) any
Immaterial Subsidiary, (d) any Subsidiary that is prohibited by applicable Law
or Contractual Obligations existing on the Closing Date (or, in the case of any
newly acquired Subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) from guaranteeing the Obligations or if
guaranteeing the Obligations would require governmental (including regulatory)
consent, approval, license or authorization (unless such consent, approval,
license or authorization has been obtained), (e) any FSHCO, (f) any Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary or of a FSHCO, (g) any
other Subsidiary with respect to which, as reasonably determined by Borrowers,
the burden or cost or other consequences (including any material adverse tax
consequences) of providing a Guarantee outweighs the benefits to be obtained by
the Lenders therefrom, (h) any not-for-profit Subsidiaries, (i) any special
purpose securitization vehicle (or similar entity) and (j) any captive insurance
subsidiaries. Notwithstanding the foregoing, in no event shall any Subsidiary
that is an obligor under any Indebtedness incurred pursuant to
Section 7.03(a)(ii) or 7.03(n) be an Excluded Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest pursuant to
the Collateral Documents to secure, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal or unlawful under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the Guarantee
of such Guarantor or the grant of such security interest would otherwise have
become effective with respect to such related Swap Obligation but for such
Guarantor’s failure to constitute an “eligible contract participant” at such
time.

“Excluded Taxes” means, with respect to the Administrative Agent or any Lender,
(a) Taxes imposed on or measured by overall net income (however denominated),
franchise Taxes (in lieu of net income Taxes), and branch profits Taxes in each
case, (i) imposed by the jurisdiction (or any political subdivision thereof)
under the Laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable Lending
Office is located, or (ii) that are Other Connection Taxes; (b) any backup
withholding tax that is required by the Code to be withheld from amounts payable
to a Lender that has failed to comply with clause (A) of Section 3.01(e)(ii);
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by Borrower Agent under Section 10.13),

 

-16-



--------------------------------------------------------------------------------

any United States federal withholding Tax that (i) is required to be imposed on
amounts payable to such Foreign Lender pursuant to the Laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office)
or (ii) is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with clause (B) of
Section 3.01(e)(ii), except that in the case of a Foreign Lender that designates
a new Lending Office or becomes a party to this Agreement pursuant to an
assignment, withholding Taxes shall not be Excluded Taxes to the extent that
such Taxes were not Excluded Taxes with respect to such Foreign Lender or its
assignor, as the case may be, immediately before such designation of a new
Lending Office or assignment; and (d) in respect of any Lender, any U.S. federal
withholding Taxes imposed under FATCA attributable to such Lender’s failure to
comply with Section 3.01(e)(iii) in a manner indicating that no withholding
under FATCA is applicable to payments hereunder to such Lender.

“Existing Indebtedness” means that certain Term Loan Agreement, dated as of
March 23, 2012, among Anchor, Oneida, Holdings, the lenders party thereto from
time to time, Barclays Bank PLC, as administrative agent and the other parties
thereto, the PBGC Note, Indebtedness outstanding under the UK Revolver
(provided, the commitments will not be terminated in connection with the
prepayment thereof in connection with the Transaction).

“Existing Term Loan Tranche” has the meaning set forth in Section 2.16(a).

“Extended Term Loans” has the meaning set forth in Section 2.16(a).

“Extending Term Lender” has the meaning set forth in Section 2.16(b).

“Extension” means the establishment of an Extension Series by amending a Term
Loan pursuant to the terms of Section 2.16 and the applicable Extension
Amendment.

“Extension Amendment” has the meaning set forth in Section 2.16(c).

“Extension Election” has the meaning set forth in Section 2.16(b).

“Extension Request” has the meaning set forth in Section 2.16(a).

“Extraordinary Receipt” means any cash received by or paid to any Person as a
result of (i) proceeds of insurance (other than proceeds of business
interruption insurance) and (ii) condemnation awards (and payments in lieu
thereof); provided, however, that for purposes of clauses (i) and (ii) hereof,
an Extraordinary Receipt shall not include cash receipts from proceeds of
insurance or condemnation awards (or payments in lieu thereof) to the extent
that such proceeds or awards are received by any Person in respect of any
third-party claim against, or liability of, such Person and applied to pay (or
to reimburse such Person for its prior payment of) such claim or liability and
the costs and expenses of such Person with respect thereto.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the rate per annum (expressed
as a decimal rounded upwards, if necessary, to the next higher 1/100 of 1.00%)
equal to the weighted average of the

 

-17-



--------------------------------------------------------------------------------

rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
the Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“First Lien Intercreditor Agreement” means an intercreditor agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Administrative Agent, the Loan Parties and each Senior Representative acting on
behalf of the holders of Permitted First Priority Refinancing Debt and/or any
other Indebtedness which is secured by the Collateral on a pari passu basis with
the Obligations, which intercreditor agreement shall provide that the Liens on
the Collateral securing such Indebtedness shall rank equal in priority to the
Liens securing the Obligations (but without regard to control or remedies).

“Fiscal Quarter” means each of the four quarterly periods which constitute a
Fiscal Year.

“Fiscal Year” means the fiscal year for financial reporting purposes of Holdings
and its Subsidiaries, on a consolidated basis, ending on December 31 of each
calendar year.

“Flood Determination Form” has the meaning specified in clause (a)(ii)(C)(8) of
Article 4.

“Flood Documents” has the meaning specified in clause (a)(ii)(C)(8) of Article
4.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973 and (iii) the National
Flood Insurance Reform Act of 1994, each as now or hereafter in effect or any
successor statute thereof and related legislation (including the regulations of
the Board of Governors of the Federal Reserve System).

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(d).

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Plan” has the meaning specified in Section 5.12(d).

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“FSHCO” means any Domestic Subsidiary that holds no material assets other than
equity (and debt, if any) of one or more CFCs or other FSHCOs.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or

 

-18-



--------------------------------------------------------------------------------

such other principles as may be approved by a significant segment of the
accounting profession in the United States that are applicable to the
circumstances as of the date of determination (but without giving effect to FASB
ASC 840).

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including the
National Association of Insurance Commissioners and any supranational bodies
such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets or Permitted Acquisitions permitted under
this Agreement (other than such obligations with respect to Indebtedness). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, Holdings and each existing and future direct
or indirect Subsidiary of Holdings (other than any Excluded Subsidiary) that
guarantees the Obligations.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
contaminants, pollutants or hazardous or toxic substances, wastes or materials
or any other substances or materials regulated under or defined in any
Environmental Law, including petroleum, its derivatives or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas and infectious or medical wastes.

“Hedge Bank” means any Person at the time it enters into a Secured Hedge
Agreement, in its capacity as a party thereto, and is a designated “Hedge Bank”
with respect to such Secured Hedge Agreement, in a writing from Borrowers to the
Administrative Agent, and (other than a Person already party hereto as a Lender)
that delivers to the Administrative Agent a letter agreement reasonably
satisfactory to it (i) appointing the Administrative Agent as its agent under
the applicable Loan Documents and (ii) agreeing to be bound by Sections 10.04,
10.14 and 10.15 and Article 9 as if it were a Lender.

 

-19-



--------------------------------------------------------------------------------

“Holdings” has the meaning specified in the introductory paragraph hereto.

“Immaterial Subsidiary” means, at any time, in respect of all Subsidiaries of
Holdings not otherwise an Excluded Subsidiary (other than Borrowers) for which
(a) (i) the assets of each such Subsidiary constitute less than 2.5% of the
total assets of Holdings and its Subsidiaries on a consolidated basis and
(ii) the Consolidated EBITDA of each such Subsidiary accounts for less than 2.5%
of the Consolidated EBITDA of the Holdings and its Subsidiaries for the most
recently ended Measurement Period for which financial statements have been
delivered pursuant to Section 6.01(a) or (b), and (b) (i) the assets of all such
Subsidiaries constitute 5.0% or less than the total assets of the Holdings and
its Subsidiaries on a consolidated basis, and (ii) the Consolidated EBITDA of
all relevant Subsidiaries accounts for less than 5.0% of the Consolidated EBITDA
of Holdings and its Subsidiaries for the most recently ended Measurement Period
for which financial statements have been delivered pursuant to Section 6.01(a)
or (b), and in each case such Subsidiary has been designated as an Immaterial
Subsidiary by Borrowers on Schedule 1.01(a) or, if after the Closing Date, in a
written notice delivered to the Administrative Agent.

“Incremental Amendment” has the meaning specified in Section 2.14(f).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(d).

“Incremental Lender” has the meaning specified in Section 2.14(c).

“Incremental Term Commitments” has the meaning specified in Section 2.14(a).

“Incremental Term Loan” has the meaning specified in Section 2.14(b).

“Incremental Term Loan Request” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations, other than intercompany items, of such Person to pay the
deferred purchase price of property or services (other than (i) trade accounts
payable and accrued expenses arising in the ordinary course of business and
(ii) earnouts, holdbacks and other deferred payment of consideration in
acquisitions and other Investments except to the extent not paid after becoming
due);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business)), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

 

-20-



--------------------------------------------------------------------------------

(f) Capital Leases and Synthetic Lease Obligations;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person (B) in the case of Holdings and its
Subsidiaries, exclude all intercompany Indebtedness having a term not exceeding
364 days (inclusive of any roll-over or extension of terms) and made in the
ordinary course of business and (C) exclude (i) accruals for payroll and other
liabilities accrued in the ordinary course of business and (ii) purchase price
holdbacks in respect of a portion of the purchase price of an asset to satisfy
warranty or other unperformed obligations of the respective seller. The amount
of any net obligation under any Swap Contract on any date shall be deemed to be
the Swap Termination Value thereof as of such date. The amount of any Capital
Lease or Synthetic Lease Obligation as of any date shall be deemed to be the
amount of Attributable Indebtedness in respect thereof as of such date.

“Indemnified Liabilities” has the meaning specified in Section 10.04(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Financial Projections” means the consolidated forecasted balance sheet
and statements of income and cash flows of Holdings and its Subsidiaries in the
most recent form provided to the Administrative Agent by Holdings prior to the
date hereof.

“Initial Term Loans” means the term loans made by the Lenders on the Closing
Date to Borrowers pursuant to Section 2.01.

“Installment Payment Date” has the meaning specified in Section 2.05.

“Intercompany Subordination Agreement” means the agreement, dated as of the date
hereof, substantially in the form of Exhibit I, among the Loan Parties, the
other Subsidiaries of Holdings party thereto from time to time, the
Administrative Agent and the ABL Agent.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loans of any Class,
the last day of each Interest Period applicable to such Term Loans and the
applicable Maturity Date of such Class of Term Loans; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall at the end of each three months after the beginning
of such Interest Period shall also be Interest Payment Dates and (b) as to any
Base Rate Loans of any Class, the last Business Day of each March, June,
September and December and the applicable Maturity Date of the Term Loans of
such Class.

 

-21-



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or, if available to all Lenders, nine or 12 months) thereafter, as selected by
Borrower Agent in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person (including pursuant to a
merger, consolidation, amalgamation or similar transaction), (b) a loan, advance
or capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (excluding,
in the case of the Loan Parties, intercompany loans, advances, or Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extension of
terms)), or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute a business
unit. For purposes of covenant compliance, the amount of any Investment shall be
the amount actually invested (measured at the time made), without adjustment for
subsequent increases or decreases in the value of such Investment, less all
Returns received in respect thereof.

“IP Rights” has the meaning specified in Section 5.18.

“IRS” means the United States Internal Revenue Service.

“Judgment Currency” has the meaning specified in Section 10.19.

“Junior Indebtedness” has the meaning specified in Section 7.14.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Administrative Agent, the Loan Parties and each Senior Representative acting on
behalf of the holders of Permitted Junior Priority Refinancing Debt and/or any
other Indebtedness which is secured by the Collateral on a junior basis with the
Obligations, which intercreditor agreement shall provide that the Liens on the
Collateral securing such Indebtedness shall rank junior to the Liens on the
Collateral securing the Obligations.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Term Loan or Term Commitment hereunder at such time,
including the latest maturity date of any Extended Term Loans, Incremental Term
Loans, Refinancing Term Loans and Refinancing Term Commitments, in each case as
extended in accordance with this Agreement from time to time.

 

-22-



--------------------------------------------------------------------------------

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, licenses, authorizations and
permits of any Governmental Authority.

“Lender” means (a) at any time on or prior to the Closing Date, any Lender that
has a Term Commitment at such time, (b) at any time on or prior to an
Incremental Facility Closing Date, any Lender that has an Incremental Term
Commitment at such time and (c) at any time after the Closing Date, any Lender
that holds Term Loans at such time. For avoidance of doubt, each Additional
Lender is a Lender to the extent any such Person has executed and delivered an
Incremental Amendment, as the case may be, and to the extent such Incremental
Amendment shall have become effective in accordance with the terms hereof and
thereof.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower Agent and
the Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, lien (statutory or otherwise),
charge, or other security interest or preferential arrangement, in each case, in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement,
right-of-way or other encumbrance on title to real property, and any Capital
Lease having substantially the same economic effect as any of the foregoing).
For the avoidance of doubt, the filing of a UCC financing statement that is a
protective lease filing in respect of an operating lease does not constitute a
Lien solely on account of being filed in a public office.

“Loan Documents” means this Agreement, each Note, any Incremental Amendment, any
Extension Amendment, any Refinancing Amendment, any Permitted Repricing
Amendment, the ABL Intercreditor Agreement, any First Lien Intercreditor
Agreement, any Junior Lien Intercreditor Agreement, the Intercompany
Subordination Agreement and the Collateral Documents.

“Loan Parties” means, collectively, each Borrower and each Guarantor.

“Management Agreement” means that certain Amended and Restated Advisory
Agreement by and among Borrowers, Holdings, Parent and Monomoy Capital
Management, LLC.

“Material Adverse Effect” means a material adverse effect upon (a) the
operations, business, properties or financial condition of the Loan Parties and
their Subsidiaries, taken as a whole; (b) the rights and remedies of the
Administrative Agent or any Lender under the Loan Documents, taken as a whole;
or (c) the ability of the Loan Parties, taken as a whole, to perform their
payment obligations under the Loan Documents.

“Material Subsidiary” means each direct or indirect Subsidiary of Holdings that
is not an Immaterial Subsidiary.

“Maturity Date” means (i) with respect to the Initial Term Loans, May 21, 2020
(the “Original Loan Maturity Date”), (ii) with respect to any Incremental Term
Loans, the final maturity date as specified in the applicable Incremental
Amendment, (iii) with respect to any Extended Term Loans, the final maturity
date as specified in the applicable Extension Amendment, (iv) with respect to
any Refinancing Term Loans, the final maturity date as specified in the
applicable Refinancing Amendment, and (v) the

 

-23-



--------------------------------------------------------------------------------

final maturity date as specified in the applicable Permitted Repricing
Amendment; provided, however, that, in each case, if such date is not a Business
Day, the Maturity Date shall be the immediately succeeding Business Day.

“Maximum Consolidated Leverage Ratio” has the meaning specified in
Section 7.11(a).

“Maximum Rate” has the meaning specified in Section 10.09.

“Measurement Period” means, at any date of determination, the most recently
completed four Fiscal Quarters of Holdings or, if fewer than four consecutive
Fiscal Quarters of Holdings have been completed since the Closing Date, the
Fiscal Quarters of Holdings that have been completed since the Closing Date;
provided that: (a) for purposes of determining an amount of any item included in
the calculation of Consolidated Cash Interest Charges in the Consolidated
Interest Coverage Ratio for the (i) Fiscal Quarter ended September 30, 2013,
such amount for the Measurement Period then ended shall equal such item for such
Fiscal Quarter multiplied by four; (ii) Fiscal Quarter ended December 31, 2013,
such amount for the Measurement Period then ended shall equal such item for the
two Fiscal Quarters then ended multiplied by two; and (iii) Fiscal Quarter ended
March 31, 2014, such amount for the Measurement Period then ended shall equal
such item for the three Fiscal Quarters then ended multiplied by 4/3.

“Minimum Interest Coverage Ratio” has the meaning specified in Section 7.11(b).

“Minimum Tender Condition” shall have the meaning provided in Section 2.18(b).

“MNPI” has the meaning specified in Section 6.02.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” has the meaning specified in clause (a)(ii)(C)(2) of Article
4.

“Mortgaged Property” means real property which becomes subject to a Mortgage
pursuant to Article 4 or Section 6.11.

“Mortgages” has the meaning specified in clause (a)(ii)(C) of Article 4.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years
has made or been obligated to make contributions.

“Net Cash Proceeds” means (a) with respect to any Disposition by any Loan Party
or any of its Subsidiaries or any Extraordinary Receipt received by or paid to
or for the account of any Loan Party or any of its Subsidiaries, the excess, if
any, of (i) the sum of cash actually received in connection with such
transaction (including any cash actually received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) less (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents Refinancing Notes, Refinancing Term Loans, Permitted First
Priority Refinancing Debt, Permitted Junior Priority Refinancing Debt or Junior
Indebtedness), (B) the out-of-pocket expenses incurred (or reasonably expected
to be incurred) by such Loan Party or such Subsidiary in connection with such
transaction, (C) taxes or Permitted Tax Distributions reasonably paid or
estimated to be actually payable or, without duplication, permitted to be paid,
in connection with the relevant transaction, including any taxes payable as a
result of any gain recognized in connection therewith (the “cash proceeds”);
provided that, if the amount of any

 

-24-



--------------------------------------------------------------------------------

estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition, the aggregate amount
of such excess shall be a reduction of the Taxes previously taken into account
under subclause (C) for purposes of redetermining Net Cash Proceeds,
(D) appropriate amounts that must be set aside as a reserve in accordance with
GAAP or pursuant to any contract or agreement against any indemnities or
liabilities (contingent or otherwise) associated with such Disposition or
Extraordinary Receipt, (E) in the case of any Disposition or Extraordinary
Receipt by a non-wholly owned Subsidiary, the pro rata portion of the Net Cash
Proceeds thereof (calculated without regard to this clause (E)) attributable to
minority interests and not available for distribution to or for the account of
Holdings or a wholly-owned Subsidiary as a result thereof, and (F) any funded
escrow established pursuant to the documents evidencing any such sale or
disposition to secure any indemnification obligations or adjustments to the
purchase price associated with any such sale or disposition (provided that to
the extent that any amounts are released from such escrow to Holdings or any
Subsidiary thereof, such amounts net of any related expenses shall constitute
Net Cash Proceeds); provided, further, that if (x) a Responsible Officer of
Borrower Agent shall deliver a certificate to the Administrative Agent prior to
the date on which a prepayment of the cash proceeds is required to be made with
respect to any Disposition or Extraordinary Receipt hereunder setting forth that
Holdings intend to reinvest such cash proceeds in assets useful in the business
of Holdings and its Subsidiaries within 365-days of receipt of such cash
proceeds (provided that if, prior to the expiration of such 365-day period,
Holdings or a Subsidiary shall have entered into a binding agreement providing
for such investment on or prior to the date that is 180 days after the
expiration of such 365-day period, such 365-day period shall be extended to the
date provided for such investment in such binding agreement or such longer
period as the Administrative Agent may agree in its reasonable discretion) and
(y) at the time of delivery of such certificate and at the time of the proposed
reinvestment of such cash proceeds no Event of Default shall have occurred and
be continuing, such cash proceeds shall not constitute Net Cash Proceeds except
to the extent not so reinvested by the end of such 365-day period (or such
additional periods, if applicable, provided for in the proviso to clause
(x) above) and (b) with respect to any incurrence or issuance of Indebtedness by
any Loan Party or any of its Subsidiaries, the excess, if any, of (i) the cash
proceeds received in connection with such transaction over (ii) the
out-of-pocket expenses incurred (or reasonably expect to be incurred) by such
Loan Party or such Subsidiary in connection with such transaction (including,
without limitation, attorneys’ fees, investment banking fees, accountants’ fees,
consulting fees, underwriting discounts and commissions, placement fees and
other fees and expenses (including legal fees and expenses) actually incurred in
connection therewith).

“Net Equity Proceeds” means, as at any date of determination, without
duplication, an amount equal to any cash proceeds from a capital contribution
to, or any cash proceeds from the issuance by a Borrower of any Qualified Equity
Interests of such Person (other than pursuant to any employee stock or stock
option compensation plan and other than Cure Contributions), net of underwriting
discounts and commissions and other costs and expenses associated therewith,
including legal fees and expenses.

“NFIP” has the meaning specified in clause (a)(ii)(C)(8) of Article 4.

“Note” means a promissory note made by Borrowers in favor of a Lender evidencing
the Term Loans made by such Lender, substantially in the form of Exhibit C.

“Obligations” means all advances to, and debts, liabilities and obligations of,
any Loan Party arising under any Loan Document, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

-25-



--------------------------------------------------------------------------------

“OFAC” has the meaning specified in Section 5.22.

“Offer Loans” has the meaning specified in Section 10.06(b)(vii)(A).

“Oneida” has the meaning specified in the introductory paragraph hereto.

“Oneida Sales Office” means that certain real property located at 163-181
Kenwood Avenue, Oneida, New York 13421 owned by Oneida Silversmiths Inc., a New
York corporation, on the Closing Date, together with all fixtures, appurtenances
and related assets thereto.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Loan Maturity Date” has the meaning specified in the definition of
“Maturity Date.”

“Other Applicable Indebtedness” has the meaning specified in
Section 2.03(b)(vi).

“Other Connection Taxes” means, with respect to the Administrative Agent or any
Lender, Taxes imposed as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
solely from one or more of the following: such recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in the Term Loan or any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
recording, filing, mortgage or mortgage recording Taxes, any other excise or
property Taxes, or similar Taxes arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery, performance, or
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document.

“Outstanding Amount” means the aggregate outstanding principal amount of Term
Loans after giving effect to any borrowings and prepayments or repayments of
Term Loans occurring on such date.

“Parent” has the meaning specified in the first recital.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“PBGC Note” means that certain Promissory Note issued by the Oneida Ltd. for the
benefit of the Pension Benefit Guaranty Corporation, dated September 15, 2006,
in the amount of $3,000,000.

 

-26-



--------------------------------------------------------------------------------

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (other than any
Multiemployer Plan) that is maintained or is contributed to by any Loan Party or
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 of the Code.

“Permitted Acquisition” means any investment by any Subsidiary of Holdings in
the form of acquisitions of all or substantially all of the business or a line
of business or a separate operation (whether by merger, consolidation,
amalgamation or similar transaction or the acquisition of capital stock, assets
or any combination of the foregoing) of any other Person if:

(a) the board of directors of the acquired company shall have approved the
acquisition prior to closing (except in the case of an acquisition of a
Subsidiary of an entity, or of assets of an entity);

(b) at the time of and immediately after giving effect to any such proposed
acquisition (but without giving effect to any earnout or the other contingent
consideration payable in connection with the proposed Permitted Acquisition,
unless such earnout or other contingent consideration is due or payable at the
time of such Permitted Acquisition), Borrowers shall be in compliance with the
financial covenants set forth in Section 7.11 on a Pro Forma Basis excluding
from the calculation of Consolidated EBITDA (solely for purposes of this clause
(b)) any Cure Contribution made pursuant to Section 8.03(b);

(c) Holdings shall deliver to the Administrative Agent and the Lenders, on or
prior to the closing date of such transaction a certificate of a Responsible
Officer evidencing compliance on Pro Forma Basis with the financial covenants
set forth in Section 7.11 after giving effect to the proposed acquisition, as
set forth in clause (d) above and certifying compliance with the other
requirements of this definition; and

(d) no Event of Default shall have occurred and be continuing as of the date of
execution of the definitive purchase agreement of the proposed acquisition.

“Permitted Debt Exchange” shall have the meaning provided in Section 2.18(a).

“Permitted Debt Exchange Notes” shall have the meaning provided in
Section 2.18(a).

“Permitted Debt Exchange Offer” shall have the meaning provided in
Section 2.18(a).

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by any Borrower or any
other Loan Party in the form of one or more series of senior secured notes or
loans; provided that (i) such Indebtedness is secured by the Collateral on a
pari passu basis (but without regard to the control of remedies) with the
Obligations and is not secured by any property or assets of Holdings or its
Subsidiaries other than the Collateral, (ii) such Indebtedness is not at any
time guaranteed by any Subsidiary other than Guarantors, (iii) such Indebtedness
does not mature prior to the date that is the Latest Maturity Date of, or have a
Weighted Average Life to

 

-27-



--------------------------------------------------------------------------------

Maturity less than the Weighted Average Life to Maturity of, any Term Loan
outstanding at the time such Indebtedness is incurred or issued, and (iv) a
Senior Representative acting on behalf of the holders of such Indebtedness shall
have become party to or otherwise subject to the provisions of (I) the ABL
Intercreditor Agreement and/or (II) a First Lien Intercreditor Agreement;
provided that if such Indebtedness is the initial Permitted First Priority
Refinancing Debt incurred by Borrowers, then Borrowers, Holdings, the
Guarantors, the Administrative Agent and the Senior Representative for such
Indebtedness shall have executed and delivered a First Lien Intercreditor
Agreement. Permitted First Priority Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Permitted Joint Ventures” means any Person which is, directly or indirectly,
through its subsidiaries or otherwise engaged principally in any business in
which any Subsidiary of Holdings is engaged, or a reasonably related business,
and the capital stock of which is owned by a Loan Party or any Subsidiary
thereof and one or more Persons other than a Loan Party or Subsidiary thereof.

“Permitted Junior Priority Refinancing Debt” means secured Indebtedness
(including any Registered Equivalent Notes) incurred by any Loan Party in the
form of one or more series of second lien (or other junior lien) secured notes
or second lien (or other junior lien) secured loans; provided that (i) such
Indebtedness is secured by the Collateral on a junior priority basis to the
Liens securing the Obligations and the obligations in respect of any Permitted
First Priority Refinancing Debt and is not secured by any property or assets of
Holdings or its Subsidiaries other than the Collateral, (ii) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of (I) the ABL
Intercreditor Agreement and/or (II) a Junior Lien Intercreditor Agreement;
provided that if such Indebtedness is the initial Permitted Junior Priority
Refinancing Debt incurred by any Loan Party, then the Loan Parties, the
Administrative Agent and the Senior Representative for such Indebtedness shall
have executed and delivered a Junior Lien Intercreditor Agreement and (iv) such
Indebtedness meets the Permitted Other Debt Conditions. Permitted Junior
Priority Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.

“Permitted Liens” means those Liens permitted pursuant to Section 7.01.

“Permitted Other Debt Conditions” means that such applicable Indebtedness
(i) does not mature or have scheduled amortization payments of principal or
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligations (except (x) customary asset sale or
change of control or similar event provisions that provide for the prior
repayment in full of the Term Loans and all other Obligations or (y) “AHYDO”
payments), in each case prior to the Latest Maturity Date at the time such
Indebtedness is incurred, (ii) is not at any time guaranteed by any Subsidiary
other than Guarantors and (iii) to the extent secured, is not secured by
property or assets other than the Collateral.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other amounts paid, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder, (b) such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended, (c) if
such Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment

 

-28-



--------------------------------------------------------------------------------

to the Obligations on terms, taken as a whole, at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (d) if such Indebtedness
being modified, refinanced, refunded, renewed or extended is secured, such
modification refinancing, refunding renewal or extension should be subject to
intercreditor arrangements reasonably satisfactory to the Administrative Agent
and (e) if such Indebtedness being modified, refinanced, refunded, renewed or
extended is unsecured, such modification, refinancing, refunding, renewal or
extension shall also be unsecured.

“Permitted Tax Distribution” means, for any taxable period for which Holdings
and/or any of its Subsidiaries are members of a consolidated, combined or
similar income tax group for U.S. federal and/or applicable state or local
income Tax purposes (a “Tax Group”) of which a direct or indirect parent of
Holdings is the common parent, or for which Holdings is for U.S. federal and/or
applicable state or local income Tax purposes a disregarded entity deemed to be
owned by a corporate parent (a “Corporate Parent”), payments by Holdings to any
direct or indirect parent of Holdings, to pay the portion of any consolidated,
combined or similar U.S. federal, state or local income Taxes (as applicable) of
such Tax Group, or the portion of the U.S. federal, state or local income Taxes
of such Corporate Parent, as applicable, for such taxable period that are
attributable to the income of Holdings and/or its applicable Subsidiaries;
provided that the amount of such dividends or other distributions for any
taxable period shall not exceed the amount of such Taxes that Holdings and/or
its applicable Subsidiaries would have paid had Holdings and/or such
Subsidiaries, as applicable, been a stand-alone corporate taxpayer (or a
stand-alone corporate Tax Group).

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness (including
any Registered Equivalent Notes) incurred by any Loan Party in the form of one
or more series of senior unsecured notes or loans; provided that (i) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness and
(ii) meets the Permitted Other Debt Conditions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any such Plan to which any Loan Party is required to contribute on behalf of any
of its employees or under which any Loan Party has any liability or with respect
to any Pension Plan or Multiemployer Plan any ERISA Affiliate has any liability.

“Platform” has the meaning specified in Section 6.02.

“Pledged Equity” means the “Pledged Equity Interests” (as defined in the
Collateral Agreement) required to be delivered by the Loan Parties pursuant to
Section 5 of the Collateral Agreement.

“Pledged Notes” means the “Pledged Notes” (as defined in the Collateral
Agreement) required to be delivered by the Loan Parties pursuant to Section 5 of
the Collateral Agreement.

“Prepayment Notice” has the meaning specified in Section 2.03(c).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Deutsche Bank AG, New York Branch as its reference rate in effect at
its principal office in New York City (the Prime Rate not being intended to be
the lowest rate of interest charged by Deutsche Bank AG, New York Branch in
connection with extensions of credit to debtors) (any change in such rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change).

 

-29-



--------------------------------------------------------------------------------

“Public Lender” has the meaning specified in Section 6.02.

“PublicCo” has the meaning specified in the first recital.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Quarterly Financial Statements” means the unaudited consolidated balance sheets
of Holdings and its Subsidiaries and the consolidated statements of operations,
Stockholders’ Equity and cash flows for each such Fiscal Quarter subsequent to
the most recent respective Annual Financial Statement of Holdings and its
Subsidiaries ended at least 45 days prior to the Closing Date.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) Borrowers, (b) the Administrative Agent, (c) each Additional Refinancing
Lender, if any, and (d) each Lender that agrees to provide any portion of
Refinancing Term Loans in accordance with Section 2.17.

“Refinancing Notes” has the meaning provided in Section 2.15(a).

“Refinancing Notes Indenture” means the indenture entered into with respect to
the Refinancing Notes and pursuant to which same shall be issued.

“Refinancing Series” means all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same All-in Yield and
amortization schedule.

“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.

“Refinancing Term Loans” means one or more Classes of Term Loans that result
from a Refinancing Amendment.

“Register” has the meaning specified in Section 10.06(c).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the Outstanding Amount of all Term Loans.

 

-30-



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of any
Person or any of its Subsidiaries, (b) any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any Equity Interest, or on account of any return of capital to
any Person’s stockholders, partners or members (or the equivalent or any
thereof).

“Retained Percentage” means, with respect to any Fiscal Year for which financial
statements have been delivered in accordance with Section 6.01(a), (a) 100%
minus (b) the ECF Percentage with respect to such Fiscal Year.

“Return” means, with respect to any Investment, any dividend, distribution,
interest, fee, premium, return of capital, repayment of principal, income,
profit (from a disposition or otherwise) and any other amount received or
realized in respect thereof.

“ROI Merger” has the meaning assigned to such term in the first recital hereto.

“ROI Merger Agreement” has the meaning assigned to such term in the first
recital hereto.

“ROI Merger Documents” means, collectively, the ROI Merger Agreement and the
other documents delivered in connection thereto.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(d) that is entered into by and between a any Loan Party and any
Hedge Bank and which is designated by a Borrower as a “Secured Hedge Agreement”
in writing to the Administrative Agent.

“Same Day Funds” means immediately available funds.

“Secured Obligations” means collectively, the Obligations and all obligations
owing to the Secured Parties by the Loan Parties under any Secured Hedge
Agreement. Notwithstanding the foregoing, Secured Obligations of any Loan Party
shall in no event include any Excluded Swap Obligations of such Loan Party.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, the Hedge Banks and the other Persons the
Obligations owing to which are secured by the Collateral under the terms of the
Collateral Documents.

“Securities Act” means the Securities Act of 1933, as amended.

 

-31-



--------------------------------------------------------------------------------

“Senior Indebtedness” has the meaning specified in Section 5.21.

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Junior Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Senior Secured Financing” has the meaning specified in Section 5.21.

“Solvent” and “Solvency” mean, with respect to Holdings and its Subsidiaries, on
a consolidated basis, taken as a whole, on any date of determination, that on
such date (a) the fair value of the assets of Holdings and its Subsidiaries, on
a consolidated basis, taken as a whole (calculated on a going concern basis), is
greater than the total amount of debt, including contingent liabilities, of
Holdings and its Subsidiaries, taken as a whole, (b) the present fair saleable
value of the assets of such Person is greater than the total amount that will be
required to pay the probable liabilities (including contingent liabilities) of
such Person as they become absolute and matured, (c) the capital of Holdings and
its Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of Holdings and its Subsidiaries, taken as a whole, contemplated as of
such date; and (d) Holdings and its Subsidiaries, taken as a whole, do not
intend to incur, or believe that they will incur, debts including current
obligations beyond their ability to pay such debt as they mature in the ordinary
course of business. For the purpose hereof, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, representing the amount that can
reasonably be expected to become an actual or matured liability.

“Sponsors” means Monomoy Capital Partners, L.P. and its Affiliates.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“Stockholders’ Equity” means, as of any date of determination, consolidated
stockholders’ equity of Holdings and its Subsidiaries as of the date determined
in accordance with GAAP.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing),

 

-32-



--------------------------------------------------------------------------------

whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other similar master agreement relating to a transaction
described in clause (a) (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agent” means Jefferies Finance LLC.

“Synthetic Lease Obligation” means the monetary obligation of a Person under an
agreement for the use or possession of property (including sale and leaseback
transactions) creating obligations that do not appear on the balance sheet of
such Person but which, upon the application of any Debtor Relief Laws to such
Person, would be characterized as indebtedness of such Person (without regard to
accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of one or more simultaneous Term
Loans of the same Class and Type under the Term Facility and, in the case of
Eurodollar Rate Loans, having the same Interest Period made pursuant to
Section 2.01(a).

“Term Commitment” means as to each Lender, its obligation to make a Term Loan to
Borrowers hereunder, expressed as an amount representing the maximum principal
amount of the Term Loan to be made by such Lender under this Agreement, as such
commitment may be (a) reduced from time to time pursuant to Section 2.04 and
(b) reduced or increased from time to time pursuant to (i) assignments by or to
such Lender pursuant to an Assignment and Assumption or (ii) an Incremental
Amendment, Extension Amendment, Refinancing Amendment or Permitted Repricing
Amendment, as applicable. The initial amount of each Lender’s Term Commitment is
set forth on Schedule 2.01 under the caption “Commitment” or, otherwise, in the
Assignment and Assumption, Incremental Amendment, Extension Amendment,
Refinancing Amendment or Permitted Repricing Amendment pursuant to which such
Lender shall have assumed its Term Commitment, as the case may be. The initial
aggregate amount of the Term Commitments is $250,000,000.

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans and Term Commitments of all Lenders
outstanding at such time.

 

-33-



--------------------------------------------------------------------------------

“Term Loan” means an Initial Term Loan, an Extended Term Loan, an Incremental
Term Loan, or a Refinancing Term Loan.

“Term Loan Increase” has the meaning specified in Section 2.14(a).

“Threshold Amount” means $20,000,000.

“Transaction” means, collectively, (a) the entering into by the Loan Parties of
the Loan Documents to which they are or are intended to be a party, (b) the
repayment of Existing Indebtedness, (c) the payment of Transaction Costs,
(d) the consummation of the ROI Merger and the payment of merger consideration
in connection therewith, (e) the amendment of existing warrants issued by ROI
Acquisition Corp and the payments to the holders of such warrants contemplated
thereby and (f) the entering into by the ABL Loan Parties of the ABL Credit
Agreement, to which they are intended to be party and the refinancing and/or
repayment of Indebtedness thereunder.

“Transaction Costs” means fees and expenses in connection with the Transaction.

“Type” means, with respect to a Term Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“UK Revolver” means the Sales Finance Agreement by and between Oneida
International Limited and Barclays Bank PLC, as in effect on the date hereof.

“United States” and “U.S.” mean the United States of America.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” means a certificate substantially in the form
of Exhibits G-1 through G-4.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including”

 

-34-



--------------------------------------------------------------------------------

shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein or in
any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 Accounting Terms.

(a) Generally. Subject to Sections 1.03(b) and (c), all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with GAAP applied on a consistent basis, as in effect
from time to time, except as otherwise specifically prescribed herein;

(b) Changes in GAAP. Subject to Section 1.03 (c), if at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Required Lenders or Borrowers shall
so request, the Administrative Agent, the Lenders and Borrowers shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) Holdings shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

(c) Notwithstanding any actual or proposed change in GAAP after the date hereof
or anything herein to the contrary, any lease that is treated as an operating
lease for purposes of GAAP as of the date hereof shall not be treated as
Indebtedness, Attributable Indebtedness or as a Capital Lease and shall continue
to be treated as an operating lease (and any future lease, if it were in effect
on the date hereof, that would be treated as an operating lease for purposes of
GAAP as of the date hereof shall be treated as an operating lease), in each case
for purposes of this Agreement.

 

-35-



--------------------------------------------------------------------------------

Section 1.04 Rounding. Any financial ratios required to be maintained or
complied with by Borrowers pursuant to this Agreement (or required to be
satisfied in order for a specific action to be permitted under this Agreement)
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

Section 1.05 Times of Day; Calculation of Dates. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable). In any calculation of dates for required
performance or deliveries (other than payments), if the date calculated is not a
Business Day, then the date for such performance or delivery shall be the next
succeeding Business Day.

Section 1.06 Currency Equivalents Generally; Change of Currency. For purposes of
this Agreement and the other Loan Documents (other than Articles 2, 9 and 10
hereof), where the permissibility of a transaction or determinations of required
actions or circumstances depend upon compliance with, or are determined by
reference to, amounts stated in Dollars, such amounts shall be deemed to refer
to Dollars or Dollar Equivalents and any requisite currency translation shall be
based on the Spot Rate in effect on the Business Day immediately preceding the
date of such transaction or determination. Notwithstanding the foregoing, for
purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Liens, Investment or Indebtedness in currencies other
than Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Lien is created,
Indebtedness is incurred or Investment is made. Each provision of this Agreement
shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time specify with Borrower Agent’s consent
(not to be unreasonably withheld) to appropriately reflect a change in currency
of any country and any relevant market conventions or practices relating to such
change in currency.

ARTICLE 2.

THE TERM COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Initial Term Loan.

(a) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make a single loan to Borrowers on the Closing Date in an amount not
to exceed such Lender’s Term Commitment on the Closing Date. The Term Borrowing
shall consist of Initial Term Loans made simultaneously by the Lenders in
accordance with their respective Applicable Percentage of the Term Facility on
the Closing Date. Amounts borrowed under this Section 2.01(a) and repaid or
prepaid may not be reborrowed. Term Loans shall be denominated in Dollars and
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein. The
Term Commitments shall be automatically terminated upon the making of Initial
Term Loans.

(b) [Reserved].

Section 2.02 Term Borrowings, Conversions and Continuations of Term Loans.

(a) Each Term Borrowing, each conversion of Term Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon
Borrower Agent’s irrevocable notice to

 

-36-



--------------------------------------------------------------------------------

the Administrative Agent, which may be given by “pdf” or similar electronic
format, in the form of the Committed Loan Notice attached hereto as Exhibit A.
Each such Committed Loan Notice must be received by the Administrative Agent not
later than (i) 2:00 p.m., New York City time, three Business Days (or such
shorter period agreed as may be agreed by the Administrative Agent) prior to the
requested date of any Term Borrowing of, conversion to or continuation of
Eurodollar Rate Loans denominated in Dollars or of any conversion of Eurodollar
Rate Loans denominated in Dollars to Base Rate Loans and (ii) 11:00 a.m., New
York City time, on the requested date of any Term Borrowing of Base Rate Loans.
Each Term Borrowing of, conversion to or continuation of Eurodollar Rate Loans
shall be in a minimum principal amount of $1,000,000 and whole multiples of
$1,000,000 in excess thereof. Each Term Borrowing of or conversion to Base Rate
Loans shall be in a minimum principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof. Each Committed Loan Notice shall specify (1) whether
Borrower Agent is requesting a Term Borrowing, a conversion of Term Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (2) the
requested date of the Term Borrowing, conversion or continuation, as the case
may be (which shall be a Business Day), (3) the principal amount of Term Loans
to be borrowed, converted or continued, (4) the Class and Type of Term Loans to
be borrowed or which existing Term Loans are to be converted and (5) if
applicable, the duration of the applicable Interest Period with respect thereto.
If Borrower Agent fails to specify a Type of Term Loan in a Committed Loan
Notice or if Borrower Agent fails to give a timely notice requesting a
conversion or continuation, then the Term Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If Borrower Agent requests a Term
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
Term Facility of the applicable Class of Term Loans, and if no timely notice of
a conversion or continuation is provided by Borrower Agent, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in Section 2.02(a). In the case of each Term
Borrowing, each Appropriate Lender shall make the amount of its Term Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 12:00 p.m., New York City time, on
the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Article 4, the
Administrative Agent shall make all funds so received available to the
applicable Borrower or Borrowers in like funds as received by the Administrative
Agent either by wire transfer of such funds in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by Borrower
Agent.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Term Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify Borrower Agent and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify Borrower Agent and
the Lenders of any change in the Prime Rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than

 

-37-



--------------------------------------------------------------------------------

ten Interest Periods in effect at any one time, provided that after the
establishment of any new Class of Term Loans pursuant to a Refinancing Amendment
or Extension Amendment, the number of Interest Periods otherwise permitted by
this Section 2.02(e) shall increase by three Interest Periods for each
applicable Class so established.

Section 2.03 Prepayments.

(a) Optional. (i) Borrowers may, upon written notice by Borrower Agent to the
Administrative Agent pursuant to Section 2.03(c) below, at any time or from time
to time voluntarily prepay Term Loans of any Class in whole or in part, subject
to Section 2.03(d), but otherwise without premium or penalty; provided that
(x) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof and (y) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Any voluntary prepayment of a
Term Loan pursuant to this Section 2.03(a) shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such notice shall specify the date and amount of
such prepayment and the Class(es) and Type(s) of Term Loans to be prepaid and
the payment amount specified in such notice shall be due and payable on the date
specified therein. The Administrative Agent will promptly notify each
Appropriate Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage or other applicable share provided for under this
Agreement of such prepayment. Each such prepayment of the outstanding Term Loans
pursuant to this Section 2.03(a) shall be applied to scheduled amortization
payments and the payment at final maturity under Section 2.05 in such order as
Borrower Agent shall determine; provided that absent direction from Borrower
Agent, any such voluntary prepayment of the Term Facility shall be applied to
scheduled amortization payments in the direct order of maturity. All payments
made pursuant to this Section 2.03(a) shall be applied on a pro rata basis to
each Lender holding Term Loans of the Class being prepaid.

(ii) Notwithstanding anything to the contrary contained in this Agreement,
Borrowers may rescind any notice of prepayment under Section 2.03(a)(i) if such
prepayment would have resulted from a refinancing of all or a portion of the
Term Facility or the occurrence of any other transaction or event, which
refinancing, transaction or event shall not be consummated or shall otherwise be
delayed.

(b) Mandatory.

(i) Subject to clause (vi) below and except with respect to ABL Priority
Collateral (as defined in the ABL Intercreditor Agreement), if Holdings or any
of its Subsidiaries Disposes of any property (other than any Disposition of any
property permitted by Section 7.05 (except pursuant to Section 7.05(j) and
Section 7.15) which results in the realization by such Person of Net Cash
Proceeds in excess of an aggregate amount of $2,500,000 per Fiscal Year,
Borrowers shall prepay, subject to Section 2.03(d), an aggregate principal
amount of Term Loans equal to 100% of such Net Cash Proceeds in excess of
$2,500,000 no later than five Business Days following receipt thereof by such
Person (such prepayments to be applied as set forth in clause (v) below).

(ii) In the event that there shall be Consolidated Excess Cash Flow for any
Fiscal Year (commencing on a pro rata basis from the Closing Date to the end of
the Fiscal Year ending December 31, 2013 and for each Fiscal Year thereafter),
Borrowers shall, no later than five Business Days after the date that the
financial statements referred to in Section 6.01(a) are required to be
delivered, prepay an aggregate principal amount of Term Loans equal to the ECF
Percentage

 

-38-



--------------------------------------------------------------------------------

of such Consolidated Excess Cash Flow less, the sum of (i) all voluntary
prepayments of Term Loans to the extent not funded with the proceeds of
Indebtedness (other than extensions of credit under the ABL Credit Agreement or
any other revolving credit or similar facility) pursuant to Section 2.03(a)(i)
or Section 10.06(b)(vii) (in an amount equal to the discounted amount actually
paid in respect of the principal amount of such Term Loan) or otherwise during
such Fiscal Year and, at the option of Borrowers and without duplication across
periods, after such Fiscal Year but on or before such prepayment date and
(ii) all voluntary prepayments of loans under the ABL Credit Agreement, to the
extent that the commitments under the ABL Credit Agreement are permanently
reduced by the amount of such payment, to the extent not funded with the
proceeds of Indebtedness and, at the option of Borrowers and without duplication
across periods, after such Fiscal Year but on or before such prepayment date
(such amount, the “Excess Cash Flow Amount”), to be applied as set forth in
clause (v) below.

(iii) Upon the incurrence or issuance by Holdings or any of its Subsidiaries of
any Indebtedness after the Closing Date (A) not permitted to be incurred or
issued pursuant to Section 7.03 or (B) that is intended to constitute
Refinancing Notes or Credit Agreement Refinancing Indebtedness, Borrowers shall
prepay, subject to Section 2.03(d), an aggregate principal amount of Term Loans
(or, in the case of Refinancing Notes or Credit Agreement Refinancing
Indebtedness, the applicable Class of Term Loans) equal to 100% of all Net Cash
Proceeds received therefrom no later than five Business Days following receipt
thereof by such Person (such prepayments to be applied as set forth in clause
(v) below).

(iv) Upon any Extraordinary Receipt (other than those Extraordinary Receipts
arising from any ABL Priority Collateral (as defined in the ABL Intercreditor
Agreement)) received by or paid to or for the account of Holdings or any of its
Subsidiaries and not otherwise included in clause (i), (ii) or (iii) of this
Section 2.03(b), Borrowers shall prepay, subject to Section 2.03(d), an
aggregate principal amount of Term Loans equal to 100% of all Net Cash Proceeds
received therefrom in excess of the greater of $2,500,000 per Fiscal Year no
later than five Business Days following receipt thereof by such Person (such
prepayments to be applied as set forth in clause (v) below).

(v) Except as otherwise set forth in any Incremental Amendment, Extension
Amendment, Refinancing Amendment or Permitted Repricing Amendment, each
prepayment of Term Loans required by Section 2.03(b) shall be applied, first,
allocated among each Class of Term Loans pro rata based on the aggregate
principal amount of outstanding Term Loans, irrespective of whether such
outstanding Term Loans are Base Rate Loans or Eurodollar Rate Loans, with the
application of such mandatory prepayment within each Class of Term Loans applied
to the remaining installments of such Class as Borrowers may direct; and,
second, any excess after the application of such proceeds in accordance with
clause first above may be retained by Borrowers. Any prepayment of a Term Loan
pursuant to this Section 2.03(b) shall be accompanied by all accrued interest on
the amount prepaid, together with any additional amounts required pursuant to
Section 3.05.

(vi) Notwithstanding any other provisions of this Section 2.03,

(1) if at the time that any prepayment would be required pursuant to
clause (i) or (iv) of this Section 2.03(b), Borrowers are required to prepay or
offer to repurchase any Permitted First Priority Refinancing Debt or Refinancing
Notes or other Indebtedness secured by the Collateral on a pari passu basis and
the Permitted Refinancing of any such Indebtedness (in each case to the extent
secured on pari passu basis with the Liens securing the Obligations) in each
case pursuant to the terms of the documentation governing

 

-39-



--------------------------------------------------------------------------------

such Indebtedness with the net proceeds of such Disposition or Extraordinary
Receipt (such Permitted First Priority Refinancing Debt, Refinancing Notes or
other Indebtedness (or the Permitted Refinancing of any such Indebtedness)
required to be prepaid or offered to be so repurchased, “Other Applicable
Indebtedness”), then Borrowers may apply such net proceeds on a pro rata basis
(determined on the basis of the aggregate outstanding principal amount of the
Term Loans and Other Applicable Indebtedness at such time; provided that the
portion of such net proceeds allocated to the Other Applicable Indebtedness
shall not exceed the amount of such net proceeds required to be allocated to the
Other Applicable Indebtedness pursuant to the terms thereof, and the remaining
amount, if any, of such net proceeds shall be allocated to the Term Loans in
accordance with the terms hereof) to the prepayment of the Term Loans and to the
repurchase or prepayment of Other Applicable Indebtedness, and the amount of
prepayment of the Term Loans that would have otherwise been required pursuant to
Section 2.03(b)(i) or 2.03(b)(iv), as applicable, shall be reduced accordingly;
provided, further, that to the extent the holders of Other Applicable
Indebtedness decline to have such Other Applicable Indebtedness repurchased or
prepaid, the declined amount shall promptly (and in any event within ten
(10) Business Days after the date of such rejection) be applied to prepay the
Term Loans in accordance with the terms hereof;

(2) to the extent that any of or all the Net Cash Proceeds of any Disposition by
or Extraordinary Receipt of, a Foreign Subsidiary or Consolidated Excess Cash
Flow attributable to a Foreign Subsidiary prohibited or delayed by applicable
local law from being repatriated to the United States, the portion of such Net
Cash Proceeds or Consolidated Excess Cash Flow so affected will not be required
to be applied to repay Term Loans at the times provided in this Section 2.03 but
may be retained by the applicable Foreign Subsidiary so long, but only so long,
as the applicable local law, will not permit repatriation to the United States
(Holdings hereby agreeing to use commercially reasonably efforts to otherwise
cause the applicable Foreign Subsidiary to promptly take all commercially
reasonable actions required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds or Consolidated Excess Cash Flow that, in each case, would otherwise be
required to be used to prepay Term Loans pursuant to Section 2.03(b)(i), (ii) or
(iv), is permitted under the applicable local law, even if such cash is not
actually repatriated at such time, an amount equal to such repatriated (or
permitted to be repatriated) Net Cash Proceeds or Consolidated Excess Cash Flow
will be promptly (and in any event not later than five (5) Business Days after
such repatriation) applied (net of additional taxes payable or reserved against
as a result thereof) to the repayment of the Term Loans pursuant to this
Section 2.03;

(3) to the extent that Borrowers have determined in good faith that repatriation
of any of or all the Net Cash Proceeds of any Disposition or Extraordinary
Receipt by any Foreign Subsidiary or Consolidated Excess Cash Flow attributable
to a Foreign Subsidiary would have material adverse tax cost consequence (as
determined by Borrowers) with respect to such Net Cash Proceeds or Consolidated
Excess Cash Flow, such Net Cash Proceeds or Consolidated Excess Cash Flow so
affected may be retained by the applicable Foreign Subsidiary; provided that, in
the case of this clause, on or before the date on which any such Net Cash
Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to Section 2.03(b) or any such
Consolidated Excess Cash Flow would have been required to be applied to
prepayments pursuant to Section 2.03(b), Borrowers apply an amount equal to such
Net Cash Proceeds or Consolidated Excess Cash Flow to such reinvestments or
prepayments, as applicable, as

 

-40-



--------------------------------------------------------------------------------

if such Net Cash Proceeds or Consolidated Excess Cash Flow had been received by
Borrowers rather than such Foreign Subsidiary, less the amount of additional
taxes that would have been payable or reserved against if such Net Cash Proceeds
or Consolidated Excess Cash Flow had been repatriated (or, if less, the Net Cash
Proceeds or Consolidated Excess Cash Flow that would be calculated if received
by such Foreign Subsidiary); and.

(4) to the extent that any of or all the Net Cash Proceeds of any Disposition by
or Extraordinary Receipt of a Subsidiary or Consolidated Excess Cash Flow
attributable to a Subsidiary is prohibited or delayed by restrictions in such
Subsidiary’s Organization Documents, the portion of such Net Cash Proceeds or
Consolidated Excess Cash Flow so affected will not be required to be applied to
repay Term Loans at the times provided in this Section 2.03 but may be retained
by the applicable Subsidiary so long, but only so long, as the applicable
Organization Documents will not permit such repayment (Holdings hereby agreeing
to cause the applicable Subsidiary to promptly take all actions reasonably
required by such Organization Document to permit such repayment), and once such
repayment of any of such affected Net Cash Proceeds or Consolidated Excess Cash
Flow that, in each case, would otherwise be required to be used to make an offer
of prepayment pursuant to Section 2.03(b)(i), (ii) or (iv), is permitted under
the applicable Organization Document, such repayment will be immediately
effected; and even if such cash is not actually repatriated at such time, an
amount equal to such Net Cash Proceeds or Consolidated Excess Cash Flow will be
promptly (and in any event not later than five Business Days after such
repayment becomes possible) applied (net of additional taxes payable or reserved
against as a result thereof) to the repayment of the Term Loans pursuant to this
Section 2.03. For the avoidance of doubt, nothing within this
Section 2.03(b)(vi) shall require any Loan Party to cause any amounts to be
repatriated to the United States (whether or not such amounts are used in or
excluded from the determination of the amount of any mandatory prepayments
hereunder).

(c) Notices of Prepayments.

(i) Generally. Other than as specified in Section 2.03(c)(ii) below, Borrower
Agent shall provide written notice substantially in the form of Exhibit J hereto
(each, a “Prepayment Notice”) to the Administrative Agent not later than 12:00
p.m., New York City time, (i) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (ii) one Business Day prior to any date
of prepayment of Base Rate Loans. Each Prepayment Notice shall specify (x) the
date and amount of such prepayment and (y) the Type(s) of Term Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of the Term Loans. The Administrative Agent will promptly notify each
Appropriate Lender of its receipt of each such notice, and of the amount of such
Appropriate Lender’s ratable portion of such prepayment (based on such Lender’s
Applicable Percentage in respect of the relevant Term Facility). If such notice
is given by Borrower Agent, Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein, unless such notice specified that prepayment is contingent upon
consummation of another transaction, and such transaction was not consummated.

(ii) Notice of Mandatory Prepayment Events. Borrowers shall use commercially
reasonable efforts to give to the Administrative Agent and the Lenders, at least
one Business Day’s prior written or telecopy notice of each and every prepayment
required under Section 2.03(b)(i) through (iv), including the amount of Net Cash
Proceeds expected to be received therefrom and the expected schedule for
receiving such proceeds.

 

-41-



--------------------------------------------------------------------------------

(d) Call Premium. Each prepayment of Initial Term Loans occurring on or prior to
the second anniversary of the Closing Date pursuant to this Section 2.03 for any
reason (which shall be deemed for these purposes to include any assignments of
non-consenting Lenders pursuant to Section 10.13, but shall exclude any
assignments pursuant to Section 3.06(b) or 10.06(b)(vii)), other than a
prepayment required by Sections 2.03(b)(i), (ii) and (iv), shall be accompanied
by a premium payable by Borrowers equal to (i) if such prepayment or payment is
made on or prior to the first anniversary of the Closing Date, 2% of the
principal amount of the Initial Term Loans so prepaid, and (ii) if such
prepayment or payment is made after the first anniversary of the Closing Date
but on or prior to the second anniversary of the Closing Date, 1% of the
principal amount of the Initial Term Loans so prepaid.

Section 2.04 Termination of Term Commitments. The aggregate Term Commitments of
the Lenders on the Closing Date shall be automatically and permanently reduced
to zero on the date of the initial Term Borrowing, which shall be no later than
the Closing Date.

Section 2.05 Repayment of Term Loans. Borrowers shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders, (A) on
the last day of each March, June, September and December, commencing with the
last day of the first full quarter occurring after the Closing Date (each such
date, an “Installment Payment Date”), an aggregate principal amount equal to
0.25% of the aggregate principal amount of all Initial Term Loans outstanding on
the Closing Date (which payments shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in
Section 2.03 and as a result of debt repurchases pursuant to
Section 10.06(b)(vii) and (B) on the Maturity Date for the Initial Term Loans,
the aggregate principal amount of all Initial Term Loans outstanding on such
date.

Section 2.06 Interest.

(a) Subject to the provisions of Section 2.06(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus 6.25% and (ii) each Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus 5.25%.

(b) Default Rate.

(i) During the continuance of a Default under Section 8.01(a), Borrowers shall
pay interest on such overdue amounts at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on the Term Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

Section 2.07 Fees. Borrowers shall pay to the Arrangers, the Lenders and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times separately agreed upon in writing in the amounts and at the times
so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

-42-



--------------------------------------------------------------------------------

Section 2.08 Computation of Interest and Fees. All computations of interest for
Base Rate Loans shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on the Term Loan
for the day on which the Term Loan is made, and shall not accrue on the Term
Loan, or any portion thereof, for the day on which the Term Loan or such portion
is paid, provided that if the Term Loan is repaid on the same day on which it is
made, subject to Section 2.10(a), then it shall bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest or
demonstrable error.

Section 2.09 Evidence of Debt. The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest or demonstrable error of the amount of the Credit
Extensions made by the Lenders to Borrowers and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of Borrowers hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest or
demonstrable error. Upon the request of any Lender made through the
Administrative Agent, Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Term Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Term Loans and payments with respect thereto.

Section 2.10 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m.,
New York City time, on the date specified herein. The Administrative Agent will
promptly distribute to each Appropriate Lender its Applicable Percentage (or
other applicable share as provided herein) of all payments and prepayments of
principal and interest due hereunder, together with all other amounts due
thereto, including all fees payable with respect thereto, in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m., New York City time, shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by Borrowers shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected on computing
interest or fees, as the case may be.

(b) Presumption by Administrative Agent.

(i) Funding by Lenders. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of a Term Borrowing of
Eurodollar Rate Loans (or, in the case of a Term Borrowing of Base Rate Loans,
prior to 12:00 noon on the date of such Term Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of the Term
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Term Borrowing of Base Rate Loans, that such Lender

 

-43-



--------------------------------------------------------------------------------

has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Term Borrowing available to the Administrative
Agent, then the applicable Lender and each Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrowers to but excluding
the date of payment to the Administrative Agent, at (A) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by Borrowers, the
interest rate applicable to Base Rate Loans. If Borrowers and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to Borrowers the amount of
such interest paid by Borrowers for such period. If such Lender pays its share
of the applicable Term Borrowing to the Administrative Agent, then the amount so
paid shall constitute such Lender’s Term Loan included in the Term Borrowing.
Any payment by Borrowers shall be without prejudice to any claim Borrowers may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Borrower. Unless the Administrative Agent shall have received
notice from Borrower Agent prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that Borrowers
will not make such payment, the Administrative Agent may assume that Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders the amount due. In such event,
if Borrowers have not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

A notice of the Administrative Agent to any Lender or Borrower Agent with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest or demonstrable error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for the Term Loan to be made by such Lender as
provided in this Article 2, and such funds are not made available to Borrowers
by the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article 4 are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall promptly return such funds (in
like funds as received from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and to make payments pursuant to Section 10.04(c) are several
and not joint. The failure of any Lender to make the Term Loan or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Term Loan or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for the Term Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for the Term Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

 

-44-



--------------------------------------------------------------------------------

Section 2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of the Term Facility due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Term Facility due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Term Facility due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of the Term
Facility owing (but not due and payable) to such Lender hereunder and under the
other Loan Documents at such time in excess of its ratable share (according to
the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Term Facility owing (but not due and payable) to
all Lenders hereunder and under the other Loan Documents at such time) of
payment on account of the Obligations in respect of the Term Facility owing (but
not due and payable) to all Lenders hereunder and under the other Loan Documents
at such time obtained by all of the Lenders at such time then the Lender
receiving such greater proportion shall (A) notify the Administrative Agent of
such fact, and (B) purchase (for cash at face value) participations in the Term
Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Term Facility then due and payable to the Lenders or owing (but
not due and payable) to the Lenders, as the case may be, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of Borrowers pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans to any assignee or participant or (2) any Incremental Amendment,
Refinancing Note, Extension Amendment, Refinancing Amendment, Permitted Debt
Exchange, Permitted Repricing Amendment or any Refinancing Term Loans or any
related transaction contemplated by the terms of this Agreement.

Section 2.12 Borrower Agent. Each Borrower hereby designates Anchor (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for Term Loans, designation of interest rates,
delivery or receipt of communications, preparation and delivery of financial
reports, receipt and payment of Obligations, requests for waivers, amendments or
other accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative Agent
and the Lenders. Borrower Agent hereby accepts such appointment. The
Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying upon, any notice or communication (including any Committed
Loan Notice) delivered by Borrower Agent on behalf of any Borrower. The
Administrative Agent may give any notice or communication with a Borrower
hereunder to Borrower Agent on behalf of such Borrower. The Administrative

 

-45-



--------------------------------------------------------------------------------

Agent shall have the right, in its discretion, to deal exclusively with Borrower
Agent for any or all purposes under the Loan Documents. Each Borrower agrees
that any notice, election, communication, representation, agreement or
undertaking made on its behalf by Borrower Agent shall be binding upon and
enforceable against it.

Section 2.13 Joint and Several Nature and Extent of Each Borrower’s Liability.
Each Borrower agrees that it is jointly and severally liable for the prompt
payment and performance of, all Obligations and all agreements under the Loan
Documents. The Term Loans constitute one general obligation of Borrowers and
(unless otherwise expressly provided in any Loan Document) shall be secured by a
Lien upon all Collateral; provided, however, that each Lender shall be deemed to
be a creditor of, and the holder of a separate claim against, each Borrower to
the extent of any Obligations jointly or severally owed by such Borrower.

Section 2.14 Incremental Facilities.

(a) Incremental Term Loan Request. Borrowers may at any time or from time to
time after the Closing Date, by notice to the Administrative Agent (an
“Incremental Term Loan Request”), request (i) one or more new commitments which
may be of the same Class as any outstanding Term Loans (a “Term Loan Increase”)
or (ii) term loans in a separate Class secured on either a pari passu basis with
the Initial Term Loans or on a junior lien basis to the Initial Term Loans
(collectively with any Term Loan Increase, the “Incremental Term Commitments”),
whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders. Each Incremental Term Loan Request from Borrowers pursuant to this
Section 2.14 shall set forth the requested amount and proposed terms of the
relevant Incremental Term Loans.

(b) Incremental Term Loans. Any Incremental Term Loans effected through the
establishment of one or more new Term Loans made on an Incremental Facility
Closing Date (other than a Term Loan Increase) shall be designated a separate
Class of Incremental Term Loans for all purposes of this Agreement. On any
Incremental Facility Closing Date on which any Incremental Term Commitments of
any Class are effected (including through any Term Loan Increase), subject to
the satisfaction of the terms and conditions in this Section 2.14, (i) each
Incremental Lender of such Class shall make a Loan to Borrowers (an “Incremental
Term Loan”) in an amount equal to its Incremental Term Commitment of such Class
and (ii) each Incremental Lender of such Class shall become a Lender hereunder
with respect to the Incremental Term Commitment of such Class and the
Incremental Term Loans of such Class made pursuant thereto. Notwithstanding the
foregoing, Incremental Term Loans may have identical terms to any of the Term
Loans and be may treated as the same Class as any of such Term Loans.

(c) Incremental Lenders. Incremental Term Loans may be made by any existing
Lender (but no existing Lender will have an obligation to make any Incremental
Term Commitment (or Incremental Term Loan), nor will Borrowers have any
obligation to approach any existing Lenders to provide any Incremental Term
Commitment (or Incremental Term Loan)) or by any Additional Lender (each such
existing Lender or Additional Lender providing such Term Loan, an “Incremental
Lender”); provided that the Administrative Agent shall have consented (not to be
unreasonably withheld or delayed) to such Additional Lender’s making such
Incremental Term Loans to the extent such consent, if any, would be required
under Section 10.06(b) for an assignment of Term Loans to such Additional
Lender.

(d) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment shall be subject to the satisfaction on the date thereof (the
“Incremental Facility Closing Date”) of each of the following conditions:

(i) no Event of Default shall exist after giving effect to such Incremental Term
Commitments and Incremental Term Loans made pursuant thereto on the Incremental
Facility Closing Date; provided, that in the case of Incremental Term
Commitments incurred to finance a Permitted Acquisition or other permitted
Investments, such requirement shall be subject to customary “Funds Certain
Provisions,” if otherwise agreed by the Lenders providing such Incremental Term
Commitments;

 

-46-



--------------------------------------------------------------------------------

(ii) each Incremental Term Commitment shall be in an aggregate principal amount
that is not less than $5,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $5,000,000 if such amount represents
all remaining availability under the limit set forth in the next sentence); and

(iii) (A) the aggregate amount of the Incremental Term Loans shall not exceed
$50,000,000 in the aggregate and (B) the Consolidated First Lien Leverage Ratio
is no more than 3.50 to 1.00 (assuming that all Incremental Term Loans are
secured on a first-priority basis whether or not so secured and shall be deemed
to constitute Consolidated First Lien Funded Indebtedness and excluding the cash
proceeds of any such Incremental Term Loans for the purposes of netting) as of
the last day of the most recently ended Measurement Period of Borrowers for
which financial statements have been delivered to the Administrative Agent
pursuant to Section 6.01(a) or (b) (or if no Measurement Period has passed, as
of the last four quarters of Holdings then ended prior to such date for which
financial statements of Holdings (or any direct or indirect parent of Holdings)
are available), determined on the applicable Incremental Facility Closing Date,
after giving effect to any such incurrence and any repayment of Indebtedness in
connection therewith, in either case, on a Pro Forma Basis.

(e) Required Terms. Except as otherwise set forth herein, the terms, provisions
and documentation of the Incremental Term Loans and Incremental Term Commitments
of any Class and any Term Loan Increase shall be as agreed between Borrowers and
the applicable Incremental Lenders providing such Incremental Term Commitments;
provided that solely in the case of a Term Loan Increase, the terms, provisions
and documentation of such Term Loan Increase shall be identical (other than with
respect to upfront fees, OID or similar fees, interest rate margins and rate
floors or other fees may be payable to the lenders providing the Term Loan
Increase) to the applicable Term Loans being increased, in each case, as
existing on the Incremental Facility Closing Date. In any event:

(i) the Incremental Term Loans:

(A) shall rank equal in priority in right of payment and of security with the
Initial Term Loans or may be issued on a junior lien basis to the Initial Term
Loans but may not be issued or incurred on a senior lien basis to the Initial
Term Loans; provided, that Incremental Term Loans shall not at any time be
guaranteed by any Subsidiaries other than the Subsidiaries that are Guarantors
and, to the extent secured, shall not be secured by a Lien on any property or
asset that does not secure the Term Facility;

(B) shall not mature earlier than the Maturity Date of the Initial Term Loans on
the date of incurrence of such Incremental Term Loans,

(C) shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of the Initial Term Loans on the
date of incurrence of such Incremental Term Loans,

 

-47-



--------------------------------------------------------------------------------

(D) shall have, subject to clauses (e)(i)(B) and (e)(i)(C) above and (e)(ii)
below, amortization and rate of interest determined by Borrowers and the
applicable Incremental Lenders, and

(E) may participate on a pro rata basis or less than pro rata basis (but not on
a greater than pro rata basis) in any mandatory prepayments of Term Loans under
Section 2.03(b), as specified in the applicable Incremental Amendment.

(ii) the All-in Yield applicable to the Incremental Term Loans of each Class
shall be determined by Borrowers and the applicable new Lenders and shall be set
forth in each applicable Incremental Amendment; provided, however, that with
respect to any first-lien Incremental Term Loans made under Incremental Term
Commitments, the All-in Yield applicable to such Incremental Term Loans shall
not be greater than the applicable All-in Yield payable pursuant to the terms of
this Agreement as amended through the date of such calculation with respect to
Initial Term Loans, plus 50 basis points per annum unless the interest rate
(together with, as provided in the proviso below, the Eurodollar or Base Rate
floor) with respect to the Initial Term Loans is increased so as to cause the
then applicable All-in Yield under this Agreement on the Initial Term Loans to
equal the All-in Yield then applicable to the Incremental Term Loans minus 50
basis points; provided that if such Incremental Term Loan includes a Eurodollar
Rate or a Base Rate floor greater than the corresponding interest rate floors
applicable to the Initial Term Loans, such differential between the Eurodollar
Rate floor or Base Rate floor, as applicable, shall be equated to the All-in
Yield for purposes of determining whether an increase to the interest rate
margin under the Initial Term Loans shall be required, but only to the extent
that an increase in the Eurodollar Rate floor or Base Rate floor, as applicable,
in the Initial Term Loans would cause an increase in the interest rate then in
effect thereunder, and in such case, the Eurodollar Rate floor or Base Rate
floor (but not the interest rate margin) applicable to the Initial Term Loans
shall be increased to the extent of such differential between the Eurodollar
Rate or Base Rate floors.

(f) Incremental Amendment. Commitments in respect of Incremental Term Loans
shall become Term Commitments under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by Borrowers, each Incremental Lender providing such
Incremental Term Commitments and the Administrative Agent, and each of which
shall be recorded in the Register and shall be subject to the requirements set
forth in Section 3.01(e). The Incremental Amendment may, without the consent of
any other Loan Party, Agent or Lender, effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and Borrowers, to effect the
provisions of this Section 2.14. In connection with any Incremental Amendment,
Borrowers shall, if reasonably requested by the Administrative Agent, deliver
customary reaffirmation agreements and/or such amendments to the Collateral
Documents as may be reasonably requested by the Administrative Agent in order to
ensure that such Incremental Term Loans are provided with the benefit of the
applicable Loan Documents. Borrowers will use the proceeds of the Incremental
Term Loans for any purpose not prohibited by this Agreement. No Lender shall be
obligated to provide any Incremental Term Commitments or Incremental Term Loans
unless it so agrees.

(g) This Section 2.14 shall supersede any provisions in Section 2.10, 2.11 or
10.01 to the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.14 may be amended with the consent of the Required Lenders. For the
avoidance of doubt, no Incremental Amendment shall effect any amendments that
would require the consent of each affected Lender or all Lenders pursuant to the
proviso in the first paragraph of Section 10.01, unless each such Lender has, or
all such Lenders have, as the case may be, given its or their consent to such
amendment.

 

-48-



--------------------------------------------------------------------------------

Section 2.15 Refinancing Notes.

(a) Borrowers may at any time and from time to time, by written notice to the
Administrative Agent, issue of one or more additional series of debt securities,
or an increase to an existing series of debt securities (“Refinancing Notes”);
provided that:

(i) the proceeds of such Refinancing Notes shall be used, concurrently or
substantially concurrently with the incurrence thereof, solely to refinance all
or any portion of any Class or Classes of outstanding Term Loans and/or other
Refinancing Notes;

(ii) such Refinancing Notes shall be in an aggregate principal amount not
greater than the aggregate principal amount of Term Loans and/or other
Refinancing Notes to be refinanced plus any accrued interest, fees, costs and
expenses related thereto (including any original issue discount or upfront
fees);

(iii) such Refinancing Notes shall not mature earlier than the Maturity Date of
the Class of Term Loans being refinanced on the date of issuance of such
Refinancing Notes and shall have a Weighted Average Life to Maturity not shorter
than the remaining Weighted Average Life to Maturity of the Class of Term Loans
being refinanced on the date of issuance of such Refinancing Notes;

(iv) (A) the pricing, rate floors, discounts, fees and optional and mandatory
prepayment or redemption provisions (including premiums, if any) applicable to
such Refinancing Notes shall be as agreed between Borrowers and the initial
purchasers of Refinancing Notes so long as, in the case of any mandatory
prepayment or redemption provisions, the holders of such Refinancing Notes do
not participate on a greater than pro rata basis in any such prepayments as
compared to the Lenders holding the Class of Term Loans so refinanced and
(B) the covenants and other terms applicable to such Refinancing Notes
(excluding those terms described in the immediately preceding clause (A)), shall
be as agreed between Borrowers and such purchasers of such Refinancing Note;

(v) no existing Lender shall be required to purchase any Refinancing Notes;

(vi) the Refinancing Notes shall rank equal in priority in right of payment and
of security with the Initial Term Loans, may be issued on a junior lien basis to
the Initial Term Loans or may be senior unsecured, but may not be issued or
incurred on a senior lien basis to the Initial Term Loans; provided that
Refinancing Notes shall not at any time be guaranteed by any Subsidiaries other
than Loan Parties and, to the extent secured, shall not be secured by a Lien on
any property or asset that does not secure the Term Facility; and

(vii) such Refinancing Notes, if secured, shall be issued subject to customary
intercreditor arrangements that are reasonably satisfactory to the
Administrative Agent.

(b) This Section 2.15 shall supersede any provisions in Section 2.10,
Section 2.11 or Section 10.01 to the contrary (but shall be in addition to and
not in lieu of the second paragraph of Section 10.01). The Refinancing Notes
shall be established pursuant to documentation which shall be consistent with
the provisions set forth in Section 2.15(a).

 

-49-



--------------------------------------------------------------------------------

Section 2.16 Extension of Term Loans.

(a) Extension of Term Loans. Borrowers may at any time and from time to time
request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, Borrowers shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, an “Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which shall (x) be identical as offered to each Lender under such
Existing Term Loan Tranche (including as to the proposed interest rates and fees
payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) (except as to interest rates, fees, amortization, final maturity
date, “AHYDO” payments, optional prepayments and redemptions, premium, required
prepayment dates and participation in prepayments, which shall be determined by
Borrowers and the Extending Term Lenders and set forth in the relevant Extension
Request), be substantially identical to, or (taken as a whole) no more favorable
to the Extending Term Lenders than those applicable to the Existing Term Loan
Tranche subject to such Extension Request (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date) (as
reasonably determined by Borrowers), including: (i) all or any of the scheduled
amortization payments of principal of the Extended Term Loans may be delayed to
later dates than the scheduled amortization payments of principal of the Term
Loans of such Existing Term Loan Tranche, to the extent provided in the
applicable Extension Amendment; provided, however, that at no time shall there
be Classes of Term Loans hereunder (including Refinancing Term Loans and
Extended Term Loans) which have more than five different Maturity Dates;
(ii) the All-in Yield, pricing, optional redemptions and prepayment and “AHYDO”
payments with respect to the Extended Term Loans (whether in the form of
interest rate margin, upfront fees, OID or otherwise) may be different than the
All-in Yield for the Term Loans of such Existing Term Loan Tranche, in each
case, to the extent provided in the applicable Extension Amendment; (iii) the
Extension Amendment may provide for other covenants and terms that apply solely
to any period after the Latest Maturity Date that is in effect on the effective
date of the Extension Amendment (immediately prior to the establishment of such
Extended Term Loans); and (iv) Extended Term Loans may have call protection as
may be agreed by Borrowers and the Lenders thereof; provided that no Extended
Term Loans may be optionally prepaid prior to the date on which all Term Loans
with an earlier final stated maturity (including Term Loans under the Existing
Term Loan Tranche from which they were amended) are repaid in full, unless such
optional prepayment is accompanied by a pro rata optional prepayment of such
other Term Loans; provided, however, that (A) no Event of Default shall have
occurred and be continuing at the time an Extension Request is delivered to
Lenders, (B) in no event shall the final maturity date of any Extended Term
Loans of a given Term Loan Extension Series at the time of establishment thereof
be earlier than the then Latest Maturity Date of any other Term Loans hereunder,
(C) the Weighted Average Life to Maturity of any Extended Term Loans of a given
Term Loan Extension Series at the time of establishment thereof shall be no
shorter (other than by virtue of amortization or prepayment of such Indebtedness
prior to the time of incurrence of such Extended Term Loans) than the remaining
Weighted Average Life to Maturity of the applicable Existing Term Loan Tranche,
(D) all documentation in respect of such Extension Amendment shall be consistent
with the foregoing and (E) any Extended Term Loans may participate on a pro rata
basis or less than a pro rata basis (but not greater than a pro rata basis) in
any voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Extension Request. Any Extended Term Loans amended
pursuant to any Extension Request shall be designated a series (each, a “Term
Loan Extension Series”) of Extended Term Loans for all purposes of this
Agreement; provided that any Extended Term Loans amended from an Existing Term
Loan Tranche may, to the extent provided in the applicable Extension Amendment,
be designated as an increase in any previously established Term Loan Extension
Series with respect to such Existing Term Loan Tranche. Each Term Loan Extension
Series of Extended Term Loans incurred under this Section 2.16 shall be in an
aggregate principal amount that is not less than $5,000,000 (or, if less, the
entire principal amount of the Indebtedness being extended pursuant to this
Section 2.16(a)).

 

-50-



--------------------------------------------------------------------------------

(b) Extension Request. Borrowers shall provide the applicable Extension Request
at least five Business Days prior to the date on which Lenders under the
Existing Term Loan Tranche are requested to respond (or such shorter period as
agreed by the Administrative Agent), and shall agree to such procedures, if any,
as may be established by, or acceptable to, the Administrative Agent and
Borrowers, in each case acting reasonably to accomplish the purposes of this
Section 2.16. No Lender shall have any obligation to agree to have any of its
Term Loans of any Existing Term Loan Tranche amended into Extended Term Loans
pursuant to any Extension Request. Any Lender holding a Loan under an Existing
Term Loan Tranche (each, an “Extending Term Lender”) wishing to have all or a
portion of its Term Loans under the Existing Term Loan Tranche subject to such
Extension Request amended into Extended Term Loans shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans under the
Existing Term Loan Tranche, as applicable, which it has elected to request be
amended into Extended Term Loans (subject to any minimum denomination
requirements imposed by the Administrative Agent). In the event that the
aggregate principal amount of Term Loans under the Existing Term Loan Tranche in
respect of which applicable Extending Term Lenders shall have accepted the
relevant Extension Request exceeds the amount of Extended Term Loans requested
to be extended pursuant to the Extension Request, Term Loans subject to
Extension Elections shall be amended to Extended Term Loans on a pro rata basis
(subject to rounding by the Administrative Agent, which shall be conclusive)
based on the aggregate principal amount of Term Loans included in each such
Extension Election.

(c) Extension Amendment. Extended Term Loans shall be established pursuant to an
amendment (each, an “Extension Amendment”) to this Agreement among Borrowers,
the Administrative Agent and each Extending Term Lender, providing an Extended
Term Loan thereunder, which shall be consistent with the provisions set forth in
Section 2.16(a) above, (but which shall not require the consent of any other
Lender). The effectiveness of any Extension Amendment shall be subject to
receipt by the Administrative Agent of (i) customary legal opinions, board
resolutions and officers’ certificates and (ii) customary reaffirmation
agreements and/or such amendments to the Collateral Documents in order to ensure
that the Extended Term Loans are provided with the benefit of the applicable
Loan Documents. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Extension Amendment. Each of the parties hereto hereby
agrees that this Agreement and the other Loan Documents may be amended pursuant
to an Extension Amendment, without the consent of any other Lenders, to the
extent (but only to the extent) necessary to (i) reflect the existence and terms
of the Extended Term Loans or incurred pursuant thereto, (ii) modify the
scheduled repayments set forth in Section 2.05 with respect to any Existing Term
Loan Tranche subject to an Extension Election to reflect a reduction in the
principal amount of the Term Loans thereunder in an amount equal to the
aggregate principal amount of the Extended Term Loans amended pursuant to the
applicable Extension (with such amount to be applied ratably to reduce scheduled
repayments of such Term Loans required pursuant to Section 2.05), (iii) modify
the prepayments set forth in Section 2.03 to reflect the existence of the
Extended Term Loans and the application of prepayments with respect thereto,
(iv) make such other changes to this Agreement and the other Loan Documents
consistent with the provisions and intent of the third paragraph of
Section 10.01 (without the consent of the Required Lenders called for therein)
and (v) effect such other amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and Borrowers, to effect the provisions of this
Section 2.16, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.

(d) No conversion of Term Loans pursuant to any Extension in accordance with
this Section 2.16 shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement. This Section 2.16 shall supersede any
provisions in Section 2.10, Section 2.11 or Section 10.01 to the contrary.

 

-51-



--------------------------------------------------------------------------------

Section 2.17 Refinancing Amendments.

(a) On one or more occasions after the Closing Date, Borrowers may obtain, from
any Lender or any Additional Refinancing Lender, Credit Agreement Refinancing
Indebtedness in respect of all or any portion of the Term Loans then outstanding
under this Agreement (which for purposes of this Section 2.17(a) will be deemed
to include any then outstanding Refinancing Term Loans or Incremental Term
Loans), in the form of Refinancing Term Loans or Refinancing Term Commitments
pursuant to a Refinancing Amendment.

(b) The effectiveness of any Refinancing Amendment shall be subject to receipt
by the Administrative Agent of (i) customary legal opinions, board resolutions
and officers’ certificates and (ii) customary reaffirmation agreements and/or
such amendments to the Collateral Documents in order to ensure that such Credit
Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.

(c) Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.17(a) shall be in an aggregate principal amount that is (x) not less
than $5,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and (ii) make such other changes to this
Agreement and the other Loan Documents consistent with the provisions and intent
of the third paragraph of Section 10.01 (without the consent of the Required
Lenders called for therein) and (iii) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and Borrowers, to effect the
provisions of this Section 2.17, and the Required Lenders hereby expressly
authorize the Administrative Agent to enter into any such Refinancing Amendment.

(e) This Section 2.17 shall supersede any provisions in Section 2.10, 2.11 or
10.01 to the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.17 may be amended with the consent of the Required Lenders.

Section 2.18 Permitted Debt Exchanges.

(a) Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by Borrowers to all Lenders (other than any Lender that, if
requested by Borrowers, is unable to certify that it is either a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act) or an
institutional “accredited investor” (as defined in Rule 501 under the Securities
Act)) with outstanding Term Loans under one or more Classes of Term Loans (as
determined by Borrowers) on the same terms, Borrowers may from time to time
consummate one or more exchanges of Term Loans for Indebtedness (such notes,
“Permitted Debt Exchange Notes,” and each such exchange a “Permitted Debt
Exchange”), so long as the following conditions are satisfied: (i) no Event of
Default shall have occurred and be continuing at the time the offering document
in respect of a Permitted Debt Exchange Offer is delivered to the relevant
Lenders, (ii) the aggregate principal amount (calculated on the face amount
thereof) of Term Loans exchanged, plus unpaid accrued interest and premium (if
any) thereon and underwriting, discounts, fees,

 

-52-



--------------------------------------------------------------------------------

commissions and expenses in the issuance of the Permitted Debt Exchange Notes,
shall equal the aggregate principal amount (calculated on the face amount
thereof) of Permitted Debt Exchange Notes issued in exchange for such Term
Loans, (iii) the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans exchanged under each applicable Class by Borrowers
pursuant to any Permitted Debt Exchange shall automatically be cancelled and
retired by Borrowers on date of the settlement thereof (and, if requested by the
Administrative Agent, any applicable exchanging Lender shall execute and deliver
to the Administrative Agent an Assignment and Acceptance, or such other form as
may be reasonably requested by the Administrative Agent, in respect thereof
pursuant to which the respective Lender assigns its interest in the Term Loans
being exchanged pursuant to the Permitted Debt Exchange to Borrowers for
immediate cancellation), (iv) if the aggregate principal amount of all Term
Loans (calculated on the face amount thereof) of a given Class tendered by
Lenders in respect of the relevant Permitted Debt Exchange Offer (with no Lender
being permitted to tender a principal amount of Term Loans which exceeds the
principal amount thereof of the applicable Class actually held by it) shall
exceed the maximum aggregate principal amount of Term Loans of such Class
offered to be exchanged by Borrowers pursuant to such Permitted Debt Exchange
Offer, then Borrowers shall exchange Term Loans under the relevant Class
tendered by such Lenders ratably up to such maximum based on the respective
principal amounts so tendered, or if such Permitted Debt Exchange Offer shall
have been made with respect to multiple Classes without specifying a maximum
aggregate principal amount offered to be exchanged for each Class, and the
aggregate principal amount of all Term Loans (calculated on the face amount
thereof) of all Classes tendered by Lenders in respect of the relevant Permitted
Debt Exchange Offer (with no Lender being permitted to tender a principal amount
of Term Loans which exceeds the principal amount thereof actually held by it)
shall exceed the maximum aggregate principal amount of Term Loans of all
relevant Classes offered to be exchanged by Borrowers pursuant to such Permitted
Debt Exchange Offer, then Borrowers shall exchange Term Loans across all Classes
subject to such Permitted Debt Exchange Offer tendered by such Lenders ratably
up to such maximum amount based on the respective principal amounts so tendered,
(v) each such Permitted Debt Exchange Offer shall be made on a pro rata basis to
the Lenders (other than any Lender that, if requested by Borrowers, is unable to
certify that it is either a “qualified institutional buyer” (as defined in Rule
144A under the Securities Act) or an institutional “accredited investor” (as
defined in Rule 501 under the Securities Act)) of each applicable Class so
designated by Borrowers, based on their respective aggregate principal amounts
of outstanding Term Loans under each such Class, (vi) all documentation in
respect of such Permitted Debt Exchange shall be consistent with the foregoing,
and all written communications generally directed to the Lenders in connection
therewith shall be in form and substance consistent with the foregoing and made
in consultation with Borrowers and the Administrative Agent, (vii) any
applicable Minimum Tender Condition shall be satisfied and (viii) such Permitted
Debt Exchange Notes shall reflect market terms at the time of issuance thereof
so long as such terms otherwise comply with the definition of “Permitted Other
Debt Conditions.”

(b) With respect to all Permitted Debt Exchanges effected by Borrowers pursuant
to this Section 2.18, (i) such Permitted Debt Exchanges (and the cancellation of
the exchanged Term Loans in connection therewith) shall not constitute voluntary
or mandatory payments or prepayments for purposes of Section 2.03, and (ii) such
Permitted Debt Exchange Offer shall be made for not less than $5,000,000 in
aggregate principal amount of Term Loans, provided that subject to the foregoing
clause (ii) Borrowers may at its election specify as a condition (a “Minimum
Tender Condition”) to consummating any such Permitted Debt Exchange that a
minimum amount (to be determined and specified in the relevant Permitted Debt
Exchange Offer in Borrowers’ discretion) of Term Loans of any or all applicable
Classes be tendered.

(c) In connection with each Permitted Debt Exchange, Borrowers shall provide the
Administrative Agent at least 5 Business Days’ (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and Borrowers
and the Administrative Agent, acting reasonably, shall mutually agree to such
procedures as may be necessary or advisable to accomplish the purposes of

 

-53-



--------------------------------------------------------------------------------

this Section 2.18 and without conflict with Section 2.18(d); provided that the
terms of any Permitted Debt Exchange Offer shall provide that the date by which
the relevant Lenders are required to indicate their election to participate in
such Permitted Debt Exchange shall be not less than five (5) Business Days
following the date on which the Permitted Debt Exchange Offer is made.

(d) Borrowers shall be responsible for compliance with, and hereby agrees to
comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with Borrowers’ compliance with such laws in connection with any Permitted Debt
Exchange and (y) each Lender shall be solely responsible for its compliance with
any applicable “insider trading” laws and regulations to which such Lender may
be subject under the Securities Exchange Act of 1934, as amended.

ARTICLE 3.

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require any applicable withholding
agent to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such Laws upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.

(ii) If any applicable withholding agent shall be required to withhold or deduct
any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the applicable withholding agent
shall withhold or make such deductions based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
applicable withholding agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions of
Indemnified Taxes (including deductions applicable to additional sums payable
under this Section 3.01) the Administrative Agent or Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction of Indemnified Taxes been made.

(b) Payment of Other Taxes by Borrowers. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws, or at the
option of the Administrative Agent timely reimburse it for the payment of Other
Taxes.

(c) Tax Indemnifications. Without limiting or duplicating the provisions of
subsection (a) or (b) above, the Loan Parties shall, and do hereby, jointly and
severally indemnify the Administrative Agent and each Lender, and shall make
payment in respect thereof within ten days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) withheld or
deducted by the Loan Party or the Administrative Agent or payable or paid by the
Administrative Agent or such Lender, as the case may be, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified

 

-54-



--------------------------------------------------------------------------------

Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of any such payment or liability
delivered to Borrower Agent by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest or demonstrable error.

(d) Evidence of Payments. Upon request by Borrowers or the Administrative Agent,
as the case may be, after any payment of Taxes by Borrowers or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, Borrower Agent shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to Borrower Agent, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to Borrower
Agent or the Administrative Agent, as the case may be.

(e) Status of Lenders.

(i) Tax Documentation. Each Lender shall deliver to Borrower Agent and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by Borrower Agent or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Laws or
by the taxing authorities of any jurisdiction and such other reasonably
requested information as will permit Borrower Agent or the Administrative Agent,
as the case may be, to determine (A) whether or not payments made hereunder or
under any other Loan Document are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by Borrowers pursuant to this Agreement
or otherwise to establish such Lender’s status for withholding tax purposes in
the applicable jurisdiction. Notwithstanding anything to the contrary in the
preceding sentence, the delivery, completion and execution of documentation and
other requested information described in this subsection (e)(i) (and not, for
the avoidance of doubt, otherwise described in subsection (e)(ii)) shall not be
required if in the Lender’s reasonable judgment such delivery, completion or
execution would subject the Lender to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, on or prior to the date
on which a Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower Agent or the Administrative
Agent), but only to the extent it is legally eligible to do so,

(A) any Lender that is a U.S. Person shall deliver to Borrower Agent and the
Administrative Agent executed originals of IRS Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by Borrower Agent or the Administrative Agent as will enable Borrower
Agent or the Administrative Agent, as the case may be, to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements; and

(B) each Foreign Lender shall deliver to Borrower Agent and the Administrative
Agent (in such number of copies as shall be reasonably requested by the
recipient), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, executed originals of IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax,

(2) executed originals of Internal Revenue Service Form W-8ECI,

 

-55-



--------------------------------------------------------------------------------

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of Internal Revenue Service
Form W-8BEN, or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate on behalf of each such
direct and indirect partner together with the executed originals of the
applicable IRS Forms.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower Agent and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower Agent or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower Agent or the
Administrative Agent as may be necessary for Borrower Agent and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(iv) Each Lender shall promptly (A) notify Borrower Agent and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction or if any form or certification it previously
delivered becomes obsolete or inaccurate or expires and (B) update any such form
or certification or notify Borrower Agent and Administrative Agent in writing of
its legal inability to do so.

(f) Treatment of Certain Refunds. At no time shall the Administrative Agent have
any obligation to file for or otherwise pursue on behalf of a Lender, or have
any obligation to pay to any Lender, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender. If the Administrative Agent or
any Lender determines, in its sole discretion, that it has received a refund of
any Indemnified Taxes as to which it has been indemnified by Borrowers or with
respect to which Borrowers have paid additional amounts pursuant to this
Section 3.01, it shall pay to Borrowers an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by
Borrowers under this Section with respect to the Indemnified Taxes giving rise
to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent or such Lender, as the case may be, related to the receipt
of such refund and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that
Borrowers, upon the request of the Administrative Agent or such Lender, agree to
repay the amount paid over to Borrowers (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative

 

-56-



--------------------------------------------------------------------------------

Agent or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to Borrowers or any other
Person. Notwithstanding anything to the contrary in this subsection, in no event
will the Administrative Agent or such Lender be required to pay any amount to
Borrowers pursuant to this subsection the payment of which would place the
Administrative Agent or such Lender in a less favorable after-Tax position than
the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.

(g) Notwithstanding anything in this Section 3.01 to the contrary, Borrowers
shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 3.01 for any incremental indemnifiable amounts
resulting from the failure of such Lender to claim indemnification within six
months of when such Lender became aware of the Tax claim giving rise to the
applicable Indemnified Tax.

Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Term
Loans whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars, then, on
notice thereof by such Lender to Borrowers through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans in
the affected currency or currencies or to convert Base Rate Loans to Eurodollar
Rate Loans shall be suspended and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and Borrower Agent that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) Borrowers shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans or (y) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans (the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate), the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case, either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

Section 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding the Term Loan,
the Administrative Agent will promptly so notify Borrower Agent and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each

 

-57-



--------------------------------------------------------------------------------

case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, Borrowers may revoke
any pending request for a Term Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Term Borrowing of Base Rate Loans in the amount
specified therein.

Section 3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

(ii) subject the Administrative Agent or any Lender to any Tax (except for
Indemnified Taxes covered by Section 3.01 and the imposition of, or any change
in the rate of, any Tax described in the definition of Excluded Tax) on its
loans, loan principal, letters of credit, commitment, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or any Lender of making, continuing or maintaining the Term
Loan (or of maintaining its obligation to make the Term Loan), or to reduce the
amount of any sum received or receivable by the Administrative Agent or any
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of the Administrative Agent or such Lender, Borrowers will pay to the
Administrative Agent or such Lender, as the case may be, such additional amount
or amounts as will compensate the Administrative Agent or such Lender, as the
case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Term Commitments of such Lender or the Term Loans made by such Lender, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time Borrowers will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to Borrower Agent shall be conclusive absent manifest or demonstrable
error. Borrowers shall pay such Lender the amount shown as due on any such
certificate within ten days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that Borrowers shall not be required to compensate a Lender

 

-58-



--------------------------------------------------------------------------------

pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender notifies Borrower Agent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. Borrowers shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurodollar funds or deposits
(currently known as “Eurodollar liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to the Term Loan by such Lender (as determined by such Lender
in good faith, which determination shall be conclusive and binding), which shall
be due and payable on each date on which interest is payable on the Term Loan,
provided Borrower Agent shall have received at least ten days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice ten days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten days from
receipt of such notice.

Section 3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of the Term Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for the Term Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b) any failure by Borrowers to prepay, borrow, continue or convert the Term
Loan other than a Base Rate Loan on the date or in the amount notified by
Borrower Agent (in the case of a borrowing, for a reason other than the failure
of such Lender to make a Term Loan); or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by Borrowers pursuant to
Section 10.13;

including any foreign exchange losses or loss of anticipated profits and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain the Term Loan or from fees payable to terminate the deposits
from which such funds were obtained or from the performance of any foreign
exchange contract. Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by Borrowers to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for the Term Loan by a matching
deposit or other borrowing in the London or other offshore interbank market for
Dollars for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded. A certificate (with reasonable
supporting detail) of any Lender setting forth any amount or amounts which such
Lender is entitled to receive pursuant to this Section 3.05 shall be delivered
to the applicable Borrower and shall be conclusive absent manifest or
demonstrable error.

 

-59-



--------------------------------------------------------------------------------

Section 3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Term Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, Borrowers may replace such Lender in accordance with
Section 10.13.

Section 3.07 Survival. All of Borrowers’ obligations under this Article 3 shall
survive termination of the Aggregate Term Commitments, any assignment of rights
by, or the replacement of, a Lender, repayment, satisfaction or discharge of all
other Obligations hereunder, and resignation or replacement of the
Administrative Agent.

ARTICLE 4.

CONDITIONS PRECEDENT

Section 4.01 Conditions to Initial Credit Extension. Except as otherwise
provided in Section 6.17, the obligation of each Lender to make the Credit
Extensions on the Closing Date shall be subject to the following conditions:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or “pdf” or similar electronic format (followed promptly
by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party each in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel:

(i) this Agreement and a Note executed by each Borrower in favor of each Lender
that has requested a Note at least three Business Days prior to the Closing
Date;

(ii) Collateral Document set forth on Schedule 4.01(a)(ii), executed by each
applicable Loan Party thereto, together with:

(A) (x) certificates, if any, representing the Pledged Equity referred to
therein accompanied by undated stock powers executed in blank (if applicable)
and (y) the promissory notes representing each of the Pledged Notes referred to
therein, duly indorsed as required by the Collateral Agreement;

(B) appropriate Form UCC-1 financing statements for filing under the UCC of each
jurisdiction of organization of each Loan Party;

 

-60-



--------------------------------------------------------------------------------

(C) deeds of trust, trust deeds, deeds to secure debt and mortgages, each in
form and substance reasonably satisfactory to the Administrative Agent and
covering the owned real properties located in the United States having a value
in excess of $1,000,000 and listed on Schedule 4.01(a)(ii)(C) (together with
each other mortgage or similar document delivered pursuant to Section 6.11, the
“Mortgages”), duly executed by the appropriate Loan Party, together with::

(1) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create a valid first and subsisting Lien on the
property, subject to Permitted Liens, described therein in favor of the
Administrative Agent for the benefit of the Secured Parties and that all filing,
documentary, stamp, intangible and recording taxes and fees have been paid;

(2) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”), with endorsements and in amounts
reasonably acceptable to the Administrative Agent, issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid first and subsisting Liens on the property
described therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Liens, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents, for mechanics’ and
materialmen’s Liens and for zoning of the applicable property) and such
co-insurance and direct access reinsurance as the Administrative Agent may
reasonably deem necessary or desirable;

(3) American Land Title Association/American Congress on Surveying and Mapping
form surveys, for which all necessary fees (where applicable) have been paid,
certified to the Administrative Agent and the issuer of the Mortgaged Policies
in a manner reasonably satisfactory to the Administrative Agent by a land
surveyor duly registered and licensed in the States in which the property
described in such surveys is located and acceptable to the Administrative Agent,
showing all buildings and other improvements, any off-site improvements, the
location of any easements, parking spaces, rights of way, building set-back
lines and other dimensional regulations and the absence of encroachments, either
by such improvements or on to such property, and other defects, other than
encroachments and other defects acceptable to the Administrative Agent;

(4) any existing engineering, soils and other reports and environmental
assessment reports as to the properties described in the Mortgages;

(5) [Reserved];

(6) without limiting clause (8) below, evidence of the insurance required by the
terms of the Mortgages;

(7) [Reserved];

(8) the following documents (collectively, the “Flood Documents”): (A) a
completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination form (a “Flood Determination Form”), (B) if the
improvement(s) to the applicable improved real property is located in a special
flood hazard area, a notification

 

-61-



--------------------------------------------------------------------------------

to Borrower Agent (“Borrower Notice”) and (if applicable) notification to
Borrower Agent that flood insurance coverage under the National Flood Insurance
Program (“NFIP”) is not available because the community does not participate in
the NFIP, (C) documentation evidencing Borrower Agent’s receipt of Borrower
Notice (e.g., countersigned Borrower Notice, return receipt of certified U.S.
Mail, or overnight delivery), and (D) if Borrower Notice is required to be given
and flood insurance is available in the community in which the property is
located, a copy of one of the following: the flood insurance policy, each
Borrower’s application for a flood insurance policy plus proof of premium
payment, a declaration page confirming that flood insurance has been issued, or
such other evidence of flood insurance satisfactory to the Administrative Agent
(any of the foregoing being “Evidence of Flood Insurance”); and

(9) such appraisals, legal opinions and other customary documents as the
Administrative Agent may reasonably request with respect to such Mortgage or
Mortgaged Property.

(iii) (A) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party and (B) such other documents
and certificates (including Organization Documents and good standing
certificates) as the Administrative Agent may reasonably request relating to the
organization, existence and good standing of each Loan Party in its jurisdiction
of organization, in each case, as certified by the Secretary or an Assistant
Secretary of such Loan Party as of the Closing Date;

(iv) a customary opinion from (A) Kirkland & Ellis LLP, counsel to the Loan
Parties, and (B) local or other counsel in each of the jurisdictions listed on
Schedule 4.01(a)(iv), in each case as reasonably requested by the Administrative
Agent, in the case of each of clauses (A) and (B), in form and substance
reasonably satisfactory to the Administrative Agent;

(v) a certificate (in substantially the form of Exhibit K) attesting to the
Solvency of Holdings and its Subsidiaries (taken as a whole) on a consolidated
basis on the Closing Date after giving effect to the Transaction, from the Chief
Financial Officer of Holdings;

(vi) a certificate attesting to the compliance with clauses (h) and (i) of this
Article 4 on the Closing Date from a Responsible Officer of Holdings,
substantially in the form of Exhibit H;

(vii) a Committed Loan Notice pursuant to Section 2.02;

(viii) copies of a recent Lien and judgment search in each jurisdiction
reasonably requested by the Administrative Agent with respect to the Loan
Parties within a reasonable time prior to the Closing Date;

(ix) the ABL Intercreditor Agreement, executed and delivered by Borrowers, each
other Loan Party signatory thereto, the Administrative Agent and the ABL Agent;

(x) the Intercompany Subordination Agreement, executed and delivered by
Borrowers, each other Loan Party signatory thereto, each other Subsidiary of
Holdings signatory thereto, the Administrative Agent and the ABL Agent;

 

-62-



--------------------------------------------------------------------------------

(xi) copies of the material ROI Merger Documents;

(xii) an Officers’ Certificate (in substantially the form of Exhibit L)
certifying that, prior to or concurrently with such funding of the Term Loans,
the ROI Merger has been consummated in all material respects in accordance with
the ROI Merger Agreement, and no provision thereof shall have been amended or
waived (including consents granted thereunder) in any respect that would be
materially adverse to Lenders without the consent of the Administrative Agent,
which consent may not be unreasonably withheld or delayed; and

(xiii) copies of ABL Credit Agreement.

(b) All fees and expenses required to be paid and invoiced at least one Business
Day prior to the Closing Date shall have been, or will be paid or arrangements
reasonably satisfactory to the Administrative Agent have been made with regard
to the payment thereof.

(c) Prior to or substantially concurrently with the Credit Extension on the
Closing Date, (e) all conditions precedent to the effectiveness of ABL Credit
Agreement shall have been satisfied or waived.

(d) The Administrative Agent shall have received the Annual Financial Statements
and the Quarterly Financial Statements.

(e) The Administrative Agent shall have received the Estimated Pro Forma
Financial Statements.

(f) The Administrative Agent shall have received on or prior to the Closing Date
all documentation and other information reasonably requested in writing by them
at least ten days prior to the Closing Date in order to allow the Administrative
Agent and the Lenders to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

(g) The Administrative Agent shall have received a certificate from Borrowers’
insurance broker or other evidence satisfactory to it that all insurance
required to be maintained pursuant to Section 6.06 is in full force and effect,
naming the Administrative Agent, for the benefit of Secured Parties, as
additional insured and loss payee thereunder to the extent required under
Section 6.06.

(h) There has been no change, occurrence or development since December 31, 2012
that could reasonably be expected to have a Material Adverse Effect.

(i) The representations and warranties of each Loan Party set forth in Article 5
shall be true and correct in all material respects on and as of the Closing Date
or if such representations and warranties refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date.

(j) No Default or Event of Default shall exist, or would result from the
proposed Credit Extension or from the application of the proceeds thereof.

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this Article
4, each Lender that has signed this Agreement shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

 

-63-



--------------------------------------------------------------------------------

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES

Holdings and each Borrower jointly represent and warrant to the Administrative
Agent and the Lenders on the Closing Date that:

Section 5.01 Existence, Qualification and Power. Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite corporate or other
organizational power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Permitted
Liens) under, or require any payment to be made under (i) any material contract
to which such Person is a party or (ii) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law, except, with respect to clauses
(b) and (c), for such violations, conflicts, breaches or contraventions that
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. Except for the filings
necessary to perfect the Liens intended to be created by the Collateral
Documents, no material approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with (a) the execution, delivery
or performance by, or enforcement against, any Loan Party of this Agreement or
any other Loan Document or for the consummation of the Transaction, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (with such priority as provided in the ABL Intercreditor
Agreement) or (d) other than pursuant to applicable Law in connection with the
exercise of remedies with respect to the Collateral, the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents.

Section 5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except (a) as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and
(b) that rights of acceleration and the availability of equitable remedies may
be limited by equitable principles of general applicability (regardless of
whether enforcement is sought by proceedings in equity or at law).

 

-64-



--------------------------------------------------------------------------------

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) (i) The Annual Financial Statements (A) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (B) fairly present in all material
respects the financial condition of such Persons as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) the Quarterly Financial Statements
(A) were each prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, and
(B) fairly present the financial condition of such Persons, as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (A) and (B) of this clause (ii), to the absence of
footnotes and to normal year-end audit adjustments.

(b) Since December 31, 2012, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(c) The estimated consolidated pro forma balance sheet of Holdings and its
Subsidiaries and the related estimated consolidated pro forma statements of
income and cash flows of Holdings and its Subsidiaries for the twelve months
ending on the last day of the most recently completed four-Fiscal Quarters of
Holdings ended at least 90 days before the Closing Date (the “Estimated Pro
Forma Financial Statements”), copies of which have been furnished to each
Lender, were prepared in accordance with GAAP (i) after giving effect to the
Transaction as if the Transaction had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of the such
statements of income) and (ii) in good faith on the basis of the assumptions
believed to be reasonable at the time made.

(d) The Initial Financial Projections and the consolidated forecasted balance
sheet were prepared in good faith on the basis of the assumptions stated
therein, which assumptions Holdings believed to be reasonable at the time made.

Section 5.06 Litigation. Except as set forth in Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
Holdings or any Borrower, threatened in writing, before any Governmental
Authority, against any Loan Party or any of their Subsidiaries or against any of
their properties that either individually or in the aggregate would reasonably
be expected to have a Material Adverse Effect.

Section 5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

Section 5.08 Ownership of Property; Liens.

(a) Each of the Loan Parties has good title to, or valid leasehold interests in,
or easements or other limited property interests in, all real property necessary
in the ordinary conduct of its business, free and clear of all Liens except
(a) as set forth on Schedule 5.08(a), (b) minor defects in title that do not
materially interfere with its ability to conduct its business or to utilize such
assets for their intended purposes, (c) Liens permitted by Section 7.01 and
(d) where the failure to have such title could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(b) Schedule 5.08(b) sets forth a complete and accurate list of all material
real property owned by each Loan Party as of the Closing Date, showing as of the
Closing Date the street address, county or other relevant jurisdiction, state
and record owner thereof.

 

-65-



--------------------------------------------------------------------------------

Section 5.09 Environmental. Except as set forth in Schedule 5.09:

(a) There are no existing Environmental Claims pending, or to the knowledge of
any Responsible Officer of Holdings or any Borrower threatened, the effect of
which alleges potential liability under or a violation of any Environmental Law
relating to the Loan Parties’, their Subsidiaries’, or any of their respective
businesses or properties, in each case, that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Each of the Loan Parties and its Subsidiaries is and has been in compliance
with all Environmental Laws and has received and maintained in full force and
effect all Environmental Permits required for its current operations, except
where non-compliance could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(c) No Hazardous Materials are present, or have been released by any Person,
whether related or unrelated to any Loan Party in, on, within, above, under,
affecting or emanating from any real property currently or previously owned,
leased or operated by any Loan Party or its Subsidiaries (i) in a quantity,
location, manner or state requiring any cleanup, investigation or remedial
action pursuant to any Environmental Laws, (ii) in violation or alleged
violation of any Environmental Laws, or (iii) which has given or could give rise
to any Environmental Claim against any Loan Party or its Subsidiaries, except as
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(d) No Environmental Claim is pending or, to the Loan Parties’ knowledge,
proposed, threatened or anticipated, with respect to or in connection with any
of the Loan Parties or its Subsidiaries or any real properties now or previously
owned, leased or operated by the Loan Parties or its Subsidiaries except as
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(e) No properties now or previously owned, leased or operated by the Loan
Parties or its Subsidiaries nor any property to which the Loan Parties or its
Subsidiaries has, directly or indirectly, transported or arranged for the
transportation of any Hazardous Material is listed or, to the Loan Parties’
knowledge, proposed for listing on the National Priorities List promulgated
pursuant to CERCLA, on CERCLIS (as defined in CERCLA) or on any similar federal,
state or foreign list of sites requiring investigation or cleanup, nor to the
knowledge of the Loan Parties, is any such property anticipated or threatened to
be placed on any such list, except as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(f) There are no liabilities under Environmental Law of any Loan Parties or its
Subsidiaries of any kind whatsoever, whether accrued, contingent, absolute,
determined, determinable or otherwise, and there are no facts, conditions,
situations or set of circumstances which could reasonably be expected to result
in or be the basis for any Environmental Claim, except as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(g) No Loan Party or its Subsidiaries has assumed or retained any Environmental
Claim of any other Person, except as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

-66-



--------------------------------------------------------------------------------

Section 5.10 Insurance. The properties of each Loan Party and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of such Loan Party, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are prudent in the reasonable business judgment of
Borrowers’ officers.

Section 5.11 Taxes. Each Loan Party and its Subsidiaries has filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party or any Subsidiary of a Loan Party that would,
if made, have a Material Adverse Effect.

Section 5.12 ERISA Compliance.

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) each Plan is in compliance in all respects with the applicable
provisions of ERISA, the Code and other Federal or state laws and (ii) each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service, and to the knowledge of
Holdings or any Borrower, nothing has occurred that would reasonably be expected
to prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the knowledge of Holdings or any Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that could reasonably be
expected to result in a Material Adverse Effect.

(c) Except as would not individually or in the aggregate reasonably be expected
to result in a Material Adverse Effect, (i) no ERISA Event has occurred, and no
Loan Party nor any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan or Multiemployer Plan; (ii) each Loan Party and, to
the knowledge of Holdings and Borrowers, each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and no Loan Party
nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) no Loan
Party nor any ERISA Affiliate has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due that are unpaid; (v) no Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

 

-67-



--------------------------------------------------------------------------------

(d) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”), except as would not reasonably be expected to result in
a Material Adverse Effect:

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Closing Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

Section 5.13 Subsidiaries; Equity Interests. As of the Closing Date, Holdings
has no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Loan Party in the amounts specified on Part (a) of Schedule 5.13 free and clear
of all Liens other than the Liens permitted by the Loan Documents.

Section 5.14 Margin Regulations; Investment Company Act.

(a) No Borrower is engaged and shall engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of Holdings, any Borrower, nor any Subsidiary of a Holdings is required
to be registered as an “investment company” under the Investment Company Act of
1940.

Section 5.15 Disclosure. No report, financial statement, certificate or other
written information furnished (other than projections, pro formal financial
information, budgets, other estimates and general market, industry and economic
data) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished), when taken as a whole, contains any material misstatement of
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information and pro forma financial information, Holdings and
Borrowers represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation (it being
understood and agreed that projections and pro forma financial information are
not to be viewed as facts or guaranties of future performance, that actual
results during the period

 

-68-



--------------------------------------------------------------------------------

or periods covered by such projections may differ from such forecasts and that
such differences may be material and that the Loan Parties make no
representation that such projected results will in fact be realized).

Section 5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its properties
(including the Act), except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 5.17 [Reserved].

Section 5.18 Intellectual Property; Licenses, Etc. Each Loan Party and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, trade dress, logos, domain names, copyrights, patents,
patent rights, trade secrets, know-how, franchises, licenses, computer software
and other intellectual property rights (including all registrations and
applications for registrations of the foregoing) (collectively, “IP Rights”)
that are necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except where the failure to own or
possess the right to use any such IP Rights, or such conflict with the rights of
any other Person, would not reasonably be expected to have a Material Adverse
Effect. Each Loan Party and its Subsidiaries hold all right, title and interest
in and to the IP Rights owned by each Loan Party and its Subsidiaries that are
necessary for the operation of their respective businesses free and clear of any
Lien (other than Liens permitted by Section 7.01). No slogan or other
advertising device, product, process, method, substance, part or other material
or activity now employed, or now contemplated to be employed, by each Loan Party
or any Subsidiary thereof infringes upon, misappropriates or otherwise violates
any rights held by any other Person, except where such infringement,
misappropriation or other violation would not reasonably be expected to have a
Material Adverse Effect.

Section 5.19 Solvency. On the Closing Date, Holdings and its Subsidiaries, on a
consolidated basis, taken as a whole, is, after giving effect to the
Transactions and the repayment of Indebtedness contemplated thereby, Solvent.

Section 5.20 Collateral Documents. The provisions of the applicable Collateral
Documents are effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties a legal, valid and enforceable security interest
(subject, in the case of any Collateral, to Liens permitted by Section 7.01) on
all right, title and interest of the respective Loan Parties in the Collateral
described therein (with such priority as provided for in the ABL Intercreditor
Agreement). Except for filings contemplated hereby and by the Collateral
Documents, no filing or other action will be necessary to perfect or protect
such Liens to the extent required under the applicable Collateral Documents and
to the extent perfection may be achieved by the filings and/or other actions
required under the Collateral Documents.

Section 5.21 Senior Debt. The Obligations constitute “Senior Indebtedness” (or
any comparable term) or “Senior Secured Financing” (or any comparable term)
under, and as defined in, the documentation governing any Indebtedness that is
subordinated to the Obligations expressly by its terms.

Section 5.22 Sanctioned Persons. None of the Loan Parties or any of their
Subsidiaries nor, to the knowledge of Holdings and Borrowers, any director,
officer, agent, employee of any Loan Party or any of its Subsidiaries is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Loan Parties
will not directly or indirectly use the proceeds of the Term Loans or otherwise
make available such proceeds to any Person, for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.

 

-69-



--------------------------------------------------------------------------------

Section 5.23 Foreign Corrupt Practices Act. No part of the proceeds of the Term
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

Section 5.24 Patriot Act. To the extent applicable, each Loan Party and its
Subsidiaries is in compliance, in all material respects, with (a) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the Act.

ARTICLE 6.

AFFIRMATIVE COVENANTS

From and after the Closing Date, so long as any Lender shall have any Term
Commitment hereunder, any Term Loan or other Obligation (other than any
contingent indemnification obligations not yet due and payable) hereunder shall
remain unpaid or unsatisfied, Holdings and each Borrower shall, and shall cause
each Subsidiary to:

Section 6.01 Financial Statements. In the case of Holdings, deliver to the
Administrative Agent for further distribution to each Lender, in form and detail
satisfactory to the Administrative Agent:

(a) within 90 days after the end of each fiscal year of Holdings, a consolidated
balance sheet of Holdings and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations, changes
in Stockholders’ Equity and cash flows for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification (other than as a result of current
debt maturity) or qualification as to the scope of such audit (except for
qualifications relating to changes in accounting principles or practices
reflecting changes in GAAP and required or approved by such independent
certified public accountants) and a “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” with respect to such financial
statements, certified by the chief executive officer, chief financial officer,
treasurer or controller of Holdings as fairly presenting, in all material
respects, the financial condition, results of operations, Stockholders’ Equity
and cash flows of Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

(b) within 45 days after the end of each of the first three Fiscal Quarters of
each fiscal year of Holdings, a consolidated balance sheet of Holdings and its
Subsidiaries, as at the end of such Fiscal Quarter, the related consolidated
statements of income or operations for such Fiscal Quarter and for the portion
of Holdings’ fiscal year then ended, and the related consolidated statements of
changes in Stockholders’ Equity and cash flows for the portion of Holdings’
fiscal year then ended, in each case setting forth in comparative form, as
applicable, the figures for the corresponding Fiscal Quarter of the previous
fiscal year and the corresponding portion of the previous

 

-70-



--------------------------------------------------------------------------------

fiscal year, all in reasonable detail, and a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” with respect to such
financial statements, certified by the chief executive officer, chief financial
officer, treasurer or controller of Holdings as fairly presenting, in all
material respects, the financial condition, results of operations, Stockholders’
Equity and cash flows of Holdings and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;

(c) [Reserved]; and

(d) within 90 days after the end of each fiscal year of Holdings, an annual
budget of Holdings and its Subsidiaries on a consolidated basis, on a quarterly
basis for the then current fiscal year.

As to any information contained in materials furnished pursuant to
Section 6.02(d), Holdings shall not be required separately to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of Holdings to furnish the information and
materials described in clauses (a) or (b) above at the times specified therein.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 (including any “Management’s Discussion and Analysis of Financial
Condition and Results of Operations”) may be satisfied with respect to financial
information of Holdings and its Subsidiaries by furnishing (A) the applicable
financial statements of Holdings (or any direct or indirect parent of Holdings)
or (B) Holdings’ (or any direct or indirect parent thereof, as applicable) Form
10-K or 10-Q, as applicable, filed with the SEC; provided that, with respect to
clauses (A) and (B), (i) to the extent such information relates to a parent of
Holdings , such information is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to such parent), on the one hand, and the information relating to Holdings and
its Subsidiaries on a standalone basis, on the other hand and (ii) to the extent
such information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion of an
independent certified public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification (other than as a result of current debt maturity) or qualification
as to the scope of such audit (except for qualifications relating to changes in
accounting principles or practices reflecting changes in GAAP and required or
approved by such independent certified public accountants).

Section 6.02 Certificates; Other Information. In the case of Holdings, deliver
to the Administrative Agent for further distribution to each Lender, in form and
detail satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of
Holdings (in each case which delivery may be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
Holdings or any Borrower by independent accountants in connection with the
accounts or books of Holdings or any of its Subsidiaries, or any audit of any of
them;

 

-71-



--------------------------------------------------------------------------------

(c) promptly after the same are available, copies of all annual, regular,
periodic and special reports and registration statements which Holdings or any
Borrower may file or be required to file with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, as amended, whether or not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

(d) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof,

(e) promptly, such additional information regarding the business, financial or
corporate affairs of Holdings or any of its Subsidiaries, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably request; provided that none of Holdings, any Borrowers or any of the
Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work product;

(f) promptly, all default notices and other material notices delivered or
received under the ABL Loan Documents; and

(g) promptly after the assertion or occurrence thereof, notice of any
Environmental Claim against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to (i) have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any material restrictions
on ownership, occupancy, use or transferability under any Environmental Law to
which the property would not have been subject but for such Environmental Claim.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
referred to in Section 6.03(d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (1) on which
Holdings (or such direct or indirect parent of Holdings) posts such documents,
or provides a link thereto on Holdings’ (or such parent’s) web site on the
Internet at the web site address listed on Schedule 10.02, or the SEC’s website
on the Internet at www.sec.gov; or (2) on which such documents are posted on
Holdings’ behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial, third
party website or whether sponsored by the Administrative Agent); provided that:
(i) Holdings shall deliver paper copies of such documents to the Administrative
Agent for further distribution to any Lender that requests such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) Holdings shall notify the Administrative Agent (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

Holdings and Borrowers hereby acknowledge that (a) the Administrative Agent
and/or the Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of Holdings

 

-72-



--------------------------------------------------------------------------------

or Borrowers hereunder (collectively, “Borrower Materials”) by posting Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to Holdings,
Borrowers, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Borrowers hereby agree that (w) all Borrower Materials that
Borrowers elect to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” Holdings and Borrowers shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to Holdings,
Borrowers or their respective securities for purposes of United States Federal
and state securities laws (“MNPI”) (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information” (and the Administrative Agent agrees that only Borrower Material
marked “PUBLIC” will be made available on such portion of the Platform) and
(z) the Administrative Agent and the Arrangers shall treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated “Public Side Information.”
Notwithstanding any of the foregoing, Holdings and Borrowers shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

Section 6.03 Notices. In the case of Holdings, promptly notify the
Administrative Agent and each Lender:

(a) of the occurrence of any Event of Default;

(b) of the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, litigation, investigation,
proceeding or suspension, whether at law or in equity, by or before any
Governmental Authority against any Loan Party that could reasonably be expected
to result in a Material Adverse Effect; and

(c) of the occurrence or reasonably expected occurrence of any ERISA Event.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of Holdings (x) that such notice is being delivered
pursuant to Section 6.03(a), (b) or (c) (as applicable) and (y) setting forth
details of the occurrence referred to therein and stating what action the
applicable Loan Party has taken and proposes to take with respect thereto.

Section 6.04 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
as otherwise permitted pursuant to the terms of this Agreement;

(b) take all reasonable action to maintain all rights, privileges (including its
good standing where applicable in the relevant jurisdiction), permits, licenses,
approvals and franchises necessary or desirable in the normal conduct of its
business, except, in the case of Section 6.04(a) (other than with respect to
Borrowers) or this Section 6.04(b), to the extent (i) that failure to do so
could not reasonably be expected to have a Material Adverse Effect or
(ii) pursuant to any merger consolidation or liquidation, dissolution or
Disposition permitted by Article 7; and

(c) pay, discharge or otherwise satisfy as the same shall become due and
payable, all material Taxes imposed upon it or upon its income or profits or in
respect of its property, except, in each case, to the extent (i) the same are
being contested in good faith by appropriate proceedings and adequate reserves
in accordance with GAAP are being maintained by such Loan Party or any of its
Subsidiaries or (ii) the failure to pay or discharge the same would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

-73-



--------------------------------------------------------------------------------

Section 6.05 Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear, fire,
casualty or condemnation excepted, in each case except where the failure to do
so could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 6.06 Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies that
Borrowers believe (in the good faith judgment of their management) are
financially sound and reputable at the time the relevant coverage is placed or
renewed, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance) as are customarily carried under similar circumstances by
such other Persons. Each such policy of insurance (other than business
interruption insurance, director and officer insurance and worker’s compensation
insurance) shall as appropriate (i) name the Administrative Agent, on behalf of
the Secured Parties, as an additional insured thereunder as its interest may
appear or (ii) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement that names the Administrative Agent, on behalf of
the Secured Parties, as loss payee thereunder.

(b) Notwithstanding anything herein to the contrary, with respect to each
Mortgaged Property, if at any time the area in which the buildings and other
improvements (as described in the applicable Mortgage) are located is designated
a “flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), then, to the extent
required by applicable Flood Insurance Laws, Borrowers shall, or shall cause
each Loan Party to, (i) maintain, or cause to be maintained, with a financially
sound and reputable insurer, flood insurance in an amount reasonably
satisfactory to the Administrative Agent and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) upon the reasonable request of the Administrative Agent (except
after the occurrence and during the continuation of an Event of Default, not to
exceed one time per Fiscal Year), deliver to the Administrative Agent evidence
of such compliance in form and substance reasonably acceptable to the
Administrative Agent.

Section 6.07 Compliance with and Laws. Comply in all material respects with the
requirements of all material Laws and all material orders, writs, injunctions
and decrees applicable to it or to its business or property, except if such
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

Section 6.08 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP and which reflect all material financial transactions
and matters involving the assets and business of the Loan Parties, as the case
may be (it being understood and agreed that certain Foreign Subsidiaries may
maintain individual books and records in conformity with general accepted
accounting principles in their respective countries of organization and that
such maintenance shall not constitute a breach of the representations,
warranties or covenants hereunder).

 

-74-



--------------------------------------------------------------------------------

Section 6.09 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and to
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants
(subject to such accountants’ customary policies and procedures), all at the
reasonable expense of Borrowers and at such reasonable times during normal
business hours and as often as may be reasonably desired (but in no event more
than one time per fiscal year of Holdings, upon reasonable advance notice to
Borrowers; provided that only the Administrative Agent on behalf of the Lenders
may exercise rights under this Section 6.09 and the Administrative Agent shall
not exercise such rights more often than twice during any calendar year and only
one such time shall be at Borrowers’ expense; provided, however, that during the
continuation of an Event of Default, the Administrative Agent (or any of its
respective representatives or independent contractors) on behalf of the Lenders
may do any of the foregoing at the expense of Borrowers at any time during
normal business hours upon reasonable advance notice and without limitation as
to frequency. The Administrative Agent shall give Borrowers the opportunity to
participate in any discussions with Borrowers’ independent public accounts.
Notwithstanding anything to the contrary in this Section 6.09, none of the Loan
Parties or their Subsidiaries will be required to disclose, permit inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (a) constitutes nonfinancial trade secrets or
non-financial proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product.

Section 6.10 Use of Proceeds. Use the proceeds of the Initial Term Loans to
consummate the Transaction and for other general corporate purposes of Borrowers
and their respective Subsidiaries.

Section 6.11 Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition by any Loan Party of any new direct or
indirect Subsidiary (other than an Excluded Subsidiary), or upon a Subsidiary of
any Loan Party ceasing to be an Excluded Subsidiary, Holdings and Borrowers
shall, at their expense:

(i) Within 60 days, or with respect to mortgages on owned property, 120 days (in
each case, as such time or times may be extended by the Administrative Agent in
its reasonable discretion) following, in each case, the creation or acquisition
of such Subsidiary or following such Subsidiary ceasing to be an Excluded
Subsidiary:

(A) cause such Subsidiary to (a) become a Guarantor by executing and delivering
to the Administrative Agent a joinder to the Collateral Agreement, the ABL
Intercreditor Agreement, the Intercompany Subordination Agreement and such other
documents as the Administrative Agent shall reasonably deem appropriate for such
purpose and (b) deliver to the Administrative Agent such other customary
documentation reasonably requested by the Administrative Agent including,
without limitation, favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to the Administrative Agent,

(B) to duly execute and deliver to the Administrative Agent, deeds of trust,
trust deeds, deeds to secure debt, mortgages, and other collateral and security
agreements or supplements

 

-75-



--------------------------------------------------------------------------------

thereto, as specified by and in form and substance satisfactory to the
Administrative Agent (including delivery of all pledged Equity Interests in and
of such Subsidiary, and other instruments reasonably requested by the
Administrative Agent), securing payment of all the Obligations of such
Subsidiary or such parent, as the case may be, under the Loan Documents and
constituting Liens on substantially all such real and personal properties,

(C) to take whatever action (including the recording of mortgages, the filing of
UCC financing statements, the giving of notices and the endorsement of notices
on title documents) may be required pursuant to the terms of the Collateral
Documents to perfect the Liens granted thereunder on the Collateral purported to
be subject thereto; provided that, the pledge of Equity Interests of (1) any
Foreign Subsidiary and (2) any FSHCO, in each case, that is owned directly by
such Subsidiary shall be limited to 65% of the issued and outstanding voting
Equity Interests and 100% of the non-voting Equity Interests of such Foreign
Subsidiary or FSHCO,

(ii) Within 120 days (as such time may be extended by the Administrative Agent
in its reasonable discretion) , deliver, upon the request of the Administrative
Agent in its sole discretion, to the Administrative Agent with respect to each
parcel of real property with a fair market value greater than $1,000,000 owned
by such Subsidiary an executed Mortgage with respect to such property together
with Mortgage Policies, title reports, surveys and engineering, soils and other
reports, environmental assessment reports and Flood Documents, in each case to
the extent available and in the possession or reasonable control of the
applicable Loan Party and each in form and substance reasonably satisfactory to
the Administrative Agent, provided, however, that there shall be no obligation
to deliver to the Administrative Agent any environmental assessment report whose
disclosure to the Administrative Agent would require the consent of a Person
other than any Loan Party, and

(b) Upon the acquisition of any fee owned interest in any real property located
in the United States of America with a fair market value greater than $1,000,000
(other than the real property subject to the requirements of clause (a)(ii)(C)
of Article 4) by any Loan Party and if such property shall not already be
subject to a perfected security interest (with such priority as provided in the
ABL Inter-creditor Agreement) in favor of the Administrative Agent for the
benefit of the Secured Parties, then Holdings and Borrowers shall, at their
expense:

(i) within 120 days (as such time may be extended by the Administrative Agent in
its reasonable discretion) after such acquisition,

(A) cause the applicable Loan Party to duly execute and deliver to the
Administrative Agent a Mortgage with respect to such property,

(B) cause the applicable Loan Party, upon the written request of the
Administrative Agent in its sole discretion, to take commercially reasonable
actions (including the recording of mortgages, the filing of UCC financing
statements, the giving of notices and the endorsement of notices on title
documents) required to perfect the Liens and security interests granted thereby
on such property,

(C) deliver to the Administrative Agent, upon the written request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters contained in clauses (A) and (B) above and as to such other matters as
the Administrative Agent may reasonably request, and

 

-76-



--------------------------------------------------------------------------------

(ii) in connection with any such Mortgage, deliver, upon the reasonable request
of the Administrative Agent in its sole discretion, to the Administrative Agent
with respect to such parcel of real property subject to such Mortgage, Mortgage
Policies, title reports, surveys and engineering, soils and other reports, and
environmental assessment reports and Flood Documents, each in form and substance
reasonably satisfactory to the Administrative Agent, in each case to the extent
available and in the possession or reasonable control of the applicable Loan
Party, provided, however, that there shall be no obligation to deliver to the
Administrative Agent any environmental assessment report whose disclosure to the
Administrative Agent would require the consent of a Person other than any Loan
Party.

(c) At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may reasonably deem necessary in obtaining
the full benefits of, or (as applicable) in perfecting and preserving the Liens
of, such guaranties, deeds of trust, trust deeds, deeds to secure debt,
mortgages, landlord access waivers, security agreement supplements, intellectual
property security agreement supplements and other security and pledge
agreements.

Section 6.12 Compliance with Environmental Laws. (i) Comply and take all
commercially reasonable actions to cause all lessees and other Persons operating
or occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; (ii) obtain and renew all Environmental Permits necessary
for its operations and properties; and (iii) in each case to the extent the Loan
Parties are required by Environmental Laws, conduct any investigation, study,
sampling and testing, and remedial or other corrective action necessary to
address Hazardous Materials at any property or facility in accordance with
applicable Environmental Laws, except in each case above, as could not
reasonably be expected to have a Material Adverse Effect; provided, however,
that none of the Loan Parties nor any of their respective Subsidiaries shall be
required to undertake any such cleanup, removal, remedial or other action to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.

Section 6.13 Preparation of Environmental Reports. At the request of the
Required Lenders based on a reasonable belief that a Hazardous Material release
not otherwise identified on Schedule 5.09 has occurred at any property owned or
operated by any Loan Party, which condition could reasonably be expected to have
a Material Adverse Effect, but no more than one time for any property during the
term of this Agreement unless a subsequent Hazardous Material release or
incident occurs, provide to the Lenders within 60 days after such request
(unless a Default shall have occurred and be continuing, during which time no
limitation shall apply), at the expense of Borrowers, a written environmental
site assessment report for any of its properties described in such request,
prepared by an environmental consulting firm acceptable to the Administrative
Agent, indicating the presence or absence of Hazardous Materials in excess of
remedial standards under Environmental Laws and the estimated cost of any
compliance, removal or remedial action required under Environmental Laws in
connection with any such Hazardous Materials on such properties; without
limiting the generality of the foregoing, if the Administrative Agent determines
at any time that a material risk exists that any such report will not be
provided within the time referred to above, the Administrative Agent may, after
providing Borrowers 30 days prior written notice and an opportunity to cure,
retain an environmental consulting firm to prepare such report at the expense of
Borrowers, and each Borrower hereby grants and agrees to cause any of its
Subsidiaries that owns any property described in such request to grant at the
time of such request to the Administrative Agent, the Lenders, such firm and any
agents or representatives thereof an irrevocable non-exclusive license, subject
to the rights of landlords and tenants, to enter onto their respective
properties to undertake such an assessment.

 

-77-



--------------------------------------------------------------------------------

Section 6.14 Lenders’ Meetings. Participate in quarterly telephonic conference
calls with the Administrative Agent and the Lenders following each delivery of
financial statements under Section 6.01(a) and (b) hereof, which, at the option
of Borrowers, may be (a) the same telephonic conference call held for the
holders of publicly traded equity securities of a Borrower or any of its direct
or indirect parent companies or (b) at such other time as may be agreed to by
Borrowers and the Administrative Agent.

Section 6.15 Further Assurances. Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and reregister any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents or Section 6.11, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so. Notwithstanding anything to the contrary herein or in any other Loan
Document, no Loan Party nor any of its Subsidiaries shall be required to record
the Liens in IP Rights granted under the Collateral Documents outside the United
States.

Section 6.16 Ratings. Use commercially reasonable efforts to maintain (i) a
public corporate credit rating (but not any specific rating) from S&P and a
public corporate family rating (but not any specific rating) from Moody’s, in
each case in respect of Borrowers, and (ii) a public rating (but not any
specific rating) in respect of the Initial Term Loans from each of S&P and
Moody’s.

Section 6.17 Certain Post-Closing Obligations. Holdings shall, and shall cause
each Subsidiary of Holdings that is a Loan Party to (a) deliver to
Administrative Agent each item set forth on Schedule 6.17 and (b) perform each
action set forth on Schedule 6.17, in each case (y) within the periods set forth
for each such item or action on such Schedule, as such periods may be extended
in the sole discretion of the Administrative Agent or (z) unless such item set
forth on Schedule 6.17 is no longer applicable at such later time.

ARTICLE 7.

NEGATIVE COVENANTS

From and after the Closing Date, so long as any Lender shall have any Term
Commitment hereunder, any Term Loan or other Obligation (other than contingent
indemnification obligations not yet due and payable) hereunder shall remain
unpaid or unsatisfied, Holdings shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly:

Section 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) (i) Liens pursuant to any Loan Document and (ii) Liens on the Collateral
securing Indebtedness permitted by Section 7.03(a)(ii), provided that the Liens
on the Collateral securing Indebtedness permitted by Section 7.03(a)(ii) are
subject to the terms of the ABL Intercreditor Agreement;

 

-78-



--------------------------------------------------------------------------------

(b) Liens existing on the Closing Date and listed on Schedule 5.08(b) and any
modifications, replacements, renewals or extensions thereof, provided that
(i) the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 7.03(b),
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any modification, replacement, renewal or extension of the obligations
secured or benefited thereby is permitted by Section 7.03(b);

(c) Liens for taxes, assessments and other governmental charges not yet due or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP or which are not
otherwise required to be paid in accordance with Section 6.04;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
suppliers’, landlords’, or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) in the case of Liens securing purchase money Indebtedness and Capital
Leases, (A) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, and (B) the Indebtedness secured thereby
does not exceed the cost of the property being acquired on the date of
acquisition, improvements thereto and related expenses and (ii) with respect to
any Liens existing on any property or asset prior to the acquisition thereof by
Holdings or any of its Subsidiaries or existing on any property or asset of any
Person that becomes a Subsidiary in connection with a Permitted Acquisition,
such Lien (x) is not created in connection with such acquisition or such Person
becoming a Subsidiary, as the case may be and (y) shall not encumber any other
property or assets of Holdings or any of its Subsidiaries;

(j) precautionary filings in respect of operating leases; and leases, licenses,
subleases or sublicenses granted to others in the ordinary course of business
which do not (i) interfere in any material respect with the business of Holdings
or any of its respective Subsidiaries or (ii) secure any Indebtedness;

 

-79-



--------------------------------------------------------------------------------

(k) Liens on property of Foreign Subsidiaries securing Indebtedness of Foreign
Subsidiaries permitted by Section 7.03(g);

(l) Liens in favor of custom and revenue authorities arising as a matter of law
to secure payment of non-delinquent customs duties in connection with the
importation of goods;

(m) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(n) Liens arising out of conditional sale, consignment, title retention or
similar arrangements for the sale of goods entered into by Holdings or any of
its Subsidiaries in the ordinary course of business;

(o) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection; (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business; and (iii) in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;

(p) Deposits made in the ordinary course of business to secure liability to
insurance carriers;

(q) (i) any lease, license, sublease, sublicense or other contractual obligation
(including the provision of software or the licensing of other intellectual
property rights) and terminations thereof, relating to any IP Rights entered
into in the ordinary course of business or for the use of IP Rights that are not
material to the conduct of the businesses of Holdings or any of its Subsidiaries
and (ii) any interest of title of a lessor, sublessor, licensor or sub licensor
under leases, subleases, licenses or sublicenses entered into by Holdings or any
of its Subsidiaries in the ordinary course of business;

(r) to the extent the rights and obligations described in this Section 7.01(r)
would be considered a Lien, Liens arising out of consignment agreements entered
into by Holdings or any of its Subsidiaries in the ordinary course of business,
the rights of each consignee with respect to each such consignment agreement in
a portion of the proceeds received with respect to the sale of inventory subject
to such consignment agreement;

(s) other Liens in an aggregate principal amount not to exceed $10,000,000 at
any time outstanding;

(t) Liens on the Collateral securing obligations in respect of any Refinancing
Notes, Permitted First Priority Refinancing Debt or Permitted Junior Priority
Refinancing Debt and any Permitted Refinancing; and

(u) Liens on the Collateral securing obligations in respect of Permitted Debt
Exchange Notes and any Permitted Refinancings thereof.

 

-80-



--------------------------------------------------------------------------------

Section 7.02 Investments. Make any Investments, except:

(a) Investments held by Holdings or any of its Subsidiaries in the form of cash
and Cash Equivalents;

(b) advances to officers, directors and employees of Holdings and its
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) Investments (i) existing on the Closing Date in Subsidiaries existing on the
Closing Date, (ii) in Borrowers or any Subsidiaries of Holdings that are Loan
Parties (including those formed or acquired after the Closing Date so long as
Holdings, Borrowers and their Subsidiaries comply with the applicable provisions
of Section 6.11), (iii) by Subsidiaries that are not Loan Parties in
Subsidiaries that are not Loan Parties and (iv) by Loan Parties in Subsidiaries
of Holdings that are not Loan Parties; provided that, in the case of Investments
made after the Closing Date pursuant to this clause (iv), (A) such Loan Parties
comply with the applicable provisions of Section 6.11, and (B) the aggregate
amount of all such Investments made after the Closing Date outstanding at any
time during the term of the Term Facility (determined without regard to any
write-downs or write-offs of such Investments) shall not exceed $20,000,000;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Investments by any Subsidiary of Holdings in the form of Permitted
Acquisitions; provided that the aggregate amount of Investments made by the Loan
Parties in Persons that do not become Loan Parties pursuant to this clause
(e) shall not exceed $20,000,000;

(f) Guarantees permitted by Section 7.03;

(g) Swap Contracts to the extent permitted pursuant to Section 7.03(d);

(h) other Investments; provided that in no event shall the aggregate amount of
Investments allowed pursuant to this Section 7.02(h) during the term of this
Agreement (net of any returns of capital on such Investments) exceed the
Available Amount;

(i) Investments in Permitted Joint Ventures; provided, that the aggregate amount
invested in Permitted Joint Ventures by Loan Parties pursuant to this clause
(i) shall not exceed $20,000,000 (net of any Returns);

(j) Investments in Term Loans pursuant to Section 10.06(b)(vii);

(k) Investments received in connection with the bankruptcy or reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business; and

(l) Investments consisting of the licensing or contribution of IP Rights
pursuant to joint marketing arrangements with other Persons.

 

-81-



--------------------------------------------------------------------------------

Section 7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness under (i) the Loan Documents and (ii) ABL Facility Indebtedness
of the Loan Parties (A) under clause (i) of the definition of ABL Facility
Indebtedness in an aggregate principal amount at any time outstanding not to
exceed the sum of (I) $50,000,000 plus (II) the aggregate principal amount of
any incremental commitments incurred thereunder up to $25,000,000 and (B) under
clauses (ii) and (iii) of the definition of ABL Facility Indebtedness, and, in
each case, any Permitted Refinancing of the Indebtedness described in this
clause (ii);

(b) Indebtedness outstanding on the Closing Date (other than Indebtedness under
the UK Revolver) and listed on Schedule 7.03 and any Permitted Refinancing
thereof;

(c) Guarantees of any Loan Party in respect of Indebtedness otherwise permitted
hereunder of any other Loan Party;

(d) obligations (contingent or otherwise) of Holdings or any Subsidiary of
Holdings existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party (other than
pursuant to customary netting or setoff provisions);

(e) Indebtedness (i) of Holdings or any Subsidiary of Holdings in respect of
Capital Leases and purchase money obligations for fixed or capital assets or
(ii) of any Person acquired in a Permitted Acquisition (so long as such
Indebtedness (A) existed prior to the acquisition of such Person by a Subsidiary
of Holdings, (B) is not created in contemplation of such acquisition and (C) is
solely the obligation of such Person, and not of Holdings or any other
Subsidiary), which in the case of each of clauses (i) and (ii) may be secured by
Liens under and within the applicable limitations set forth in Section 7.01(i);
provided, however, provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding pursuant to this clause (e) shall not
exceed the greater of (i) $10,000,000 and (ii) 2.50% of the consolidated total
assets of Holdings and its Subsidiaries;

(f) Indebtedness of Holdings or any Subsidiary thereof owing to Holdings or any
Subsidiary thereof, which Indebtedness shall (i) in the case of Indebtedness
owed to a Loan Party, constitute Pledged Notes under the Collateral Agreement
and (ii) if such Indebtedness is owed by a Loan Party to a non-Loan Party, be
expressly subordinated in right of payment to the Obligations pursuant to the
Intercompany Subordination Agreement;

(g) Indebtedness (i) under the UK Revolver and any Permitted Refinancing thereof
up to an amount not to exceed $5,000,000 at any one time outstanding and
(ii) incurred by a Foreign Subsidiary and which, when aggregated with the
principal amount of all other Indebtedness incurred pursuant to this clause
(g)(ii) and then outstanding, does not exceed the greater of (i) $10,000,000 and
(ii) 2.50% of the consolidated total assets of Holdings and its Subsidiaries;

(h) other Indebtedness of Holdings and its Subsidiaries in an aggregate
principal amount at any one time outstanding not to exceed the greater of
(i) $25,000,000 and (ii) 6.25% of the consolidated total assets of Holdings and
its Subsidiaries;

 

-82-



--------------------------------------------------------------------------------

(i) Indebtedness of Holdings or any of its Subsidiaries consisting of
obligations to pay insurance premiums or take-or-pay obligations contained in
supply arrangements incurred in the ordinary course of business;

(j) Indebtedness in respect of overdraft facilities, automatic clearinghouse
arrangements, employee credit card programs and other business cash management
arrangements in the ordinary course of business;

(k) Notes issued in connection with cashless stock repurchases to the extent
otherwise permitted hereunder in an aggregate principal amount not to exceed
$5,000,000 in any Fiscal Year;

(l) Indebtedness to current or former officers, managers, consultants, directors
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of Holdings or any direct or
indirect parent of Holdings permitted by Section 7.06;

(m) Indebtedness representing deferred compensation to employees of Holdings or
any of their Subsidiaries incurred in the ordinary course of business;

(n) Indebtedness under the Refinancing Notes or Credit Agreement Refinancing
Indebtedness, in any case, the Net Cash Proceeds of which are applied to repay
the applicable Term Loans; and

(o) Indebtedness in respect of Permitted Debt Exchange Notes incurred pursuant
to a Permitted Debt Exchange in accordance with Section 2.18 and any Permitted
Refinancings thereof.

Section 7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary of Holdings may merge with (i) a Borrower, provided that such
Borrower shall be the continuing or surviving Person and (ii) any other
Subsidiary, provided that (A) when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person, (B) when any Subsidiary of Holdings that is a Loan Party is
merging with another Subsidiary, the continuing or surviving Person shall be a
Loan Party and (C) no Subsidiary of a Borrower may merge with a Subsidiary of
Holdings that is not also a Subsidiary of a Borrower unless such Subsidiary of a
Borrower is the surviving Person;

(b) any Subsidiary of Holdings may effect any Permitted Acquisition; provided
that (i) in any such transaction involving a Borrower, such Borrower shall be
the continuing or surviving Person and (ii) in any such transaction involving a
Subsidiary of Holdings that is a Loan Party, the continuing or surviving Person
shall be a Loan Party; and

(c) any Subsidiary of Holdings may Dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution or otherwise) (i) to a Borrower
or to a Subsidiary of Holdings that is a Loan Party, (ii) if the transferor is
not a Loan Party, to any Subsidiary of Holdings ; provided in each case, that if
the transferor in such a transaction is a wholly-owned Subsidiary of a Borrower,
then the transferee must either be a Borrower or a wholly-owned Subsidiary

 

-83-



--------------------------------------------------------------------------------

of a Borrower or (iii) if the transferor is Anchor Canada or any of its
Subsidiaries, to Holdings so long as Holdings promptly contributes or otherwise
transfers such assets to any of its Subsidiaries.

Section 7.05 Dispositions. Make any Disposition, except:

(a) Dispositions of damaged, obsolete or worn out property, or property no
longer used or usable in the business, whether now owned or hereafter acquired,
in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business and
terminations of leases and licenses in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar or
related replacement property used or usable in the business or (ii) the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such similar or related replacement property used or usable in the business;

(d) Dispositions of property by any Subsidiary of Holdings to any Subsidiary of
Holdings; provided that if the transferor of such property is a Loan Party, the
transferee thereof must either be a Loan Party;

(e) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof;

(f) Dispositions of investment securities and Cash Equivalents in the ordinary
course of business;

(g) Dispositions permitted by Section 7.04;

(h) Leases, subleases, licenses or sublicenses (including of IP Rights) and
terminations thereof, in each case in the ordinary course of business that do
not materially interfere with the business of Holdings and its Subsidiaries
(taken as a whole);

(i) Abandonment or other Disposition of IP Rights that are no longer material to
the conduct of the businesses of Holdings and its Subsidiaries (taken as a
whole);

(j) Dispositions by Holdings and its Subsidiaries of property not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition and after giving effect thereto, no Default shall exist or would
result from such Disposition, (ii) the proceeds of all such Dispositions are
less than $10,000,000 in any Fiscal Year, with unused amounts in any Fiscal Year
being carried over to the next succeeding Fiscal Year only, (iii) the
consideration received for such property shall be in an amount at least equal to
the fair market value thereof (as determined in good faith by a Responsible
Officer of a Borrower), (iv) with respect to any such transaction (or series of
related transactions) for the Disposition of assets or property having a values
in excess of $1,000,000, no less than 75% of such consideration shall be paid in
cash or Cash Equivalents or Designated Non-Cash Consideration (to the extent
that all Designated Non-Cash Consideration at such time does not exceed the
greater of (x) $20,000,000 and (y) 5.0% of consolidated total assets of Holdings
and its Subsidiaries as of the last day of the then most recent Measurement
Period (with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value) and (v) the Net Cash Proceeds thereof shall be
applied as required by Section 2.03(b)(i);

 

-84-



--------------------------------------------------------------------------------

(k) Dispositions of non-core assets acquired in connection with Permitted
Acquisitions or other Investments; provided that (i) the aggregate amount of
such sales shall not exceed 50% of the fair market value of the acquired entity
or business and (ii) each such sale is in an arm’s-length transaction (or no
less favorable to such Subsidiary than an arm’s-length transaction) and such
Subsidiary receives at least fair market value;

(l) Dispositions of real property pursuant to sale-leaseback transactions;
provided that (i) the consideration received shall be in an amount at least
equal to the fair market value thereof (as determined in good faith by a
Responsible Officer of a Borrower) and no less than 75% of such consideration
shall be paid in cash or Cash Equivalents, (ii) the proceeds from all such
sale-leaseback transactions (but excluding any sale-leaseback transaction with
respect to the Oneida Sales Office) shall not exceed $10,000,000 in the
aggregate since the Closing Date and (iii) the Net Cash Proceeds thereof shall
be applied as and to the extent required by Section 2.03(b)(i);

(m) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements or similar binding agreements;

(n) the unwinding of any Swap Contract; and

(o) Dispositions of the Oneida Sales Office, including pursuant to a
sale-leaseback transaction.

Section 7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that, so long as no Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:

(a) (x) Subsidiaries of Borrowers may make Restricted Payments to Borrowers, any
Subsidiary of a Borrower that is a Loan Party and any other Person that owns an
Equity Interest in such Subsidiaries, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made, notwithstanding the existence of any Default or Event of
Default, and (y) Subsidiaries of Anchor Canada may make Restricted Payments to
Anchor Canada, any Subsidiary of Anchor Canada and any other Person that owns an
Equity Interest in such Subsidiaries, as applicable, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made, notwithstanding the existence of any Default
or Event of Default;

(b) Holdings and its Subsidiaries may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) Holdings and its Subsidiaries may purchase, redeem or otherwise acquire
Equity Interests issued by them with the proceeds received from the
substantially concurrent issue of new shares of their common stock or other
common Equity Interests;

(d) Holdings and its Subsidiaries may purchase, redeem or otherwise acquire from
employees, officers or directors, or any spouses, ex-spouses, heirs, estates,
family planning vehicles

 

-85-



--------------------------------------------------------------------------------

or estate planning vehicles of the foregoing (or make Restricted Payments so
that Holdings or any direct or indirect parent of Holdings may so purchase,
redeem or otherwise acquire), upon the termination of employment, death or
disability of such employee, officer or director, Equity Interests (including
Equity Interests of Holdings or any direct or indirect parent of Holdings)
issued pursuant to any employment or compensation agreement, employee stock
option plan, equity incentive program or similar program in an aggregate amount
not to exceed $10,000,000;

(e) Holdings and its Subsidiaries may (or may make Restricted Payments to allow
Holdings or any direct or indirect parent of Holdings to) (i) declare and make
cash dividends to their stockholders and (ii) purchase, redeem or otherwise
acquire for cash Equity Interests issued by them (or such direct or indirect
parent) in an aggregate amount with respect to clauses (i) and (ii) not to
exceed the Available Amount; provided that, in the case of any such Restricted
Payment made in reliance on clause (b) of the definition of Available Amount,
after giving pro forma effect to any such Restricted Payment, the Consolidated
Leverage Ratio as of the last day of the most recently ended Fiscal Quarter for
which Holdings is required to deliver financial statements pursuant to
Section 6.01(a) or (b) (or for the period prior to any such delivery of
financial statements, the Estimated Pro Forma Financial Statements) shall not
exceed 4.50:1.00;

(f) Investments permitted pursuant to Section 7.02(c);

(g) Holdings and its Subsidiaries may (or, may make Restricted Payments to allow
Holdings or any direct or indirect parent of Holdings to) make Restricted
Payments in an aggregate amount equal to the amount required for Holdings,
PublicCo and Parent to pay customary fees to members of its board of directors,
payments in respect of insurance coverage or for indemnification obligations
under any law, indenture, contract or agreement to any director or officer of
Holdings, PublicCo, Parent or any of its Subsidiaries, in each case,
notwithstanding the existence of any Default or Event of Default;

(h) payments of Permitted Tax Distributions;

(i) Holdings and its Subsidiaries may (or may make Restricted Payments to allow
Holdings or any direct or indirect parent of Holdings to) make Restricted
Payments in an aggregate amount equal to the amount required for Holdings,
PublicCo and Parent to make payments required under its swap or hedging
agreements and leases, which are incurred in the ordinary course of business and
not for speculative purposes;

(j) payments contemplated in connection with the Transaction;

(k) Holdings and its Subsidiaries may (or may make Restricted Payments to allow
Holdings or any direct or indirect parent of Holdings to) make Restricted
Payments to pay cash in lieu of fractional Equity Interests in connection with
any dividend, split or combination thereof, any redemption, conversion or
exchange thereof (including the redemption or exercise of warrants or options in
respect thereof), any Permitted Acquisition or any vesting of Equity Interests;
and

(l) Holdings, Borrowers and Anchor Canada may (or, in the case of Borrowers and
Anchor Canada, may make Restricted Payments to Holdings to allow Holdings or any
direct or indirect parent of Holdings to) make Restricted Payments to Holdings
or any other direct or indirect parent of Borrowers:

(A) to pay its and its direct and indirect parents’ operating costs and expenses
incurred in the ordinary course of business and other corporate overhead costs
and expenses (including administrative, legal, accounting and similar expenses
provided by third parties and listing fees and other costs and expenses
attributable to being a publicly traded company which are reasonable and
customary), incurred in the ordinary course of business and attributable to the
ownership or operations of Borrowers and Anchor Canada and their respective
Subsidiaries, Transaction Costs and any indemnification claims made by directors
or officers of such parent attributable to the ownership or operations of
Borrowers, Anchor Canada and their Subsidiaries,

 

-86-



--------------------------------------------------------------------------------

(B) the proceeds of which shall be used to pay (or make Restricted Payments to
allow Holdings or any other direct or indirect parent thereof to pay) franchise
taxes and other fees, taxes and expenses required to maintain its (or any of its
direct or indirect parents’) corporate existence,

(C) to finance any Investment that would be permitted to be made pursuant to
Sections 7.02 and 7.08 if such parent were subject to such Sections; provided
that (A) such Restricted Payment shall be made substantially concurrently with
the closing of such Investment, (B) Holdings or such parent shall, immediately
following the closing thereof, cause (1) all property acquired (whether assets
or Equity Interests) to be contributed to any Borrower, Anchor Canada or any of
their Subsidiaries or (2) the merger (to the extent permitted in Section 7.04)
of the Person formed or acquired into a Borrower, Anchor Canada or any of their
Subsidiaries in order to consummate such Permitted Acquisition or Investment, in
each case, in accordance with the requirements of Section 6.11 and (C) such
contribution shall constitute an Investment by the applicable Borrower, Anchor
Canada or the applicable Subsidiaries, as the case may be, at the date of such
contribution or merger, as applicable, in an amount equal to the amount of such
Restricted Payment,

(D) the proceeds of which (A) shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of Holdings, any Borrower,
Anchor Canada or any direct or indirect parent company of Holdings to the extent
such salaries, bonuses and other benefits are attributable to the ownership or
operation of Borrowers, Anchor Canada and their respective Subsidiaries or
(B) shall be used to make payments permitted under Sections 7.08(b), (c),
(d) (g) and (h) (but only to the extent such payments have not been and are not
expected to be made by any Borrower, Anchor Canada or a Subsidiary), and

(E) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering by Holdings (or any direct or indirect parent thereof).

Section 7.07 Change in Nature of Business; Permitted Activities of Holdings.
Engage in any material line of business substantially different from those lines
of business conducted by Holdings and its Subsidiaries on the Closing Date or
any business reasonably related or ancillary thereto. With respect to Holdings,
(i) incur any Indebtedness whatsoever other than (A) the Indebtedness and
obligations under this Agreement, the other Loan Documents, the ABL Loan
Documents to which Holdings is a party and other Indebtedness expressly
permitted pursuant to Section 7.03, and (B) Guarantees of the obligations of any
Subsidiary that is a Loan Party in connection with leases otherwise permitted
hereby entered into by any Subsidiary that is a Loan Party, (ii) engage in any
business operating activity other than (A) holding

 

-87-



--------------------------------------------------------------------------------

the Equity Interests of Borrowers and Anchor Canada and other Investments
expressly permitted pursuant to Section 7.02; (B) performing its obligations and
activities incidental thereto under the Loan Documents and other Indebtedness
and liens, guarantees and Investments permitted hereunder; (C) issuing its own
Equity Interests subject to the terms hereof and performing its obligations and
undertaking activities incidental thereto; (D) filing tax reports and paying
taxes in the ordinary course (and contesting any taxes); (E) preparing reports
to Governmental Authorities and to its shareholders; (F) holding director or
shareholder meetings, preparing its books and records and performing other
actions and activities required to maintain its separate structure or to comply
with applicable requirements of Law, or its Organization Documents; and
(G) making Restricted Payments to the extent Restricted Payments are permitted
to be made by or to Holdings pursuant to Section 7.06; or (iii) permit any Liens
on the Equity Interests of Borrowers or Anchor Canada other than (A) Liens
granted under any Loan Document, and (B) any permitted pursuant to
Section 7.01(a)(ii), (c), (h), (j), (t) and (u).

Section 7.08 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of Holdings, whether or not in the ordinary course of
business, other than on fair and reasonable terms no less favorable to Holdings
or such Subsidiary, as applicable, than would be obtainable by Holdings or such
Subsidiary, as applicable, at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, provided that the foregoing restriction
shall not apply to:

(a) transactions between or among Holdings its Subsidiaries;

(b) the payment of reasonable fees, expenses and compensation (including equity
compensation) to and insurance provided on behalf of current, former and future
officers and directors of PublicCo, Parent or Holdings or any Subsidiaries of
Holdings and indemnification agreements entered into by Holdings or any of its
Subsidiaries;

(c) employment and severance arrangements with current, former and future
officers and employees and transactions pursuant to stock option plans and
employee benefit plans and arrangements;

(d) transactions listed on Schedule 7.08.

(e) Restricted Payments permitted under Section 7.06;

(f) loans and other transactions among Holdings and its Subsidiaries and joint
ventures (to the extent any such joint venture is only an Affiliate as a result
of Investments by Holdings and/or any of its Subsidiaries in such joint venture)
to the extent otherwise permitted under this Article VII;

(g) the Transaction (and all payments thereto) and any other transactions by
Holdings and its Subsidiaries permitted under an express provision (including
any exceptions thereto) of this Article VII;

(h) payments by Holdings or any of its Subsidiaries pursuant to any tax sharing
agreements with any direct or indirect parent of Holdings to the extent
attributable to the ownership or operation of Holdings and its Subsidiaries that
comply with the requirements of Section 7.06(h), and

(i) any intercompany leases, subleases, licenses or sublicenses relating to any
IP Rights.

 

-88-



--------------------------------------------------------------------------------

Section 7.09 Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement, any other Loan Document or any ABL Loan Document or any
agreements with respect to Indebtedness permitted pursuant to
Section 7.03(a)(ii), (n) or (o)) that (a) limits the ability (i) of any
Subsidiary of Holdings to make Restricted Payments to any Subsidiary of Holdings
that is a Loan Party or to otherwise transfer property to Holdings or any
Subsidiary of Holdings that is a Loan Party, (ii) of any Subsidiary of Holdings
that is a Guarantor to Guarantee the Indebtedness of Holdings or any Borrower
hereunder or (iii) of Holdings or any of its Subsidiaries to create, incur,
assume or suffer to exist Liens on property of such Person to secure the
Obligations; provided, however, that clauses (i) and (iii) shall not prohibit
any negative pledge or similar provision, or restriction on transfer of
property, incurred or provided in favor of any holder of Indebtedness permitted
under Section 7.03(e) (solely to the extent any such negative pledge relates to
the property financed by or the subject of such Indebtedness); or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person. Notwithstanding the foregoing, this
Section 7.09 will not restrict or prohibit:

(a) restrictions imposed pursuant to an agreement that has been entered into in
connection with a transaction permitted pursuant to Section 7.05 with respect to
the property that is subject to that transaction;

(b) restrictions imposed by any agreement relating to secured Indebtedness
permitted pursuant to Section 7.03 to the extent that such restrictions apply
only to the property or assets securing such Indebtedness;

(c) restrictions binding on a Subsidiary at the time such Subsidiary first
becomes a Subsidiary, so long as such Contractual Obligations were not entered
into in contemplation of such Person becoming a Subsidiary;

(d) restrictions that arise in connection with any Lien permitted by
Section 7.01 and related to the property subject to such Lien;

(e) customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;

(f) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(g) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(h) restrictions or conditions imposed by law;

(i) customary restrictions or conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder; or

(j) provisions restricting subletting or assignment of Contractual Obligations.

Section 7.10 [Reserved].

 

-89-



--------------------------------------------------------------------------------

Section 7.11 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the end of any Measurement Period ending as of the last day of any Fiscal
Quarter set forth below to be greater than the ratio (the “Maximum Consolidated
Leverage Ratio”) set forth below opposite such Fiscal Quarter:

 

     Maximum      Consolidated

Fiscal Quarter

   Leverage Ratio

September 30, 2013

   5.25:1.00

December 31, 2013

   5.25:1.00

March 31, 2014

   5.00:1.00

June 30, 2014

   5.00:1.00

September 30, 2014

   5.00:1.00

December 31, 2014

   4.75:1.00

March 31, 2015

   4.75:1.00

June 30, 2015

   4.50:1.00

September 30, 2015

   4.50:1.00

December 31, 2015

   4.25:1.00

March 31, 2016

   4.25:1.00

June 30, 2016

   4.00:1.00

September 30, 2016

   4.00:1.00

December 31, 2016, and thereafter

   3.75:1.00

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any Measurement Period ending as of the last day
of any Fiscal Quarter beginning with the Fiscal Quarter ending September 30,
2013 to be less than 2.25:1.00 (the “Minimum Interest Coverage Ratio”).

Section 7.12 Amendments or Waivers of Organization Documents. Amend, modify,
waive or change in any manner any term or condition of any of its Organization
Documents in a manner materially adverse to the Lenders.

Section 7.13 Fiscal Year. Make any change in its Fiscal Year.

Section 7.14 Prepayments of Indebtedness.

(a) So long as no Default or Event of Default has occurred and is continuing,
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payment in violation of any
subordination terms of, any subordinated Indebtedness or junior secured
Indebtedness (other than Indebtedness under the ABL Credit Agreement)
(collectively, the “Junior Indebtedness”), except (i) the refinancing thereof
with the proceeds of any Permitted Refinancing permitted by Section 7.03,
(ii) the prepayment of Indebtedness of Holdings or any of its Subsidiaries owed
to Holdings or any of its Subsidiaries to the extent not prohibited by the
subordination provisions applicable thereto and (iii) such prepayments,
redemptions, purchases or other payments made to satisfy Junior Indebtedness
(not in violation of any subordination terms in respect thereof) in an aggregate
amount not to exceed the Available Amount; provided that, in the case of any
such prepayment made in reliance on clause (b) of the definition of Available
Amount, on a Pro Forma Basis giving effect to any such prepayment, the
Consolidated Leverage Ratio as of the last day of the most recently ended Fiscal
Quarter for which Holdings is required to deliver financial statements pursuant
to Section 6.01(a) or (b) (or for the period prior to any such delivery of
financial statements, the Estimated Pro Forma Financial Statements) shall not
exceed 4.50:1.00.

 

-90-



--------------------------------------------------------------------------------

(b) Prior to the Original Loan Maturity Date, to the extent any Permitted Debt
Exchange Notes are issued pursuant to Section 7.03(o) for the purpose of
consummating a Permitted Debt Exchange, (i) Holdings will not, and will not
permit any Subsidiary to, prepay, repurchase, redeem or otherwise defease or
acquire any Permitted Debt Exchange Notes unless Borrowers shall concurrently
voluntarily prepay Term Loans pursuant to Section 2.03(a) on a pro rata basis
among the Class or Classes of Term Loans from which such Permitted Debt Exchange
Notes were exchanged, in an amount not less than the product of (a) a fraction,
the numerator of which is the aggregate principal amount (calculated on the face
amount thereof) of such Permitted Debt Exchange Notes that are proposed to be
prepaid, repurchased, redeemed, defeased or acquired and the denominator of
which is the aggregate principal amount (calculated on the face amount thereof)
of all Permitted Debt Exchange Notes in respect of the relevant Permitted Debt
Exchange then outstanding (prior to giving effect to such proposed prepayment,
repurchase, redemption, defeasance or acquisition) and (b) the aggregate
principal amount (calculated on the face amount thereof) of Term Loans of the
Class or Classes from which such Permitted Debt Exchange Notes were exchanged
then outstanding and (ii) Holdings and its Subsidiaries will not waive, amend or
modify the terms of any Permitted Debt Exchange Notes or any indenture pursuant
to which such Permitted Debt Exchange Notes have been issued in any manner
inconsistent with the terms of Section 2.18(a).

Section 7.15 Sale-Leaseback Transactions. Enter into any sale-leaseback
transaction in which any Loan Party is the seller or the lessee unless the
disposition of assets is permitted under Section 7.05, the incurrence of
indebtedness is permitted by Section 7.03 and the Net Cash Proceeds thereof are
applied as required by Section 2.03(b)(i).

Section 7.16 [Reserved].

Section 7.17 Amendments of Indebtedness. Amend, modify, waive or change in any
manner any term or condition of (a) any Junior Indebtedness, in each case, in a
manner materially adverse to the Lenders or that would effect a prepayment not
otherwise permitted under Section 7.14 or (b) any ABL Obligations, to the extent
prohibited under the ABL Intercreditor Agreement.

ARTICLE 8.

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default. Each of the following shall constitute an Event
of Default (each, an “Event of Default”):

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of the Term Loan, or (ii) within five Business
Days after the same becomes due, any interest on the Term Loan, or any fee due
hereunder, or (iii) within five Business Days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Loan Party or any Subsidiary fails to perform or
observe any term, covenant or agreement contained in any of Section 6.03(a),
6.04(a) (solely with respect to Borrowers) or Article 7; provided, that the
covenant in Section 7.11 is subject to Cure Right pursuant to Section 8.03; or

 

-91-



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party or any Subsidiary fails to perform or observe
any other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or

(d) Representations and Warranties. Any representation, warranty or
certification, when taken as a whole, made or deemed made by any Loan Party
herein, in any other Loan Document, shall be false or incorrect, when taken as a
whole, in any material respect, as of the date made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due, after lapse of all applicable grace, cure or notice periods
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise), in respect of any Indebtedness (other than Indebtedness under the
Loan Documents and Indebtedness under Swap Contracts) having an aggregate
principal amount of more than the Threshold Amount or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing or securing such
Indebtedness, or any other event occurs, in each case, and continues, after any
applicable grace, cure or notice period, the effect of which default or other
event is to cause, or to permit, after lapse of all applicable grace, cure or
notice periods, the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
if required, such Indebtedness or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, in each case, prior to
its stated maturity; provided that, (I) in the case of this subclause (B), (x) a
breach or default by any Loan Party or Subsidiary with respect to the ABL Credit
Agreement will not constitute an Event of Default for purposes of this subclause
(B) unless such breach or default has continued for 30 consecutive days after
all applicable grace, cure or notice periods have expired, or the agent and/or
requisite lenders thereunder have terminated the commitments thereunder and
demanded repayment of, or otherwise accelerated, Indebtedness or other
obligations thereunder in an aggregate amount in excess of the Threshold Amount
and (y) notwithstanding clause (x) above, a breach or default of any financial
covenant under the ABL Credit Agreement will not constitute an Event of Default
hereunder unless the agent and/or lenders thereunder have terminated the
commitments thereunder and demanded repayment of, or otherwise accelerated,
Indebtedness or other obligations thereunder in an aggregate amount in excess of
the Threshold Amount and (II) this subclause (B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder; provided, further, that such failure is unremedied and is
not waived by the holders of such Indebtedness prior to any termination of the
Term Commitments or acceleration of the Term Loans pursuant to Section 8.02; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined,
or as such comparable term may be used and defined, in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which
Holdings or any of its Subsidiaries is the Defaulting Party (as defined, or as
such comparable term may be used and defined, in such Swap Contract) or (B) any
Termination Event (as defined, or as such comparable term may be used and
defined, in such Swap Contract) under such Swap Contract as to which Holdings or
any of its Subsidiaries is an Affected Party (as defined, or as such comparable
term may be used and defined, in such Swap Contract) and, in either event, the
Swap Termination Value owed by Holdings or such Subsidiary as a result thereof
is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver,

 

-92-



--------------------------------------------------------------------------------

trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Judgments. There is entered against any Loan Party or any of its
Subsidiaries one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders then outstanding at such
time) exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not deny coverage) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of 60 consecutive days; or

(h) ERISA. An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or would result in liability of any Loan Party under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount which would result in a Material Adverse Effect or (ii) any
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan that
would result in liability to any Loan Party in an aggregate amount which would
result in a Material Adverse Effect; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted hereunder) or as a result of acts or omissions by the
Administrative Agent or any agent or subagent thereof, any Lender or any of
their respective Affiliates or as a result of satisfaction in full of all the
Obligations (other than contingent obligations not yet due and payable), ceases
to be in full force and effect; or any Loan Party contests in writing the
validity or enforceability of any provision of any Loan Document or the validity
or priority of a Lien as required by the Collateral Documents on a material
portion of the Collateral; or any Loan Party denies in writing that it has any
or further liability or obligation under any Loan Document (other than as a
result of repayment in full of the Obligations other than in accordance with its
terms), or purports in writing to revoke, terminate or rescind any Loan Document
(other than in accordance with its terms); or

(j) Change of Control. There occurs any Change of Control; or

(k) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Article 4 or Section 6.11 shall for any reason (other than pursuant
to the terms hereof or thereof including as a result of a transaction permitted
under this Agreement) cease to create a valid and perfected Lien with such
priority required by the Collateral Documents, subject to Permitted Liens, on a
material portion of the Collateral purported to be covered thereby, (i) except
to the extent that any such perfection or priority is not required, or such lien
is released pursuant to Section 9.10 or except as a result from the failure of
the Administrative Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents
or to file the Uniform Commercial Code continuation statement or take other
actions required to be taken by the Administrative Agent and (ii) except as to
Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied
coverage.

 

-93-



--------------------------------------------------------------------------------

Section 8.02 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Term Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Term Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower (to the extent permitted by
applicable law); and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or at applicable law;

provided, however, that that upon the entry of an order for relief with respect
to either Borrower under any Debtor Relief Laws, the obligation of each Lender
to make Term Loans shall automatically terminate, the unpaid principal amount of
all outstanding Term Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.

Section 8.03 Right to Cure. Notwithstanding anything to the contrary contained
in Section 8.01, for the purpose of determining whether an Event of Default
under Section 7.11 has occurred, Borrowers may (the “Cure Right”) on one or more
occasions designate any portion of the net cash proceeds from a sale or issuance
of Qualified Equity Interests of a Borrower or any cash contribution to the
common capital of a Borrower made after the beginning of such Fiscal Quarter
until the date that is ten (10) Business Days after the date on which financial
statements are required to be delivered with respect to such Fiscal Quarter
(such amount so designated, the “Cure Contribution”), and after giving effect to
such Cure Contribution on a pro forma basis, Borrowers shall be in compliance
with the applicable financial covenant, as such financial covenant is
recalculated in accordance with this Section 8.03. Upon the receipt by Borrowers
of such Cure Contribution pursuant to the exercise of the Cure Right, the
financial covenants in Section 7.11 shall be recalculated giving effect, on a
pro forma basis, to the following adjustments:

(a) such Cure Contribution shall be deemed to have occurred as of the last day
of the Measurement Period for which compliance is being measured; and

(b) Consolidated EBITDA shall be increased by an amount equal to the Cure
Contribution, solely for the purpose of determining compliance with such
financial covenant in any Measurement Period during which the Cure Contribution
was made, and not for any other purpose under this Agreement;

provided that (i) the Cure Right may be exercised no more than twice during any
period of four consecutive Fiscal Quarters, (ii) during the term of this
Agreement the Cure Right may be exercised no more than five times and (iii) the
Cure Contribution shall be no greater than the amount required to cause
Borrowers to be in compliance with Section 7.11 (provided that, for the
avoidance of doubt, if the Cure Contribution is used to make a debt prepayment,
then such Cure Contribution shall reduce debt for purposes of calculating the
financial covenants beginning in the Fiscal Quarter immediately following the
Fiscal Quarter pursuant to which it was made).

 

-94-



--------------------------------------------------------------------------------

Section 8.04 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Term Loans have automatically become immediately
due and payable as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the order specified in Section 6.5 of the Collateral Agreement.

Notwithstanding the foregoing, amounts received from any Borrower or any
Guarantor that is not a “Eligible Contract Participant” (as defined in the
Commodity Exchange Act) shall not be applied to the obligations that are
Excluded Swap Obligations.

ARTICLE 9.

ADMINISTRATIVE AGENT

Section 9.01 Appointment and Authority.

(a) Each of the Lenders hereby irrevocably appoints Deutsche Bank AG, New York
Branch to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and no
Borrower or any other Loan Party shall have rights as a third-party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender and a
potential Hedge Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or in trust for) such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article 9 and Article 10 (including Section 10.04(c)), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents, as if set forth in full herein with respect thereto. Without
limiting the generality of the foregoing, the Lenders hereby expressly authorize
the Administrative Agent to execute any and all documents (including releases)
with respect to the Collateral and the rights of the Secured Parties with
respect thereto (including the ABL Intercreditor Agreement), as contemplated by
and in accordance with the provisions of this Agreement and the Collateral
Documents and acknowledge and agree that any such action by any Agent shall bind
the Lenders.

Section 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity as a
Lender. Such Person and its Affiliates may

 

-95-



--------------------------------------------------------------------------------

accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders. The Lenders acknowledge that, pursuant to such
activities, any Agent or its Affiliates may receive information regarding any
Loan Party or any of its Affiliates (including information that may be subject
to confidentiality obligations in favor of such Loan Party or such Affiliate)
and acknowledge that no Agent shall be under any obligation to provide such
information to them.

Section 9.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agents:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except (in the case of the Administrative Agent)
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until it shall have received written notice from a Lender or
Borrower Agent referring to this Agreement, describing such Default and stating
that such notice is a “notice of default.”

No Agent or any of its Related Parties shall be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article 4 or elsewhere herein, other
than, in the case of the Administrative Agent, to confirm receipt of items
expressly required to be delivered to the

 

-96-



--------------------------------------------------------------------------------

Administrative Agent. The duties of the Administrative Agent shall be mechanical
and administrative in nature; the Administrative Agent shall not have by reason
of this Agreement or any other Loan Document a fiduciary relationship in respect
of any Lender or the holder of any Note; and nothing in this Agreement or in any
other Loan Document, expressed or implied, is intended to or shall be so
construed as to impose upon the Administrative Agent any obligations in respect
of this Agreement or any other Loan Document except as expressly set forth
herein or therein.

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, the Arrangers are named as such for recognition purposes
only, and in their respective capacities as such shall have no powers, duties,
responsibilities or liabilities with respect to this Agreement or the other Loan
Documents or the transactions contemplated hereby and thereby; it being
understood and agreed that the Arrangers (and their Related Persons to the
extent expressly provided for herein) are intended beneficiaries of, and shall
be entitled to all indemnification and reimbursement rights and other benefits
to the extent set forth in, Section 9.11, 10.04 and 10.17 of this Agreement and
no amendment, modification or waiver of any such provision shall be effective
with respect to any Arranger without the prior written consent of such Arranger
(such consent not to be unreasonably withheld or delayed). Without limitation of
the foregoing, the Arrangers shall not, solely by reason of this Agreement or
any other Loan Documents, have any fiduciary relationship in respect of any
Lender or any other Person.

Section 9.04 Reliance. Each Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Term Loan that by its terms must
be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Term Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for Borrowers), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

Section 9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 9.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and Borrowers. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, so long as no Event of Default has occurred and is continuing, with
Borrowers’ consent (such consent not to be unreasonably withheld or delayed), to
appoint a successor, which shall be a financial institution, and the
Administrative Agent’s resignation shall become effective on the earlier of
(i) the acceptance of such successor Administrative Agent by Borrowers

 

-97-



--------------------------------------------------------------------------------

and the Required Lenders or (ii) the fifteenth Business Day after such notice of
resignation. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 15 Business Days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may (but shall not be obligated to) on behalf of
the Lenders appoint a successor Administrative Agent meeting the qualifications
set forth above; provided that if the Administrative Agent shall notify Borrower
Agent and the Lenders that no qualifying Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) except for any
indemnity payments owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrowers and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 10.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any Lender or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

Section 9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, neither the Arrangers nor any of the Agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

Section 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relating to any Loan Party, the Administrative Agent (irrespective of
whether the principal of the Term Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on Borrowers) shall be entitled
and empowered (but not obligated), by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and

 

-98-



--------------------------------------------------------------------------------

to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the Lenders
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders and the Administrative Agent under Sections 2.07
and 10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

Section 9.10 Collateral and Guaranty Matters. Each Lender irrevocably authorizes
the Administrative Agent, at its option and in its discretion:

(a) to release any Lien to the extent securing the Obligations on any property
granted to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Term Commitments and payment in full of all
Obligations (other than contingent indemnification obligations not yet due and
payable), (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder to a Person that is not a Loan Party or under the Loan
Documents or (iii) if approved, authorized or ratified in writing in accordance
with Section 10.01;

(b) to release any Guarantor from its Guarantee of the Obligations under the
Collateral Agreement (i) upon termination of the Aggregate Term Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations not yet due and payable) or (ii) if approved, authorized or ratified
in writing in accordance with Section 10.01;

(c) to release any Guarantor from its Guarantee of the Obligations under the
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder (unless such Person continues to guarantee the
ABL Credit Agreement); and

(d) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document; and

(e) establish intercreditor arrangements in connection with Refinancing Notes or
other Indebtedness as contemplated by this Agreement.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its Guarantee of the Obligations under the Collateral
Agreement pursuant to this Section 9.10. In each case as specified in this
Section 9.10, the Administrative Agent will, at Borrowers’ expense, execute and
deliver to the applicable Loan Party such documents

 

-99-



--------------------------------------------------------------------------------

as such Loan Party may reasonably request to evidence the release of such item
of Collateral from the assignment and security interest granted under the
Collateral Documents or to subordinate its interest in such item, or to release
such Guarantor from its Guarantee of the Obligations under the Collateral
Agreement, in each case in accordance with the terms of the Loan Documents and
this Section 9.10.

The Administrative Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any Loan
Party or is cared for, protected or insured or that the Liens granted to the
Administrative Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Administrative
Agent in this Section 9.10 or in any of the Collateral Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Administrative Agent may act in any manner it may
deem appropriate, in its sole discretion, given the Administrative Agent’s own
interest in the Collateral as one of the Lenders and that Administrative Agent
shall have no duty or liability whatsoever to the Lenders, except for its gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

Section 9.11 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, each Lender shall indemnify upon demand
each Agent and its Related Parties (to the extent not reimbursed by or on behalf
of Borrowers and without limiting the obligations of Borrowers to do so pursuant
to Section 10.04) on a pro rata basis (determined as of the time that the
applicable payment is sought based on each Lender’s outstanding Term Loans at
such time) and hold harmless each Agent and its Related Parties against any and
all Indemnified Liabilities incurred by it; provided that no Lender shall be
liable for payment to any Agent or its Related Parties of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment of a court of competent jurisdiction to have resulted from such Agent’s
or its Related Parties’ own bad faith, gross negligence or willful misconduct
(and no action taken in accordance with the directions of the Required Lenders
or any other appropriate group of Lenders pursuant to Section 10.01 shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section 9.11). In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.11 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person.

Section 9.12 Certain Rights of the Administrative Agent. If the Administrative
Agent requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Loan Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Loan Document in accordance with the instructions of the Required Lenders.

Section 9.13 Holders. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

 

-100-



--------------------------------------------------------------------------------

Section 9.14 Delivery of Information. The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Loan Party, any Subsidiary, the Required Lenders,
any Lender or any other Person under or in connection with this Agreement or any
other Loan Document except (i) as specifically provided in this Agreement or any
other Loan Document and (ii) as specifically requested from time to time in
writing by any Lender with respect to a specific document, instrument, notice or
other written communication received by and in the possession of the
Administrative Agent at the time of receipt of such request and then only in
accordance with such specific request.

Section 9.15 Withholding. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding tax applicable to such payment. Without limiting
or expanding the provisions of Section 3.03, each Lender shall indemnify and
hold harmless the Administrative Agent against, within ten days after written
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent as a result of the failure of the Administrative Agent to
properly withhold any Tax from amounts paid to or for the account of such Lender
for any reason (including, without limitation, because the appropriate form was
not delivered or not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of, withholding Tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 9.15. The agreements in this Section 9.15 shall survive the resignation
and/or replacement of the Administrative Agent, and assignment of rights by, or
the replacement of, a Lender, the termination of the Aggregate Term Commitments
and the repayment, satisfaction or discharge of all other Obligations.

Section 9.16 Secured Hedge Agreements. Except as otherwise expressly set forth
herein or in any Guarantee or any Collateral Document, no Hedge Bank that
obtains the benefits of Section 8.04, any Guarantee or any Collateral by virtue
of the provisions hereof or of any Guarantee or any Collateral Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article 9 to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Secured
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Hedge Bank.

The Hedge Banks hereby authorize the Administrative Agent to enter into any
intercreditor agreement permitted under this Agreement, and any amendment,
modification, supplement or joinder with respect thereto, and any such
intercreditor agreement is binding upon the Hedge Banks.

ARTICLE 10.

MISCELLANEOUS

Section 10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document (including, without limitation, the ABL
Intercreditor Agreement), and no consent to any departure by any Borrower or any
other Loan Party therefrom, shall be effective unless

 

-101-



--------------------------------------------------------------------------------

in writing signed by the Required Lenders (or signed by the Administrative Agent
on behalf of and with the consent of the Required Lenders) and Borrowers or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent (which acknowledgment shall be made by the Administrative
Agent at the direction of the Required Lenders), and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:

(a) extend or increase the Term Commitment of any Lender (or reinstate any Term
Commitment terminated pursuant to Section 8.02) without the written consent of
each such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts (other than default interest) due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, the
Term Loan, or any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of Borrowers to pay interest at the Default Rate or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on the Term
Loan or to reduce any fee payable hereunder;

(d) change (i) Section 8.04 hereof or Section 6.5 of the Collateral Agreement in
a manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender directly affected thereby or (ii) the
definition of “Applicable Percentage,” the order of application or pro rata
nature of application of any reduction in the Term Commitments or any prepayment
of Term Loans within or among the Term Facility from the application thereof set
forth in the applicable provisions of Sections 2.03(a) or 2.03(b), or other
provisions in respect of the pro rata application of payments or offers
hereunder under Section 2.10 or 2.11 or 10.06(b)(vii) in any manner that
materially and adversely affects any Lender under the Term Facility without the
written consent of such Lender;

(e) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

(f) release all or substantially all of the value of the Guarantees of the
Obligations in any transaction or series of transactions without the written
consent of each Lender, except to the extent the release of any Guarantor is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone); and

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions without the written consent of each Lender,
except to the extent the release of any Collateral is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone).

 

-102-



--------------------------------------------------------------------------------

and, provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document.

Notwithstanding anything herein to the contrary, Borrowers and the
Administrative Agent may, without the input or consent of any other Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate in the opinion of the Administrative Agent to effect
the provisions of Section 2.14, 2.15, 2.16, 2.17, 2.18 or 10.01 (e) (including
(i) to provide that additional Classes of Term Loans, Incremental Term
Commitments, Refinancing Notes, Permitted Debt Exchange Notes, Extended Term
Loans, Credit Agreement Refinancing Indebtedness or Refinancing Term Loans shall
share ratably in the benefits of this Agreement and the other Loan Documents
with the Obligations, (ii) to include appropriately the Lenders holding such
Classes in any determination of the Required Lenders and (iii) to permit any
such additional credit facilities or notes to share ratably with the Term Loans
in the application of prepayments.

In connection with an amendment in which any Class of Term Loans is refinanced
with a replacement Class of term loans bearing (or is modified in such a manner
such that the resulting term loans bear) a lower All-in Yield and other
customary amendments related thereto (a “Permitted Repricing Amendment”), only
the consent of the Lenders holding Term Loans subject to such permitted
repricing transaction that will continue as a Lender in respect of the repriced
tranche of Term Loans or modified Term Loans shall be required for such
Permitted Repricing Amendment.

In addition, notwithstanding anything in this Section 10.01 to the contrary:

(a) if the Administrative Agent and Borrowers shall have jointly identified an
obvious error or any error or omission of a technical nature, in each case, in
any provision of the Loan Documents, then the Administrative Agent and Borrowers
shall be permitted to amend such provision, and, in each case, such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders to the Administrative Agent within five Business Days following receipt
of notice thereof;

(b) any waiver, amendment or modification of this Agreement that by its terms
affects the rights or duties under this Agreement of Lenders holding Term Loans
or Term Commitments of a particular Class (but not the Lenders holding Term
Loans or Term Commitments of any other Class) may be effected by an agreement or
agreements in writing entered into by Holdings, Borrowers and the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto under this Section 10.01 if such Class of Lenders were the
only Class of Lenders hereunder at the time; provided that the consent of the
Lenders or the Required Lenders, as the case may be, shall not be required to
effect an Incremental Amendment, Refinancing Amendment, Extension Amendment
(except as expressly provided in Sections 2.14, 2.16, 2.17 or 10.01(e), as
applicable);

(c) no Lender consent is required for the Administrative Agent to enter into, or
to effect any amendment, modification or supplement to, any intercreditor
agreement or arrangement permitted under this Agreement or in any document
pertaining to any Indebtedness permitted hereby that is permitted to be secured
by the Collateral, that is for the purpose of adding the holders of any
Incremental Term Commitment, any Refinancing Notes, or any Permitted First
Priority Refinancing Debt or any Permitted Junior Priority Refinancing Debt, for
the purpose of adding the holders of such Indebtedness (or their Senior
Representative) as a party thereto and otherwise causing such Indebtedness to be
subject thereto, in each case as contemplated by the terms of such intercreditor
agreement or arrangement permitted under this Agreement, as applicable (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Administrative

 

-103-



--------------------------------------------------------------------------------

Agent, are required to effectuate the foregoing and provided that in the good
faith determination of the Administrative Agent such other changes are not
adverse, in any material respect (taken as a whole), to the interests of the
Lenders); provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent;

(d) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent, and Borrowers (i) to
add one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and the accrued
interest and fees in respect thereof and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders; and

(f) guarantees, collateral security documents and related documents executed by
the Loan Parties or the Subsidiaries in connection with this Agreement may be in
a form reasonably determined by the Administrative Agent and may be, together
with this Agreement, amended and waived with the consent of the Administrative
Agent at the request of Borrowers without the need to obtain the consent of any
other Lender if such amendment or waiver is delivered in order (i) to comply
with local Law or advice of local counsel or (ii) to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.

Section 10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except as provided in subsection (b) below, all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:

(i) if to Borrowers or the Administrative Agent, to the address, facsimile
number, or electronic mail address specified for Borrower Agent or the
Administrative Agent, as applicable, on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, or electronic
mail address specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article 2 if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or Borrower Agent may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

-104-



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of Borrowers’ or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each Borrower and the Administrative Agent may
change its address or facsimile for notices and other communications hereunder
by notice to the other parties hereto. Each Lender may change its address or
facsimile for notices and other communications hereunder by notice to Borrower
Agent and the Administrative Agent. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain MNPI with respect to a Borrower or its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices) believed in good faith to be given by or on behalf of
Borrowers even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified

 

-105-



--------------------------------------------------------------------------------

herein or (ii) the terms thereof, as understood by the recipient, varied from
any confirmation thereof. Borrowers shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them for all losses, costs,
expenses and liabilities resulting from the reliance of such Person on each
notice purportedly given by or on behalf of Borrowers.

Section 10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and, in respect of the Collateral Documents, any other Secured Party;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.11), or (c) any
Secured Party from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.11, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

Section 10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrowers shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or any other Agent
(including the reasonable and documented fees and disbursements of external
counsel (but limited to one counsel for the Administrative Agent and all other
Agents taken as a whole and, if necessary, one local counsel in each relevant
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions))), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent (including the fees and disbursements of external counsel (but limited to
one counsel for the Administrative Agent, the other Agents and the Lenders taken
as a whole and, if necessary, one local counsel in each relevant jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
and, if necessary, a single counsel for each relevant specialty (and, solely in
the case of an actual conflict of interest, one other firm of counsel for each
group of similarly affected parties))), in connection with the enforcement or
protection of its rights or remedies this Agreement and the other Loan
Documents, including without limitation, all such expenses incurred during any
legal proceeding, including any proceeding in connection with any Debtor Relief
Law.

 

-106-



--------------------------------------------------------------------------------

(b) Indemnification by Borrowers. Each Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each other Agent, each
Syndication Agent, each Documentation Agent, each Lender and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable and
documented out-of-pocket fees and disbursements of external counsel (but limited
to one counsel for all Indemnitees taken as a whole and, if necessary, one local
counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) and, if necessary, a single special
counsel for each relevant specialty (and, solely in the case of an actual
conflict of interest, one other firm of counsel for each group of similarly
affected parties))), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
Transaction and the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) the Term
Loan or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on, through, under or from
any property currently or formerly owned, leased or operated by a Loan Party or
any of its Subsidiaries, or any Environmental Claim related in any way to any of
the Loan Parties or any of their respective Subsidiaries or (iv) any actual or
prospective claim, litigation, investigation or proceeding (a “Proceeding”)
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto
(collectively, the “Indemnified Liabilities”); provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
obligations, penalties, demands, judgments, suits, costs, losses, claims,
damages, liabilities or related expenses are (w) determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, bad faith, willful misconduct of such Indemnitee,
(x) arising or resulting from, as determined by a court of competent
jurisdiction by final and nonappealable judgment, a material breach of any Loan
Documents by such Indemnitee, or (y) arising or resulting from, any dispute
solely among Indemnitees other than any claims against an Indemnitee in its
capacity as an administrative agent or arranger or other agent or any similar
role hereunder or under the Loan Documents and other than any claims arising out
of any act or omission of Holdings, Borrowers, or any of their Affiliates.
Borrowers and each other Loan Party shall have no obligation to reimburse any
Indemnitee for fees and expenses unless such Indemnitee provides Borrowers an
undertaking in which such Indemnitee agrees to refund and return any and all
amounts paid by or on behalf of Borrowers (or any other Loan Party) to such
Indemnitee to the extent any of the foregoing items in clause (w) through
(y) above occurs. No Indemnitee shall be liable for any damages arising from the
use by others of any information or other materials obtained through IntraLinks
or other similar information transmission systems in connection with this
Agreement except to the extent any such damages have resulted from the gross
negligence, bad faith or willful misconduct of, or material breach of this
Agreement or the other Loan Documents by, such Indemnitee (or its officers,
directors, employees or Affiliates). No Indemnitee, Loan Party or any Subsidiary
have any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date); it being agreed that this sentence shall not limit the
indemnification obligations of Borrowers under this Section.

Borrowers and each other Loan Party shall not be liable for any settlement of
any Proceeding effected without Borrowers’ written consent (which consent shall
not be unreasonably withheld or delayed), but if settled with Borrowers’ written
consent, or if there is a final nonappealable judgment for the plaintiff against
an Indemnitee in any such Proceeding, Borrowers agrees to indemnify and hold

 

-107-



--------------------------------------------------------------------------------

harmless each indemnified person in the manner set forth above. Borrowers shall
not, without the prior written consent of an Indemnitee (which consent shall not
be unreasonably withheld or delayed) effect any settlement of any pending or
threatened Proceeding against an Indemnitee in respect of which indemnity could
have been sought hereunder by such Indemnitee unless (a) such settlement
includes an unconditional release of such Indemnitee from all liability or
claims that are the subject matter of such Proceeding or (b) such settlement
does not include any statement as to, or any admission of, fault or culpability
of such Indemnitee.

(c) Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.10(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Borrowers shall not assert, and hereby waive, any claim against
any Indemnitee, and each of the Administrative Agent, each Lender and each
Related Party agrees not to assert or permit any of their respective
subsidiaries to assert any claim against any Loan Party or any of their
respective directors, officers, employees, attorneys, agents or advisors, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
the Term Loan or the use of the proceeds thereof; provided that nothing
contained in this paragraph shall limit Borrowers’ indemnity obligations under
this Section. No Indemnitee shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after receipt of a written invoice therefor.

(f) Survival. The agreements in this Section 10.04 shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Term Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

Section 10.05 Payments Set Aside. To the extent that any payment by or on behalf
of Borrowers is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be

 

-108-



--------------------------------------------------------------------------------

satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

Section 10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees and the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Term Commitment and the Term Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) In the case of an assignment of the entire remaining amount of the assigning
Lender’s Term Loans, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Term Commitment (which for this purpose includes Term
Loans outstanding thereunder) or, if the Term Commitment is not then in effect,
the principal outstanding balance of the Term Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $1,000,000 unless each of the
Administrative Agent and, so long as no Event of Default under Section 8.01(a)
or (f) has occurred and is continuing, Borrower Agent otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

 

-109-



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loans or the Term
Commitment assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of Borrower Agent (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default under
Section 8.01(a) or 8.01(f) has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that Borrower Agent shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), together with a
processing and recordation fee in the amount of $3,500; provided, however, that
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to any
Borrower or any of its Affiliates or Subsidiaries (except as provided below in
clause (vii)).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Borrower and Affiliated Lender Purchases. Notwithstanding anything to the
contrary contained in this Section 10.06 or any other provision of this
Agreement, so long as no Event of Default has occurred and is continuing,
Holdings, any Borrower, any Subsidiary or any Affiliated Lender may repurchase
or purchase outstanding Term Loans of any Class on the following basis:

(A) Holdings, Borrowers or any Affiliated Lender may conduct one or more
auctions (each, an “Auction”) to repurchase all or any portion of the applicable
Class of Term Loans (such Class of Term Loans, the “Offer Loans”) of Lenders;
provided that (1) Borrower Agent or such Affiliated Lender, as applicable,
delivers to the Administrative Agent (for distribution to the Lenders) a notice
of the aggregate principal amount of the Offer Loans that will be subject to
such Auction no later than 12:00 p.m., New York City time, at least five
Business Days (or such shorter period as may be agreed to by the Administrative
Agent) in advance of a proposed consummation date of such Auction indicating
(a) the date on which the Auction will conclude, (b) the maximum principal
amount of the Offer Loans Holdings, such Borrower, such Subsidiary or such
Affiliated Lender, as applicable, are willing to purchase in the Auction and
(c) the range of discounts

 

-110-



--------------------------------------------------------------------------------

to par at which Holdings, such Borrower, such Subsidiary or such Affiliated
Lender, as applicable, would be willing to repurchase the Offer Loans (it being
understood that such specified discount ranges and/or maximum principal amounts
may be offered with respect to different Classes of Term Loans and, in such
event, each such offer will be treated as a separate Auction); (2) the maximum
principal amount of the Offer Loans which are subject to an Auction shall be no
less than an aggregate $5,000,000 or whole multiples of $1,000,000 in excess
thereof (or the aggregate outstanding principal amount of all such Class of Term
Loans if less); (3) Holdings, such Borrower, such Subsidiary or such Affiliated
Lender, as applicable, shall hold the Auction open for a minimum period of three
Business Days; (4) a Lender who elects to participate in the Auction may choose
to tender all or part of such Lender’s Offer Loans; (5) the Auction shall be
made to all Lenders holding the Offer Loans; (6) Offer Loans will be repurchased
in the order from the largest tendered discount to par within the specified
discount range to the smallest tendered discount to par within the specified
range pursuant to which the maximum principal amount would satisfied; provided,
that to the extent the principal amount of Offer Loans tendered at such discount
to at par is greater than the remaining principal amount necessary to satisfy
the maximum principal amount specified, such Offer Loans tendered at such
discount shall be purchased on a pro rata basis in accordance with the
respective principal amount of Offer Loans tendered at such discount; and
(7) the Auction shall be conducted pursuant to such procedures as Holdings, such
Borrower, such Subsidiary or such Affiliated Lender, as applicable, may
establish which are consistent with this Section 10.06 or are otherwise
reasonably acceptable to the Administrative Agent, which procedures must be
followed by a Lender in order to have its Offer Loans repurchased; provided,
however, that as of the commencement of any such Auction by Holdings, any
Borrower or any Subsidiary, Borrowers must be in compliance with the financial
covenants set forth in Section 7.11 on a Pro Forma Basis;

(B) with respect to all repurchases made by Holdings, any Borrower or Subsidiary
pursuant to an Auction described in this Section 10.06(b)(vii), (x) such
repurchases shall not be deemed to be optional prepayments pursuant to
Section 2.03(a) and shall not be deemed to be a repayment for purposes of
2.03(d) and (y) proceeds under the ABL Credit Agreement shall not be used
directly to fund such repurchases;

(C) following a repurchase by Holdings, any Borrower or any Subsidiary pursuant
to this Section 10.06(b)(vii), (x) the Offer Loans so repurchased shall, without
further action by any Person, be deemed transferred to Borrowers and cancelled
for all purposes and no longer outstanding (and may not be resold) for all
purposes of this Agreement and all the other Loan Documents, including, but not
limited to (1) the making of, or the application of, any payments to the Lenders
under this Agreement or any other Loan Document, (2) the making of any request,
demand, authorization, direction, notice, consent or waiver under this Agreement
or any other Loan Document or (3) the determination of Required Lenders, or for
any similar or related purpose, under this Agreement or any other Loan Document
and (y) the amount of the Term Loans so repurchased and cancelled shall be
applied on a pro rata basis to reduce the remaining scheduled installments of
principal on such Class of Term Loans so repurchased and any obligations in
respect of accrued and unpaid interest or fees in respect of such repurchased
and cancelled Term Loans shall be cancelled. In connection with any Term Loans
repurchased by Holdings, any Borrower or any Subsidiary and cancelled pursuant
to this Section 10.06, the Administrative Agent is authorized to make
appropriate entries in the Register to reflect any such cancellation;

 

-111-



--------------------------------------------------------------------------------

(D) with respect to all repurchases or purchases made pursuant to this
Section 10.06(b)(vii), the assigning Lender shall execute and deliver to the
Administrative Agent an Assignment and Assumption substantially in the form of
Exhibit E-2, and each party thereto shall render customary “big boy” letters to
each other regarding information that is not known to such assigning Lender that
may be material to the decision by such assigning Lender to enter into such
assignment to Holdings, such Borrower, such Subsidiary or such Affiliated
Lender, as applicable;

(E) with respect to purchases by Affiliated Lenders pursuant to this
Section 10.06(b)(vii), (1) the aggregate principal amount of all Term Loans held
by Affiliated Lenders shall not exceed 20% of the aggregate principal amount of
all Term Loans outstanding under this Agreement at the time of such purchase,
(2) Affiliated Lenders will not be permitted to receive information or material
provided solely to Lenders and will not be permitted to attend or participate
(including by telephone) in lender meetings or discussion attended solely by
Lenders and (3) for purposes of any amendment, waiver or modification of this
Agreement or any plan of reorganization that does not in each case adversely
affect such Affiliated Lender as a Lender as compared to other Lenders or treats
such Affiliated Lender in a different manner as compared to other Lenders,
Affiliated Lenders will be deemed to have voted in the same proportion as
non-affiliated Lenders voting on such matter; and

(F) Each of the Loan Parties and the Lenders acknowledge and agree that the
Administrative Agent may perform any and all of its duties under this
Section 10.06(b)(vii) by itself or through any Affiliate of the Administrative
Agent upon the prior consent of Borrowers (such consent shall not be
unreasonably withheld or delayed) and, subject to the foregoing consent,
expressly consents to any such delegation of duties by the Administrative Agent
to such Affiliate and the performance of such delegated duties by such
Affiliate. The exculpatory provisions pursuant to this Agreement shall apply to
each such Affiliate of the Administrative Agent and its respective activities in
connection with any repurchase pursuant to this Section 10.06(b)(vii).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, Borrowers (at their expense) shall execute and deliver
a Note to the assignee Lender. Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Term Commitments of, and principal amounts
(and stated interest) of the Term Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest or demonstrable error,

 

-112-



--------------------------------------------------------------------------------

and Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by any Borrower and any
Lender (with respect to such Lender’s entry), at any reasonable time and from
time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person, any Borrower or any of its Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Term Commitment and/or the Term Loans); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) Borrowers, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (iv) no such
participation shall be made to any Borrower or any of its Affiliates or
Subsidiaries.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant shall also be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of Borrowers (such agency being solely for tax purposes),
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Term Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest or demonstrable error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Borrowers’ prior written consent or except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations

 

-113-



--------------------------------------------------------------------------------

of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

Section 10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the other Agents and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), provided that the Administrative Agent, such other Agent or such
Lender, as applicable, agrees that it will notify Borrower Agent as soon as
practicable in the event of any such disclosure by such Person (other than at
the request of a regulatory authority) unless such notification is prohibited by
law, rule or regulation, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, provided that the
Administrative Agent, such other Agent or such Lender, as applicable, agrees
that it will notify Borrower Agent as soon as practicable in the event of any
such disclosure by such Person (other than at the request of a regulatory
authority) unless such notification is prohibited by law, rule or regulation,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential) in, or any prospective
assignee of or Participant (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential) in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender or an Additional Lender or (ii) any actual or prospective
counterparty (or its advisors) (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential) to any swap or
derivative transaction relating to Borrowers and their respective obligations,
(g) with the consent of Borrower Agent or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or obligation of confidentiality owed to any Borrower, its Subsidiaries
or their respective Affiliates or (y) becomes available to the Administrative
Agent, such other Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than a Borrower or any other Loan
Party (so long as such source is not known (after due inquiry) to the
Administrative Agent, such Agent, such Lender, or any of their respective
Affiliates, as applicable, to be bound by confidentiality obligations to a
Borrower, any Subsidiary thereof or any of their respective Affiliates).

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary or Affiliate thereof relating to a Loan Party or
any Subsidiary or Affiliate thereof or any of their respective businesses other
than any such information that is publically available to the Administrative
Agent or any Lender on a nonconfidential basis prior to disclosure by a Loan
Party thereof other than as a result of a breach of this Section or any other
confidentiality obligation owed to any Loan Party or their Affiliates. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

-114-



--------------------------------------------------------------------------------

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include MNPI concerning a Loan Party or a Subsidiary thereof, as
the case may be, (b) it has developed compliance procedures regarding the use of
MNPI and (c) it will handle such MNPI in accordance with applicable Law,
including United States Federal and state securities Laws.

Section 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) (other than escrow, payroll, petty
cash, tax accounts) at any time owing by such Lender or any such Affiliate to or
for the credit or the account of Borrowers against any and all of the
obligations of Borrowers now or hereafter existing under this Agreement or any
other Loan Document to such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of Borrowers may be contingent or unmatured or are
owed to a branch or office of such Lender different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender and its respective Affiliates under this Section are in addition to all
other rights and remedies (including other rights of setoff) that such Lender or
its respective Affiliates may have under applicable Law or otherwise. Each
Lender agrees to notify Borrower Agent and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application. No amounts
set off from any Guarantor shall be applied to any Excluded Swap Obligations of
such Guarantor.

Section 10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the unpaid principal of the Term Loans
or, if it exceeds such unpaid principal, refunded to Borrowers. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or any Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude optional
prepayments and the effects thereof and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

Section 10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 10.11 Survival of Representations and Warranties. All covenants,
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender

 

-115-



--------------------------------------------------------------------------------

or on their behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as the Term Loan
or any other Obligation hereunder shall remain unpaid or unsatisfied (other than
contingent indemnification obligations not yet due and payable).

Section 10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, then, to the fullest
extent permitted by law, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement and the other Loan Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender shall have not consented to any proposed
amendment, modification, termination, waiver or consent requiring the consent of
all Lenders or all affected Lenders as contemplated by Section 10.01 and the
consent of the Required Lenders has been obtained, then Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if such Lender accepts
such assignment), provided that:

(a) Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrowers (in the
case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrowers to require such assignment and delegation
cease to apply. Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender, as assignor, any Assignment and
Assumption necessary to effectuate any assignment of such Lender’s interests
hereunder in the circumstances contemplated by this Section 10.13.

 

-116-



--------------------------------------------------------------------------------

Section 10.14 Governing Law; Jurisdiction; Etc.

(a) Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ALL CLAIMS OR
CAUSES OF ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED
UPON, ARISE OUT OF OR RELATE IN ANY WAY HERETO OR THERETO OR THE NEGOTIATION,
EXECUTION OR PERFORMANCE THEREOF OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, UNLESS OTHERWISE EXPRESSLY SET FORTH THEREIN, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) Submission to Jurisdiction. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST EACH
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) Waiver of Venue. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) Service of Process. EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.15 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER

 

-117-



--------------------------------------------------------------------------------

LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH OF THE PARTIES HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers are arm’s-length commercial transactions between Borrowers and
their Affiliates, on the one hand, and the Administrative Agent and the
Arrangers, on the other hand, (B) Borrowers have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) Borrowers are capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent and the
Arrangers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for Borrowers or any of
their Affiliates, or any other Person and (B) neither the Administrative Agent
nor the Arrangers have any obligation to Borrowers or any of their Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers and their Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
Borrower and their respective Affiliates, and neither the Administrative Agent
nor the Arrangers have any obligation to disclose any of such interests to
Borrowers or their Affiliates. To the fullest extent permitted by law, each
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 10.17 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies Borrowers that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Borrower and each Guarantor, which information includes the name
and address of each Borrower and each Guarantor and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Borrower and each Guarantor in accordance with the Act. Each Borrower shall, and
shall cause each Guarantor to, promptly following a reasonable request by the
Administrative Agent (on its behalf of on behalf of any Lender), provide all
documentation and other information that the

 

-118-



--------------------------------------------------------------------------------

Administrative Agent or such Lender (through the Administrative Agent) requests
in order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

Section 10.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligations of
Borrowers in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from Borrowers in
the Agreement Currency, Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.

Section 10.20 ABL Intercreditor Agreement. The provisions of this Agreement are
in all respects subject to the terms and provisions of the ABL Intercreditor
Agreement, including the relative rights, obligations and priorities with
respect to Collateral.

[Signature Pages Follow]

 

-119-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ANCHOR HOCKING, LLC,

as Borrower Agent and Borrower

By:   /s/ Bernard Peters  

 

  Name:   Bernard Peters   Title:   Chief Financial Officer

ONEIDA LTD.,

as Borrower

By:   /s/ Bernard Peters  

 

  Name:   Bernard Peters   Title:   Chief Financial Officer

UNIVERSAL TABLETOP, INC.,

as Holdings

By:   /s/ Bernard Peters  

 

  Name:   Bernard Peters   Title:   Chief Financial Officer

[EveryWare Term Loan Agreement Signature Page]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent and as Lender

By:   /s/ Dusan Lazarov  

 

  Name:   Dusan Lazarov   Title:   Director By:   /s/ Michael Getz  

 

  Name:   Michael Getz   Title:   Vice President

[EveryWare Term Loan Agreement Signature Page]



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

DATED AS OF MAY 21, 2013

AMONG

ANCHOR HOCKING, LLC,

AS BORROWER AGENT,

ONEIDA LTD.,

AS BORROWER,

UNIVERSAL TABLETOP, INC.,

AS HOLDINGS,

VARIOUS LENDERS FROM TIME TO TIME PARTY HERETO,

DEUTSCHE BANK SECURITIES INC.

AND

JEFFERIES FINANCE LLC,

AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS,

JEFFERIES FINANCE LLC,

AS SYNDICATION AGENT,

DEUTSCHE BANK AG NEW YORK BRANCH,

AS ADMINISTRATIVE AGENT,

AND

LAMPERT ADVISORS, LLC,

AS DOCUMENTATION AGENT

 

 

$250,000,000 SENIOR SECURED TERM LOAN FACILITY

 

 

SCHEDULES



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(a)    Immaterial Subsidiaries 2.01    Commitments 4.01(a)(ii)    Closing
Date Collateral Documents 4.01(a)(ii)(C)    Real Property Subject to Mortgages
4.01(a)(iv)    Certain Legal Opinions 5.06    Litigation 5.08(a)    Liens
5.08(b)    Owned Real Property 5.09    Environmental Matters 5.13   
Subsidiaries; Other Equity Investments 6.17    Post-Closing Actions 7.03   
Existing Indebtedness 7.08    Transactions with Affiliates 10.02   
Administrative Agent’s Office; Certain Addresses for Notices



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

IMMATERIAL SUBSIDIARIES

None.

 

1.01(a)-1



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   APPLICABLE PERCENTAGE
OF TERM COMMITMENT  

Deutsche Bank AG New York Branch

     100 % 

 

2.01-1



--------------------------------------------------------------------------------

SCHEDULE 4.01(a)(ii)

CLOSING DATE COLLATERAL DOCUMENTS

 

1. Collateral Agreement.

 

2. Copyright Security Agreement, dated as of as of the date hereof, by and among
Oneida Ltd., Anchor Hocking, LLC, Universal Tabletop, Inc., certain subsidiaries
of Oneida Ltd. party thereto and Deutsche Bank AG New York Branch, as
Administrative Agent.

 

3. Patent Security Agreement, dated as of as of the date hereof, by and among
Oneida Ltd., Anchor Hocking, LLC, Universal Tabletop, Inc., certain subsidiaries
of Oneida Ltd. party thereto and Deutsche Bank AG New York Branch, as
Administrative Agent.

 

4. Trademark Security Agreement, dated as of as of the date hereof, by and among
Oneida Ltd., Anchor Hocking, LLC, Universal Tabletop, Inc., certain subsidiaries
of Oneida Ltd. party thereto and Deutsche Bank AG New York Branch, as
Administrative Agent.

 

5. Mortgage, Assignment of Leases and Rents, Security Agreement, Fixture Filing
and Financing Statement by Anchor Hocking, LLC to Deutsche Bank AG New York
Branch, as Administrative Agent, with respect to the property located at 400 9th
Street, Monaca Borough, Beaver County, PA 15061.

 

6. Mortgage, Assignment of Leases and Rents, Security Agreement, Fixture Filing
and Financing Statement by Anchor Hocking, LLC to Deutsche Bank AG New York
Branch, as Administrative Agent, with respect to the property located at 1115 W.
Fifth Avenue, Lancaster, Fairfield County, OH 43130.

 

7. Mortgage, Assignment of Leases and Rents, Security Agreement, Fixture Filing
and Financing Statement by Oneida Silversmiths Inc. to Deutsche Bank AG New York
Branch, as Administrative Agent, with respect to the property located at 163-181
Kenwood Avenue, Oneida, Madison County, NY 13421.

 

4.01(a)(ii)-1



--------------------------------------------------------------------------------

SCHEDULE 4.01(a)(ii)(C)

REAL PROPERTY SUBJECT TO MORTGAGES

Owned Real Property Subject to Mortgages

 

Entity

  

Property

Anchor Hocking, LLC    400 9th Street, Monaca Borough, Beaver County, PA 15061
Anchor Hocking, LLC    1115 W. Fifth Avenue, Lancaster, Fairfield County, OH
43130 Oneida Silversmiths Inc.    163-181 Kenwood Avenue, Oneida, Madison
County, NY 13421

Leased Property Subject to Leasehold Mortgage

None.

 

4.01(a)(ii)(C)-1



--------------------------------------------------------------------------------

SCHEDULE 4.01(a)(iv)

CERTAIN LEGAL OPINIONS

Pennsylvania Counsel

Pepper Hamilton LLP

100 Market Street, Suite 200

P.O. Box 1181

Harrisburg, PA 17108-1181

Ohio Counsel

Vorys, Sater, Seymour and Pease LLP

52 East Gay Street

Columbus, OH 43215

 

4.01(a)(iv)-1



--------------------------------------------------------------------------------

SCHEDULE 5.06

LITIGATION

 

1. The items listed on Schedule 5.09 herein are incorporated by reference.

 

5.06-1



--------------------------------------------------------------------------------

SCHEDULE 5.08(a)

LIENS

None.

 

5.08(a)-1



--------------------------------------------------------------------------------

SCHEDULE 5.08(b)

OWNED REAL PROPERTY

 

Record Owner

  

Owned Real Property

Anchor Hocking, LLC    1115 West Fifth Avenue    Lancaster, OH    400 Ninth
Street    Monaca, PA    Certain vacant parcels (approx 50 acres)    surrounding
2893 and 2891 W. Fair Avenue,    Lancaster, OH Oneida Silversmiths Inc.   
Headquarters Building    163-181 Kenwood Ave.    Oneida, NY    Portion of Former
Knife Plan (approx 2 acres)    3960 Kenwood Road    Oneida, NY 13421    Portion
of Former Main Plant Site (approx 12 acres)    Sherrill, NY    Billboard Parcel
(approx 3 acres)    NYS Route 5 Sherrill Road    Sherrill, NY

For each of Buffalo China, Inc., Delco None. International, Ltd., Kenwood Silver
Company, Inc., Oneida Food Service, Inc., Oneida International Inc., Sakura,
Inc., THC Systems, Inc. and Universal Tabletop, Inc.   

 

5.08(b)-1



--------------------------------------------------------------------------------

SCHEDULE 5.09

ENVIRONMENTAL MATTERS

ONEIDA LTD. ENVIRONMENTAL DISCLOSURES

 

1. Buffalo China, Inc., Buffalo NY

     Lead & Hazardous Substances Investigation/Brownfields Cleanup Program

The Company subsidiary Buffalo China, Inc. (“Buffalo China”) historically
manufactured ceramics at a former facility in Buffalo, NY for approximately 70
years. The former Buffalo China site is improved with an approximately 4-acre
manufacturing building, which is connected to a former warehouse to the east. A
warehouse building (the “Harrison Street Warehouse”), which was historically
used for the manufacture of mirrors, is located on the northwest portion of the
site. Soil contamination was first discovered in 2004 during a Phase II
investigation conducted in conjunction with Buffalo China’s sale of the property
to Niagara Ceramics, and a Supplemental Site Investigation was conducted at the
site in 2006. These investigations identified the presence of VOCs and lead in
on-site soils, particularly, in an area located near the south side of the
Harrison Street Warehouse, and the presence of TCE and its degradation
byproducts in groundwater (TCE has been detected at maximum concentration
approximately 80,000 times the applicable groundwater standard). Buffalo China
enrolled the site into the New York Department of Environmental Conservation
(“NYSDEC”) Brownfield Cleanup Program (“BCP”) in May 2007. Conestoga-Rovers &
Associates (“CRA”) has been managing the cleanup on behalf of the Company. CRA
has established a vapor mitigation system for one off-site residence. One
additional off-site residence remains to be sampled for soil vapor; however, CRA
has not been able to procure access to the off-site location because of a recent
sale of that property. The Company received a Certificate of Completion (“COC”)
from the NYSDEC, dated December 18, 2012, stating that the Company has
satisfactorily completed the remedial program at the former Buffalo China site.
The Company is now eligible for Brownfield tax credits (NYS refundable tax
credits) which are currently being assessed. The Company maintains a reserve of
approximately $306,000 for this matter.

 

2. Oneida Ltd. Knife Plant, Sherrill, NY

     Brownfields Cleanup Program

Oneida formerly used the Sherrill Knife Plant for silverware manufacturing from
approximately 1914 until 2006. Materials used at the site included various
petroleum products, as well as TCE to clean oily parts. Soil and groundwater
impacts were first discovered in 2005 during a Phase II investigation conducted
by Haley & Aldrich. Two subsequent investigations were conducted by Haley &
Aldrich and Plumley Engineering (“Plumley”) in 2006, which investigations
identified several areas of concern, including TCE impacts to soil and
groundwater; a widespread area of oily impacts; a small area of polychlorinated
biphenyl (PCB) impacted soils; an area of soils impacted by low levels of SVOCs
and metals; and the presence of TCE in sediment within the adjacent Oneida
Creek. In addition, VOCs were detected in sub-slab vapor samples at
concentrations exceeding state screening levels. Oneida enrolled the site into
the NYSDEC BCP

 

5.09-1



--------------------------------------------------------------------------------

in December 2009. In May of 2012, the Company submitted the final Remediation
Alternatives Report (RAR) outlining recommended clean-up alternatives. The RAR
was accepted by the NYSDEC in November of 2012. The NYSDEC has accepted the
Company’s plan for remediation and on May 6, 2013 the Company’s Remedial Work
Action Plan was submitted to the NYSDEC. The Company maintains a reserve of
approximately $1.5MM for this matter.

 

3. Leavens Awards, Inc., Attleboro MA

On April 18, 2005, Oneida received an invitation from the U.S. Environmental
Protection Agency (“EPA”) under the Resource Conservation and Recovery Act to
participate in a potential cleanup of Leavens Awards, Inc. (“Leavens Awards”),
whose facility the Company’s wholly owned subsidiary Leavens Manufacturing
Company, Inc. (“Leavens Manufacturing”) owned from 1973 to 1984. Leavens Awards
purchased the assets of Leavens Manufacturing in 1984 and sometime thereafter
performed a cleanup pursuant to a consent order issued by the Massachusetts
Department of Environmental Protection. Both Leavens Manufacturing and Leavens
Awards were dissolved in 1998. The Company responded to the EPA request that it
was not a potentially responsible party (“PRP”) based on the fact that it had no
relationship to the site other than as the prior owner of the shares of the
now-defunct Leavens Manufacturing. There has been no further communication with
EPA on this matter.

 

4. Shpack Landfill Superfund Site—Norton/Attleboro MA

On May 18, 2004, Oneida received a Request for Information (“RFI”) pursuant to
Section 104 of the Comprehensive Environmental Response, Compensation and
Liability Act (“CERCLA”) from EPA regarding the Shpack Landfill site. The EPA
sought to determine whether Leavens Manufacturing, the dissolved, former Oneida
subsidiary, may be a PRP relative to that site for waste which might have been
sent to the landfill. Oneida filed its response to the RFI on August 14, 2004,
pointing to the fact that the landfill had operated between 1946 and 1965,
closing 7 years before Oneida purchased its subsidiary Leavens Manufacturing.
There has been no further communication with EPA on this matter.

 

5. H&M Drum Site (The Ledge Site), Dartmouth MA

On December 22, 2005, the Company’s outside counsel received correspondence
requesting $4,000 for de minimis contribution to the cleanup of the H&M Drum
Site. It was alleged that Leavens Manufacturing sent 4 drums indirectly through
Resolve, Inc. to the H&M Drum Site. For the same reason Oneida declined to
participate in any Leavens Awards cleanup, Oneida did not participate in the
Ledge Site cleanup because it was not a PRP with respect to the H&M Drum Site or
the Ledge Site. It appears that cleanup began in 2006 by the Trustees of the H&M
Drum Site Trust Fund and the PRP Group and that the Ledge Site is now in the
compliance monitoring stage. No further communication with respect to this site
has been received by Oneida.

 

5.09-2



--------------------------------------------------------------------------------

6. Tannery Road Municipal Landfill—Rome, NY

The Tannery Road Landfill was closed and finally capped in late 1997. In
October, 2001, Oneida received an RFI from DEC regarding any waste it may have
disposed of at the landfill. On November 9, 2001, Oneida provided a response to
the RFI, providing evidence that Oneida did not dispose of any hazardous wastes
at the site. On November 21, 2001, Oneida wrote to the NYS Attorney General
(“AG”) reiterating that it did not dispose of hazardous wastes at the landfill
and was, therefore, not a PRP. Following several conversations with the NYSDEC
subsequent to the submission of the response to the RFI, in December 2001, the
NYSDEC verbally informed Oneida that it would not be pursued as a PRP. No
further communication with respect to this site has been received by Oneida.

 

7. Oneida Main Plant, Sherrill NY

Oneida’s main manufacturing facility covered approximately 92 acres in Sherrill,
NY. Based on environmental site assessments between 1992 and 1994, in 1994, the
DEC issued “no further action” letters regarding two lagoons at the facility
that had been listed on New York State’s Registry of Inactive Hazardous Waste
Disposal Sites. In December 2004, a Phase I Site Assessment was conducted by
Haley & Aldridge. The bulk of the assets were subsequently sold to Sherrill
Manufacturing, Inc. in 2005. The Asset Purchase Agreement (“APA”) contained a
general short-term environmental indemnity (3 years) that is no longer in effect
and an indefinite indemnity for a potential TCE issue described in the 2004
Phase 1. Oneida has not received any claims regarding this issue and there have
been no reportable events or other notifications.

Oneida retained approximately 12 acres of the site along the northern boundary.
The area was retained to provide access and buffer to land leased by the Company
to the Sterling Power Partners co-generation facility, which land was
subsequently sold to Sterling’s owner in 2010. There have been no claims or
reportable events with respect to the retained acreage, however, it may be the
site of another historic landfill which was also described in the 2004 Phase 1.
This land and the 2-acre Knife Plant site are held in title by Oneida
Silversmiths.

 

8. EPA Information Request—Lancaster OH

On February 29, 2012, the Company received a request from U.S. EPA Region V to
provide information pursuant to Section 114 of the Clean Air Act (“CAA”)
relating to the Company’s manufacturing facility in Lancaster, OH. U.S. EPA
requested information to determine whether the Lancaster facility’s emission
sources comply with the CAA. Specifically, U.S. EPA requested information
regarding the glass melting furnaces at the Lancaster facility and any
modifications that have been made to the furnaces since 1990. The Company
responded to the information request on April 30, 2012 and May 30, 2012. On
November 15, 2012, Anchor received from U.S. EPA an additional Section 114
information request. U.S. EPA requested additional information related to CAA
compliance, and required an air emission stack test on one of the facility’s
glass melting furnaces. The Company responded to the request on December 17,
2012, and conducted the stack testing on January 31, 2013. The stack test
demonstrated compliance with permit limits for all species. The Lancaster
facility was previously investigated by U.S. EPA Region V in 2005 regarding the
installation of furnace #3 done in 1993 when the facility was owned and operated
by Newell-Rubbermaid. That previous investigation concluded with a “No Further
Action” determination by U.S. EPA in February 2006. The Company is not

 

5.09-3



--------------------------------------------------------------------------------

aware of any significant changes to the Lancaster facility’s furnaces other than
the 1993 installation furnace #3 for which a No Further Action determination was
made. Accordingly, although the ultimate outcome and costs are unknown at this
time, the Company does not currently anticipate material capital costs or
penalties associated with the current EPA information request.

 

5.09-4



--------------------------------------------------------------------------------

SCHEDULE 5.13

SUBSIDIARIES; OTHER EQUITY INVESTMENTS

Domestic Subsidiaries of Universal Tabletop, Inc.

 

Name

   Jurisdiction of
Incorporation   

Date of Incorporation

   Ownership Percentage  

Oneida Ltd.

   Delaware    1880 (in New York, (reincorporated in Delaware in 2006)      100
% 

Anchor Hocking, LLC

   Delaware    March 5, 2007      100 % 

Direct and Indirect Domestic Subsidiaries of Oneida Ltd.

 

Name

   Jurisdiction of
Incorporation      Date of Incorporation     

Holder1

   Ownership Percentage  

Buffalo China, Inc.

     NY         10/3/40            100 % 

Delco International, Ltd.

     NY         11/12/52            100 % 

Kenwood Silver Company, Inc.

     NY         1/2/62            100 % 

Oneida Food Service, Inc.

     NY         6/27/02       Buffalo China, Inc.      100 % 

Oneida International Inc.

     DE         9/22/88            100 % 

Oneida Silversmiths Inc.

     NY         7/12/02            100 % 

Sakura, Inc.

     NY         5/12/00            100 % 

THC Systems, Inc.

     NY         8/26/96            100 % 

Foreign Subsidiaries

 

Name

   Jurisdiction of
Incorporation    Date of Incorporation   

Holder2

   Ownership Percentage  

Anchor Hocking Canada, Inc.

   Canada    4/12/07    Universal Tabletop, Inc.      100 % 

Oneida Canada, Limited

   Canada    12/15/72         100 % 

Ceramica de Juarez SA de CV

   Mexico    9/30/87    Buffalo China, Inc.3      100 % 

Oneida Italy, S.r.l. (to be dissolved)

   Italy    12/21/98 via merger    Oneida International Inc.      100 % 

Oneida, S.A. de CV.

   Mexico    6/23/99         100 %4 

Oneida U.K. Limited

   U.K.    5/24/00         100 % 

Oneida (Guangzhou)

   China    8/1/08         100 % 

Foodservice Co., Ltd.

           

Oneida International, Limited

   England    12/1/70    Oneida U.K. Limited      100 % 

OCI, Inc.

   Cayman Islands            100 % 

 

1 

Oneida Ltd., unless otherwise noted.

2  Oneida Ltd., unless otherwise noted.

3 

497 shares held by Buffalo China, Inc. 3 shares held by Oneida Ltd.

4  1 share of Series A held by Kerri Love.

 

5.13-1



--------------------------------------------------------------------------------

SCHEDULE 6.17

POST-CLOSING ACTIONS

 

1. Within 60 days of the Closing Date (or such later date as may be determined
by the Administrative Agent in its sole discretion), the Loan Parties shall have
delivered to the Administrative Agent a certificate from Borrowers’ insurance
broker or other evidence satisfactory to it that all insurance required to be
maintained pursuant to Section 6.06 is in full force and effect, together with
endorsements naming the Administrative Agent, for the benefit of Secured
Parties, as additional insured and loss payee thereunder to the extent required
under Section 6.06, each in form and substance reasonably satisfactory to the
Administrative Agent.

 

2. Within 60 days of the Closing Date (or such later date as may be determined
by the Administrative Agent in its sole discretion), the Loan Parties shall have
delivered to the Administrative Agent deposit account control agreements, each
in form and substance reasonably acceptable to the Administrative Agent, with
respect to Anchor Hocking, LLC’s accounts no. 1131381581 and 1131381602 held by
PNC Bank, National Association.

 

3.

Within 60 days of the Closing Date (or such later date as may be determined by
the Administrative Agent in its sole discretion), the Loan Parties shall
undertake commercially reasonable efforts to deliver to the Administrative Agent
landlord access waivers, each in form and substance reasonably satisfactory to
the Administrative Agent, with respect to the following locations: (a) 1
Industrial Park Road, Monaca, Pennsylvania, 15061, and (b) 1018 11th Street,
Beaver Falls, Pennsylvania, 15010.

 

4. Within 120 days of the Closing Date (in the case of stock of Oneida S.A. de
C.V.) or 30 days (in the case of stock of Delco International, Ltd.) (or, in
either case, such later date as may be determined by the Administrative Agent in
its sole discretion), the Loan Parties shall have delivered to the
Administrative Agent each of the following certificates representing Collateral
consisting of Pledged Equity Interests (each as defined in the Security
Agreement):

 

  a. 8,490,075 shares of Oneida, S.A. de C.V., held by Oneida Ltd., representing
65% of the total outstanding Series B shares of Oneida, S.A. de C.V.
(accompanied by stock transfer power in blank);

 

  b. 31.85 shares of Oneida, S.A. de C.V., held by Oneida Ltd., representing 65%
of the total outstanding Series A shares of Oneida, S.A. de C.V. (accompanied by
stock transfer power in blank);

 

  c. 5,500,000 shares of Delco International, Ltd., held by Oneida, Ltd.,
representing 100% of the total outstanding common stock of Delco International,
Ltd.

 

6.17-1



--------------------------------------------------------------------------------

5. Within 60 days of the Closing Date (or such later date as may be determined
by the Administrative Agent in its sole discretion), the Loan Parties shall
undertake commercially reasonable efforts to prepare, execute (and have
executed) and file for recordation with the United States Patent and Trademark
Office and the United States Copyright Office, all necessary documents and
instruments, and shall take all other commercially reasonable actions, as
applicable, to evidence the release of the following security interests:

 

  a. Patents

 

  i. The National City Business Credit, Inc. security agreement executed
April 20, 2007, and recorded May 3, 2007, at Reel/Frame 019265/0614; and

 

  b. Copyrights

 

  i. The Credit Suisse (Cayman Islands Branch) security agreement executed
September 13, 2006, and September 15, 2006, and recorded November 3, 2006, at
V3543 D751-752.

 

6.17-2



--------------------------------------------------------------------------------

SCHEDULE 7.03

EXISTING INDEBTEDNESS

 

Lender

  

Debtor

   Date of Note    Amount of Note

Oneida Ltd.

   Pension Benefit Guaranty Corporation (PBGC)    9/15/06    $3,000,000 at
issuance, current
balance $900,000

 

7.03-1



--------------------------------------------------------------------------------

SCHEDULE 7.08

TRANSACTIONS WITH AFFILIATES

None.

 

7.08-1



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES

IF TO THE ADMINISTRATIVE AGENT:

Deutsche Bank AG New York Branch

60 Wall Street, 43rd Floor

New York, NY 10005

Attention: Dusan Lazarov

Telephone: (212) 250-0211

Telecopy: (212) 797-5695

IF TO THE BORROWER:

Universal Tabletop, Inc.,

Anchor Hocking, LLC, and

Oneida Ltd.

c/o Monomoy Capital Partners, L.P.

142 West 57th Street, 17th Floor

New York, NY 10019

Attention: Kerri Cárdenas Love

Telephone: (740) 681-6024

Telecopy: (212) 699-4010

With a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

300 North La Salle

Chicago, Illinois 60654

Attention: Richard W. Porter, P.C.;

David Milligan

Telephone: (312) 862-7045

Telecopy: (312) 862-2200

 

10.02-1



--------------------------------------------------------------------------------

EXHIBIT A

Form of Committed Loan Notice

[Date]

 

To: Deutsche Bank AG New York Branch,

     as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement dated as of May 21, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among Anchor Hocking, LLC, a Delaware limited liability
company (“Anchor” or “Borrower Agent”), Oneida Ltd., a Delaware corporation
(“Oneida” and together with Anchor, each individually a “Borrower” and
collectively, “Borrowers”), Universal Tabletop, Inc., a Delaware corporation
(“Holdings”), each Lender from time to time party thereto, Deutsche Bank AG New
York Branch, as Administrative Agent (the “Administrative Agent”), and the other
agents party thereto. Capitalized terms used herein but not otherwise defined
herein shall have the meaning given to such terms in the Term Loan Agreement.

 

  1.

[The date of the Term Borrowing will be] [The date on which the
conversion/continuation selected hereby is to be effective is]
[                     ]1 (a Business Day).

 

  2. (select one)

 

  ¨

A Term Borrowing2

 

  ¨

A conversion of a Term Borrowing3

 

  ¨

A continuation of a Term Borrowing4

 

1 

Each Committed Loan Notice must be received by the Administrative Agent not
later than (i) 2:00 p.m. three Business Days prior to the requested date of Term
Borrowing of, conversion to or continuation of Eurodollar Rate Loans denominated
in Dollars or of any conversion of Eurodollar Rate Loans denominated in Dollars
to Base Rate Loans and (ii) 11:00 a.m. on the requested date of any Term
Borrowing of Base Rate Loans.

2 

If this option is selected please complete section #4 and delete the content of
section #5.

3 

If this option is selected please complete section #5 and delete the content of
section #4.

4 

If this option is selected please complete section #5 and delete the content of
section #4.

 

Exhibit A-1



--------------------------------------------------------------------------------

  3.

The principal amount of the [Initial Term Loans] [Initial Term Loans]
[Incremental Term Loans of a given series] [Extended Term Loans of a given Term
Loan Extension Series] [Refinancing Term Loans of a given series] (or portion
thereof) to which this notice applies is $[            ]5.

 

  4.

[The Term Borrowing will consist of [Base Rate Loans] [Eurodollar Rate Loans
with an initial Interest Period of [            ] months]6.]

 

  5. [For conversions/continuations, select relevant section:

 

  ¨

If such Term Borrowing is a Term Borrowing of Eurodollar Rate Loans, such
Borrowing shall be continued as a Term Borrowing of Eurodollar Rate Loans having
an Interest Period of [            ] months7.

 

  ¨ If such Term Borrowing is a Term Borrowing of Eurodollar Rate Loans, such
Term Borrowing shall be converted to a Term Borrowing of Base Rate Loans.

 

  ¨

If such Term Borrowing is a Term Borrowing of Base Rate Loans, such Term
Borrowing shall be converted to a Term Borrowing of Eurodollar Rate Loans having
an Interest Period of [            ] months8.]

 

  6. [The account to be credited with the proceeds of the Term Borrowing is
[                    ].]

 

       This Committed Loan Notice complies with Section 2.02(a) of the Term Loan
Agreement.

 

5 

Each Term Borrowing of, conversion to or continuation of Eurodollar Rate Loans
shall be in a minimum principal amount of $1,000,000 and whole multiples of
$1,000,000 in excess thereof. Each Term Borrowing of or conversion to Base Rate
Loans shall be in a minimum principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof.

6 

Insert “one month,” “two months,” “three months” or “six months” (or, if
available to all Lenders, “nine months” or “twelve months”) (subject to the
definition of Interest Period and to Section 2.02(a) of the Term Loan
Agreement).

7 

Insert “one month,” “two months,” “three months” or “six months” (or, if
available to all Lenders, “nine months” or “twelve months”) (subject to the
definition of Interest Period and to Section 2.02(a) of the Term Loan
Agreement).

8 

Insert “one month,” “two months,” “three months” or “six months” (or, if
available to all Lenders, “nine months” or “twelve months”) (subject to the
definition of Interest Period and to Section 2.02(a) of the Term Loan
Agreement).

 

Exhibit A-2



--------------------------------------------------------------------------------

Very truly yours,

ANCHOR HOCKING, LLC,

as Borrower Agent

By:  

 

  Name:   Title:

 

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B

Form of ABL Intercreditor Agreement

[Filed as Exhibit 10.4 to this

Current Report on Form 8-K]



--------------------------------------------------------------------------------

EXHIBIT C

Form of Note

 

Lender: [                    ]      

 

Principal Sum: $[        ]       [Date]

For value received, Anchor Hocking, LLC, a Delaware limited liability company
(“Anchor” or “Borrower Agent”), Oneida Ltd., a Delaware corporation (“Oneida”
and together with Anchor, each individually a “Borrower” and collectively,
“Borrowers”), hereby jointly and severally promise to pay to the order of the
Lender set forth above (the “Lender”) for the account of its Lending Office, at
the office of Deutsche Bank AG New York Branch (the “Administrative Agent”) as
set forth in that certain Term Loan Agreement dated as of May 21, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among Borrowers, Universal Tabletop, Inc., a Del-aware
corporation (“Holdings”), each Lender from time to time party thereto, the
Administrative Agent and the other agents party thereto, the Principal Sum set
forth above (or such lesser amount as shall equal the aggregate unpaid principal
amount of the Term Loan made by the Lender to Borrowers under the Term Loan
Agreement), in lawful money of the United States and in immediately available
funds, on the dates and in the principal amounts provided in the Term Loan
Agreement, and to pay interest on the unpaid principal amount of such Term Loan,
at such office, in like money and funds, for the period commencing on the date
of such Term Loan until such Term Loan shall be paid in full, at the rates per
annum and on the dates provided in the Term Loan Agreement. If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest from the
due date thereof until the date of actual payment (and before as well as after
judgment) computed at the rates per annum and payable as set forth in the Term
Loan Agreement.

This Note is one of the Notes referred to in the Term Loan Agreement and
evidences the Term Loan made by the Lender thereunder. Capitalized terms used in
this Note and not otherwise defined shall have the respective meanings assigned
to them in the Term Loan Agreement, and the terms and conditions of the Term
Loan Agreement are expressly incorporated herein and made a part hereof.

The date, amount, Class, Type and duration of Interest Period (if applicable) of
the Term Loan made by the Lender to Borrowers, and each payment made on account
of the principal thereof, shall be recorded by the Lender on its books; provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of Borrowers to make a payment when due of any amount
owing under the Term Loan Agreement or under this Note in respect of the Term
Loan to be evidenced by this Note.

This Note is secured and guaranteed as provided in the Term Loan Agreement and
the Collateral Documents. Reference is hereby made to the Term Loan Agreement
and the Collateral Documents for a description of the properties and assets in
which a security interest has been granted, the nature and extent of the
security and guarantees, the terms and conditions upon which the security
interest and each guarantee was granted and the rights of the holder of this
Note in respect thereof.

The Term Loan evidenced by this Note shall be due and payable (together with
accrued interest thereon) from time to time in accordance with the terms
provided in the Term Loan Agreement.

The Term Loan Agreement provides for the acceleration of the maturity of the
Term Loan evidenced by this Note upon the occurrence of certain events (and for
payment of collection costs in

 

Exhibit C-1



--------------------------------------------------------------------------------

connection therewith) and for prepayments of such Term Loan upon the terms and
conditions specified therein. In the event this Note is not paid when due at any
stated or accelerated maturity, Borrowers agree to pay, in addition to the
principal and interest, such costs of collection, including reasonable attorney
fees as provided for and in accordance with the terms of the Term Loan
Agreement.

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Note.

This Note and the Term Loan evidenced hereby may be transferred in whole or in
part only by registration of such transfer on the Register maintained for such
purpose by or on behalf of Borrowers as provided in Section 10.06(c) of the Term
Loan Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL CLAIMS
OR CAUSES OF ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED
UPON, ARISE OUT OF OR RELATE IN ANY WAY HERETO SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature Page Follows]

 

Exhibit C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrowers have caused this Note to be executed as of the
date first above written.

 

ANCHOR HOCKING, LLC, as Borrower By:  

 

  Name:   Title:

ONEIDA LTD.,

as Borrower

By:  

 

  Name:   Title:

 

Exhibit C-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

    Amount of 
Loan    Class/Type    Interest Period
(If Applicable)    Amount of
Principal Repaid    Notation
Made By                                                                        
  

 

Exhibit C-4



--------------------------------------------------------------------------------

EXHIBIT D

Form of Compliance Certificate

Financial Statement Date: [            ], [        ]

 

To: Deutsche Bank AG New York Branch, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement dated as of May 21, 2013
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Term Loan Agreement”), among Anchor Hocking, LLC, a Delaware limited
liability company (“Anchor” or “Borrower Agent”), Oneida Ltd., a Delaware
corporation (“Oneida” and together with Anchor, each individually a “Borrower”
and collectively, “Borrowers”), Universal Tabletop, Inc., a Delaware corporation
(“Holdings”), each Lender from time to time party thereto, Deutsche Bank AG New
York Branch, as Administrative Agent (the “Administrative Agent”), and the other
agents party thereto. Capitalized terms used herein but not otherwise defined
herein shall have the meaning given to such terms in the Term Loan Agreement.

The undersigned hereby certifies, on behalf of Holdings and not in such
officer’s individual capacity, as of the date hereof that he/she is the [Chief
Executive Officer] [Chief Financial Officer] [Treasurer] [Controller] of
Holdings, and that, as such, he/she is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on the behalf of Holdings,
and that:

[Use following paragraph 1 for fiscal year end financial statements]

1. [Attached hereto as Schedule 1][Available on the SEC’s website ([applicable
URL]) are the year-end audited financial statements required by Section 6.01(a)
of the Term Loan Agreement for the fiscal year of Holdings and its Subsidiaries
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by Section 6.01(a) of the Term
Loan Agreement. Such financial statements fairly present, in all material
respects, the financial condition, results of operations, Stockholders’ Equity
and cash flows of Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

[Use following paragraph 1 for quarterly financial statements]

1. [Attached hereto as Schedule 1][Available on the SEC’s website ([applicable
URL]) are the unaudited financial statements required by Section 6.01(b) of the
Term Loan Agreement for Holdings and its Subsidiaries for the fiscal quarter of
Holdings ended as of the above date. Such financial statements fairly present,
in all material respects, the financial condition, results of operations,
Stockholders’ Equity and cash flows of Holdings and its Subsidiaries on a
consolidated basis in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes.

2. A review of the activities of Holdings and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period Holdings and Borrowers
performed and observed all their respective obligations under the Loan
Documents, and

 

Exhibit D-1



--------------------------------------------------------------------------------

[select one:]

[to the knowledge of the undersigned during such fiscal period, no Event of
Default has occurred and is continuing.]

–or–

[the following is a list of each such Event of Default and its nature and
status:]

3. Attached hereto as Schedule [1][2] are detailed calculations demonstrating
compliance by Borrowers with Section 7.11 of the Term Loan Agreement as of the
date hereof. The financial covenant analyses and information set forth on
Schedule [1][2] as of, and for, the subject period referred to therein attached
hereto are true and accurate on and as of the date of this Compliance
Certificate.

[Signature Page Follows]

 

Exhibit D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, on behalf of Holdings, has executed this
Compliance Certificate as of [            ], 20[    ].

 

UNIVERSAL TABLETOP, INC. By:  

 

  Name:     Title:   [Chief Executive Officer] [Chief     Financial Officer]
[Treasurer] [Controller]

 

Exhibit D-3



--------------------------------------------------------------------------------

[SCHEDULE 1 TO COMPLIANCE CERTIFICATE]

[Audited][Unaudited] Financial Statements

 

Exhibit D-4



--------------------------------------------------------------------------------

[SCHEDULE [1][2] TO COMPLIANCE CERTIFICATE]

Financial Calculations

 

1. Section 7.11(a) - Consolidated Leverage Ratio:

[See attached.]

 

2. Section 7.11(b) - Consolidated Interest Coverage Ratio:

[See attached.]

 

Exhibit D-5



--------------------------------------------------------------------------------

EXHIBIT E-1

Form of Assignment and Assumption

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [ASSIGNOR
NAME] (the “Assignor”) and [ASSIGNEE NAME] (the “Assignee”). Capitalized terms
used herein but not otherwise defined herein shall have the meaning given to
such terms in that certain Term Loan Agreement identified below (the “Term Loan
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full (the “Standard Terms
and Conditions”).

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Term Loan Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the facility identified
below and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Term Loan Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1 Assignor: [Assignor Name]

 

2 Assignee: [Assignee Name] [and is an Affiliate/Approved Fund of [LENDER NAME]]

 

3 Borrowers: Anchor Hocking, LLC, a Delaware limited liability company (“Anchor”
or “Borrower Agent”), Oneida Ltd., a Delaware corporation (“Oneida” and together
with Anchor, each individually a “Borrower” and collectively, “Borrowers”)

 

4 Administrative Agent: Deutsche Bank AG New York Branch, as the administrative
agent under the Term Loan Agreement (the “Administrative Agent”)

 

5 Term Loan Agreement: Term Loan Agreement dated as of May 21, 2013 (as amended,
restated, supplemented, or otherwise modified from time to time), among
Borrowers, Universal Tabletop, Inc., a Delaware corporation (“Holdings”), each
Lender from time to time party thereto, the Administrative Agent and the other
agents party thereto

 

Exhibit E-1-1



--------------------------------------------------------------------------------

6 Assigned Interest:

 

Class of Term Loans Assigned

   Aggregate
 Amount of 
Term
Loans for
all
Lenders*      Amount of Term
Loans Assigned*      Percentage
Assigned of Term
Loans1      CUSIP
Number    $                    $                    $                   

 

7

Trade Dates:2

 

8

Effective Date:3 [            ], 20[    ]

[The remainder of this page has been intentionally left blank]

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

1 

Set forth as a percentage of the aggregate principal amount of the Term Loans of
the applicable Class of all Lenders. The term “Class” as used in this Assignment
and Assumption has the meaning specified in the Term Loan Agreement.

2 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

3 

To be inserted by the Administrative Agent and which shall be the effective date
of recordation of transfer in the register therefor.

 

Exhibit E-1-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:     Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:     Title:  

 

Consented to and Accepted:

Deutsche Bank AG New York Branch,

as Administrative Agent4

By:  

 

  Name:     Title:   Consented to:

Anchor Hocking, LLC,

as Borrower Agent5

By:  

 

  Name:     Title:  

 

4 

To be completed to the extent required under Section 10.06(b) of the Term Loan
Agreement.

5 

To be completed to the extent required under Section 10.06(b) of the Term Loan
Agreement.

 

Exhibit E-1-3



--------------------------------------------------------------------------------

ANNEX 1 TO

ASSIGNMENT AND ASSUMPTION

[            ]1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Holdings and Borrowers, any of their respective Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by Borrowers, any of their respective Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Term Loan Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Term Loan Agreement (subject to
receipt of such consents as may be required under the Term Loan Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Term Loan Agreement and the other Loan Documents and other instruments or
documents furnished pursuant thereto as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Term Loan Agreement, together with copies of the most recent financial
statements delivered pursuant to Article 4 or Section 6.01 of the Term Loan
Agreement, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, (vi) if it is not
already a Lender under the Term Loan Agreement, attached to the Assignment and
Assumption is a completed administrative questionnaire, (vii) subject to
Section 10.06(b) of the Term Loan Agreement, the Administrative Agent has
received a processing and recordation fee of $3,500 as of the Effective Date,
unless waived by the Administrative Agent in its sole discretion, and
(viii) attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to Section 3.01 of the Term Loan Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking

 

1 

Describe Term Loan Agreement at option of Administrative Agent.

 

Exhibit E-1-4



--------------------------------------------------------------------------------

or not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations that by the terms of the Loan
Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date referred to in this Assignment
and Assumption, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflicts of laws principles.

 

Exhibit E-1-5



--------------------------------------------------------------------------------

Exhibit E-2

Form of Affiliated Lender Assignment and Assumption

This Affiliated Lender Assignment and Assumption (this “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between [ASSIGNOR NAME] (the “Assignor”) and [ASSIGNEE NAME] (the
“Assignee”). Capitalized terms used herein but not otherwise defined herein
shall have the meaning given to such terms in that certain Term Loan Agreement
identified below (the “Term Loan Agreement”), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full (the “Standard Terms and Conditions”).

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Term Loan Agreement (including, without limitation,
Section 10.06(b)(vii)(E) of the Term Loan Agreement), as of the Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Term
Loan Agreement and any other documents or instruments delivered pursuant thereto
to the extent related to the amount and percentage interest identified below of
all of such outstanding rights and obligations of the Assignor under the
facility identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Term Loan Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1 Assignor: [Assignor Name]

 

2 Assignee: [Assignee Name]

 

3 Borrowers: Anchor Hocking, LLC, a Delaware limited liability company (“Anchor”
or “Borrower Agent”), Oneida Ltd., a Delaware corporation (“Oneida” and together
with Anchor, each individually a “Borrower” and collectively, “Borrowers”)

 

4 Administrative Agent: Deutsche Bank AG New York Branch, as the administrative
agent under the Term Loan Agreement (the “Administrative Agent”)

 

5 Term Loan Agreement: Term Loan Agreement dated as of May 21, 2013 (as amended,
restated, supplemented, or otherwise modified from time to time), among
Borrowers, Universal Tabletop, Inc., a Delaware corporation (“Holdings”), each
Lender from time to time party thereto, the Administrative Agent and the other
agents party thereto

 

Exhibit E-2-1



--------------------------------------------------------------------------------

6 Assigned Interest:

 

Class of Term Loans Assigned

   Aggregate
 Amount of 
Term
Loans for
all
Lenders*      Amount of Term
Loans Assigned*      Percentage
Assigned of Term
Loans1      CUSIP
Number    $                    $                    $                   

 

6

Assigned Interest in excess of 20%:         ?2

 

7

Trade Dates:3

 

8

Effective Date:4 [            ], 20[    ]

[The remainder of this page has been intentionally left blank]

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date. After giving
effect to Assignee’s purchase and assumption of the Assigned Interest, the
aggregate principal amount of Term Loans held at any one time by Affiliated
Lenders shall not exceed 20% of the principal amount of all Term Loans
outstanding. To the extent any assignment to an Affiliated Lender would result
in the aggregate principal amount of all Term Loans held by Affiliated Lenders
exceeding such cap, such excess will be void ab initio.

1 

Set forth as a percentage of the aggregate principal amount of all Term Loans
outstanding under the Term Loan Agreement on the Trade Date.

2 

Indicate “yes” or “no.”

3 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

4 

To be inserted by the Administrative Agent and which shall be the effective date
of recordation of transfer in the register therefor.

 

Exhibit E-2-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:     Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:     Title:  

 

Consented to and Accepted:

Deutsche Bank AG New York Branch,

as Administrative Agent

By:  

 

  Name:     Title:   Consented to:

Anchor Hocking, LLC,

as Borrower Agent

By:  

 

  Name:     Title:  

 

Exhibit E-2-3



--------------------------------------------------------------------------------

ANNEX 1 TO

AFFILIATED LENDER ASSIGNMENT AND

ASSUMPTION

[            ]

STANDARD TERMS AND CONDITIONS FOR

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, and (iv) it has rendered a customary “big boy” letter to
the Assignee and the Administrative Agent regarding information that is not
known to the Assignor that may be material to the decision by the Assignor to
enter into such assignment to the Assignee; and (b) assumes no responsibility
with respect to (i) any statements, warranties or representations made in or in
connection with the Term Loan Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Holdings and Borrowers, any of their respective Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by Borrowers, any of their respective
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Term Loan Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Term Loan
Agreement and the other Loan Documents and other instruments or documents
furnished pursuant thereto as a Lender thereunder and, to the extent of the
Assigned Interest, shall have the obligations of a Lender thereunder, (iii) it
is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (iv) it has received a copy of the
Term Loan Agreement, together with copies of the most recent financial
statements delivered pursuant to Article 4 or Section 6.01 of the Term Loan
Agreement, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, (v) if it is not
already a Lender under the Term Loan Agreement, attached to the Assignment and
Assumption is a completed administrative questionnaire, (vi) subject to
Section 10.06(b) of the Term Loan Agreement, the Administrative Agent has
received a processing and recordation fee of $3,500 as of the Effective Date,
unless waived by the Administrative Agent in its sole discretion, (vii) attached
to the Assignment and Assumption is any documentation required to be delivered
by it pursuant to Section 3.01 of the Term Loan Agreement, duly completed and
executed by the Assignee, (viii) no Event of Default has occurred or is
continuing and (ix) after giving effect to such assignment, the aggregate
principal amount of Term Loans held at any one time by Affiliated Lenders shall
not exceed 20% of the aggregate principal amount of all Term Loans at such time
outstanding (calculated as of the date of such purchase); (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other

 

Exhibit E-2-4



--------------------------------------------------------------------------------

Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender; and (c) agrees that it shall at all
times be subject to the applicable voting restrictions set forth in
Section 10.06(b)(vii)(E).

2. Payments. From and after the Effective Date referred to in this Assignment
and Assumption, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflicts of laws principles.

 

Exhibit E-2-5



--------------------------------------------------------------------------------

Exhibit E-3

Form of Administrative Questionnaire

Administrative questionnaire

Please complete and send pdf copy or fax to:

 

 

   Your institution information Full legal name of bank:   

 

(for credit agreement purposes)   

 

Name and title of person:   

 

(executing the credit agreement)   

 

Address for execution copies:   

 

(provide street address for hand deliveries)   

 

  

 

Credit contact:    Credit contact – your institution Name:      

 

Title:      

 

Address:      

 

     

 

Phone:      

 

Fax:      

 

Email:      

 

Operations contact:    Operations contact – your institution Name:    Mark
Kellam   

 

Title:    Operations Analyst   

 

Address:    5022 Gate Parkway, Suite 200   

 

   Jacksonville, FL 32256   

 

Phone:    904-271-2469   

 

Fax:    904-779-3080   

 

Email:    mark.kellam@db.com    USD    Name:    Deutsche Bank AG New York Branch
  

 

ABA no.:    021-001-033   

 

Acct.    Commercial Loan Department   

 

Acct. no.:    60-200-119   

 

Reference:      

 

FOR WITHHOLDING TAX PURPOSES, PLEASE IDENTIFY YOUR BANK/COMPANY’S STATUS:

US CORPORATION                      NON-US (FOREIGN)
CORPORATION                    

Please advise Mark Kellam if there are any changes to this form after the
effective date.

 

Prepared by:  

 

    Phone:  

 

 

Exhibit E-3-1



--------------------------------------------------------------------------------

EXHIBIT F

Form of Guarantee and Collateral Agreement

[Filed as Exhibit 10.2 to this Current Report on Form 8-K]

 



--------------------------------------------------------------------------------

EXHIBIT G-1

Form of United States Tax Compliance Certificate

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Agreement dated as of May 21, 2013
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Term Loan Agreement”), among Anchor Hocking, LLC, a Delaware limited
liability company (“Anchor” or “Borrower Agent”), Oneida Ltd., a Delaware
corporation (“Oneida” and together with Anchor, each individually a “Borrower”
and collectively, “Borrowers”), Universal Tabletop, Inc., a Delaware corporation
(“Holdings”), each Lender from time to time party thereto, Deutsche Bank AG New
York Branch, as Administrative Agent (the “Administrative Agent”), and the other
agents party thereto. Capitalized terms used herein but not otherwise defined
herein shall have the meaning given to such terms in the Term Loan Agreement.

Pursuant to the provisions of Section 3.01(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended
(the “Code”), (iii) it is not a ten percent shareholder of any Borrower within
the meaning of Code Section 881(c)(3)(B), (iv) it is not a “controlled foreign
corporation” related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments on the Loan(s) are not effectively connected
with a United States trade or business conducted by the undersigned.

The undersigned has furnished the Administrative Agent and Borrower Agent with
two duly completed copies of a certificate of its non-U.S. person status on IRS
Form W-8BEN. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform Borrower Agent and the Administrative Agent in writing and deliver
promptly to the Borrower Agent and the Administrative Agent an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by the Borrower Agent or the Administrative Agent), and
(2) the undersigned shall furnish Borrower Agent and the Administrative Agent a
properly completed and currently effective certificate in either the calendar
year in which payment is to be made by Borrowers or the Administrative Agent to
the undersigned, or in either of the two calendar years preceding such payment.

[Signature Page Follows]

 

Exhibit G-1-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[Lender] By:  

 

  Name:   Title: [Address]

Dated: [            ], 20[    ]

 

Exhibit G-1-2



--------------------------------------------------------------------------------

EXHIBIT G-2

Form of United States Tax Compliance Certificate

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Agreement dated as of May 21, 2013
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Term Loan Agreement”), among Anchor Hocking, LLC, a Delaware limited
liability company (“Anchor” or “Borrower Agent”), Oneida Ltd., a Delaware
corporation (“Oneida” and together with Anchor, each individually a “Borrower”
and collectively, “Borrowers”), Universal Tabletop, Inc., a Delaware corporation
(“Holdings”), each Lender from time to time party thereto, Deutsche Bank AG New
York Branch, as Administrative Agent (the “Administrative Agent”), and the other
agents party thereto. Capitalized terms used herein but not otherwise defined
herein shall have the meaning given to such terms in the Term Loan Agreement.

Pursuant to the provisions of Section 3.01(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Term
Loan Agreement or any other Loan Document, neither the undersigned nor any of
its partners/members is a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Code Section 881(c)(3)(B),
(v) none of its direct or indirect partners/members is a “controlled foreign
corporation” related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments on the Loan(s) are not effectively
connected with a United States trade or business conducted by the undersigned or
its direct or indirect partners/members that are claiming the portfolio interest
exemption.

The undersigned has furnished the Administrative Agent and Borrower Agent with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption, provided that, for
the avoidance of doubt, the foregoing shall not limit the obligation of the
Lender to provide, in the case of a partner/member not claiming the portfolio
interest exemption, a Form W-8ECI, Form W-9 or Form W-8IMY (including
appropriate underlying certificates from each interest holder of such
partner/member), in each case establishing such partner/member’s available
exemption from U.S. federal withholding tax. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any material
respect, the undersigned shall promptly so inform Borrower Agent and the
Administrative Agent in writing and deliver promptly to the Borrower Agent and
the Administrative Agent an updated certificate or other appropriate
documentation (including any new documentation reasonably requested by the
Borrower Agent or the Administrative Agent) or promptly notify the Borrower
Agent and the Administrative Agent in writing of its inability to do so, and
(2) the undersigned shall have at all times furnished Borrower Agent and the
Administrative Agent in writing with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

[Signature Page Follows]

 

Exhibit G-2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[Lender] By:  

 

  Name:   Title: [Address]

Dated: [            ], 20[    ]

 

Exhibit G-2-2



--------------------------------------------------------------------------------

EXHIBIT G-3

Form of United States Tax Compliance Certificate

(For Non-U.S. Participants That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is made to that certain Term Loan Agreement dated as of May 21, 2013
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Term Loan Agreement”), among Anchor Hocking, LLC, a Delaware limited
liability company (“Anchor” or “Borrower Agent”), Oneida Ltd., a Delaware
corporation (“Oneida” and together with Anchor, each individually a “Borrower”
and collectively, “Borrowers”), Universal Tabletop, Inc., a Delaware corporation
(“Holdings”), each Lender from time to time party thereto, Deutsche Bank AG New
York Branch, as Administrative Agent (the “Administrative Agent”), and the other
agents party thereto. Capitalized terms used herein but not otherwise defined
herein shall have the meaning given to such terms in the Term Loan Agreement.

Pursuant to the provisions of Section 3.01(e) and Section 10.06(d) of the Term
Loan Agreement, the undersigned hereby certifies that (i) it is the sole record
and beneficial owner of the participation in respect of which it is providing
this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iii) it is not a ten percent shareholder of any Borrower within the
meaning of Code Section 881(c)(3)(B), (iv) it is not a “controlled foreign
corporation” related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) interest payments with respect to such participation are not
effectively connected with a United States trade or business conducted by the
undersigned.

The undersigned has furnished its participating non-U.S. Lender with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, or if a lapse in time or change in circumstances renders
the information on this certificate obsolete, expired or inaccurate in any
material respect, the undersigned shall promptly so inform such non-U.S. Lender
in writing and deliver promptly to such non-U.S. Lender an updated certificate
or other appropriate documentation (including any new documentation reasonably
requested by such non-U.S. Lender) or promptly notify such non-U.S. Lender in
writing of its inability to do so, and (2) the undersigned shall have at all
times furnished such non-U.S. Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

[Signature Page Follows]

 

Exhibit G-3-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[Lender] By:  

 

  Name:   Title: [Address]

Dated: [            ], 20[    ]

 

Exhibit G-3-2



--------------------------------------------------------------------------------

EXHIBIT G-4

Form of United States Tax Compliance Certificate

(For Non-U. S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Agreement dated as of May 21, 2013
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Term Loan Agreement”), among Anchor Hocking, LLC, a Delaware limited
liability company (“Anchor” or “Borrower Agent”), Oneida Ltd., a Delaware
corporation (“Oneida” and together with Anchor, each individually a “Borrower”
and collectively, “Borrowers”), Universal Tabletop, Inc., a Delaware corporation
(“Holdings”), each Lender from time to time party thereto, Deutsche Bank AG New
York Branch, as Administrative Agent (the “Administrative Agent”), and the other
agents party thereto. Capitalized terms used herein but not otherwise defined
herein shall have the meaning given to such terms in the Term Loan Agreement.

Pursuant to the provisions of Section 3.01(e) and Section 10.06(d) of the Term
Loan Agreement, the undersigned hereby certifies that (i) it is the sole record
owner of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect to such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended, (the “Code”), (iv) none of its
direct or indirect partners/members is a ten percent shareholder of any Borrower
within the meaning of Code Section 881(c)(3)(B), (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to any
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the interest
payments with respect to such participation are not effectively connected with a
United States trade or business conducted by the undersigned or its direct or
indirect partners/members that are claiming the portfolio interest exemption.

The undersigned has furnished its participating non-U.S. Lender with IRS Form
W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption, provided that, for the avoidance of
doubt, the foregoing shall not limit the obligation of the Lender to provide, in
the case of a partner/member not claiming the portfolio interest exemption, a
Form W-8ECI, Form W-9 or Form W-8IMY (including appropriate underlying
certificates from each interest holder of such partner/member), in each case
establishing such partner/member’s available exemption from federal withholding
tax. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform such non-U.S. Lender in writing and deliver promptly to such non-U.S.
Lender an updated certificate or other appropriate documentation (including any
new documentation reasonably requested by such non-U.S. Lender) or promptly
notify such non-U.S. Lender in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished such non-U.S. Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

[Signature Page Follows]

 

Exhibit G-4-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[Lender] By:  

 

  Name:   Title: [Address]

Dated: [            ], 20[    ]

 

Exhibit G-4-2



--------------------------------------------------------------------------------

EXHIBIT H

Form of Closing Certificate

May 21, 2013

The undersigned, being a Responsible Officer of Universal Tabletop, Inc., a
Delaware corporation (“Holdings”), pursuant to clause (a)(vi) of Article 4 of
that certain Term Loan Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Term Loan
Agreement”; capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed to such terms in the Term Loan Agreement) among
Anchor Hocking, LLC, a Del-aware limited liability company (“Anchor” or
“Borrower Agent”), Oneida Ltd., a Delaware corporation (“Oneida” and together
with Anchor, each individually a “Borrower” and collectively, “Borrowers”),
Holdings, each Lender from time to time party thereto, Deutsche Bank AG New York
Branch, as Administrative Agent (the “Administrative Agent”), and the other
agents party thereto, does hereby certify on behalf of each Loan Party as
follows:

(a) there has been no change, occurrence or development since December 31, 2012
that could reasonably be expected to have a Material Adverse Effect; and

(b) The representations and warranties of each Loan Party set forth in Article 5
of the Term Loan Agreement are true and correct in all material respects on and
as of the date hereof, or if such representations and warranties refer to an
earlier date, they were true and correct in all material respects as of such
earlier date.

[Signature Page Follows]

 

Exhibit H-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
set forth above.

 

UNIVERSAL TABLETOP, INC. By:  

 

  Name:   Title:

 

Exhibit H-2



--------------------------------------------------------------------------------

EXHIBIT I

Form of Intercompany Subordination Agreement

[See attached.]

 

Exhibit I-1



--------------------------------------------------------------------------------

Execution

THIRD AMENDED AND RESTATED

INTERCOMPANY SUBORDINATION AGREEMENT

THIS THIRD AMENDED AND RESTATED INTERCOMPANY SUBORDINATION AGREEMENT (the
“Agreement”) is dated as of May 21, 2013, and is made by and among the entities
listed on the signature page hereto (each being individually referred to herein
as a “Company” and collectively as the “Companies”), Wells Fargo Bank, National
Association (“Wells Fargo”), as ABL Agent (defined below) and Deutsche Bank AG
New York Branch, as Term Loan Agent (defined below).

WITNESSETH THAT:

WHEREAS, pursuant to (i) that certain Amended and Restated Loan and Security
Agreement, dated as of March 23, 2012 (as such agreement has been amended,
supplemented, amended and restated, replaced or otherwise modified through the
date hereof, the “Existing ABL Loan Agreement”), by and among the financial
institutions party thereto as lenders, Wells Fargo, as administrative agent (in
such capacity, together with its successor and assigns, and any replacement, the
“ABL Agent”), Wells Fargo, as collateral agent (in such capacity, together with
its successors and assigns, and any replacement, the “ABL Collateral Agent”),
Oneida Ltd. (“Oneida”), Anchor Hocking, LLC (“Anchor”, and together with Oneida,
each a “Borrower”, and collectively, “Borrowers”), Universal Tabletop, Inc.
(“Parent”) and certain of Parent’s subsidiaries as guarantors; and (ii) that
certain Term Loan and Security Agreement, dated as of March 23, 2012 (as it has
been amended, supplemented, amended and restated, replaced or otherwise modified
from time to time through the date hereof, the “Existing Term Loan Agreement”),
by and among the financial institutions party thereto, as lenders, Barclays Bank
PLC, as administrative and collateral agent (in such capacity, the “Existing
Term Loan Agent”), Borrowers, Parent and certain of Parent’s subsidiaries, as
guarantors, each Company, the ABL Agent and the Existing Term Loan Agent entered
into the Second Amended and Restated Intercompany Subordination Agreement, dated
as of March 23, 2012 (the “Existing Agreement”);

WHEREAS, on the date hereof, the Existing ABL Loan Agreement has been or will be
amended and restated, and Parent and certain of its subsidiaries have or will
enter into the Second Amended and Restated Loan and Security Agreement, dated as
of even date herewith (as it may be amended, supplemented, amended and restated,
replaced or otherwise modified, the “ABL Loan Agreement”) by and among the
financial institutions party thereto as lenders, Wells Fargo, in its capacity as
ABL Agent and ABL Collateral Agent, Borrowers, Parent, and certain of Parent’s
subsidiaries;

WHEREAS, on the date hereof, the Existing Term Loan Agreement has been or will
be terminated and Parent and certain of its subsidiaries have or will enter into
the Term Loan Agreement, dated as of even date herewith (as it may be amended,
supplemented, amended and restated, replaced or otherwise modified, the “Term
Loan Agreement”) by and among Deutsche Bank AG New York Branch, as agent on
behalf of the lenders party thereto (in such capacity, together with its
successors and assigns, and any replacement, “Term Loan Agent”, and together
with the ABL Agent, the “Agents”), the financial institutions party thereto, as
lenders, Borrowers and Parent;



--------------------------------------------------------------------------------

WHEREAS, in connection with the execution of the ABL Loan Agreement and the Term
Loan Agreement, each Company is required to execute and deliver this Agreement;

WHEREAS, (i) pursuant to the ABL Loan Agreement and the other Loan Documents
referred to and defined in the ABL Loan Agreement (the “ABL Loan Documents”),
the lenders thereunder intend to continue making loans to the respective
borrowers, and (ii) pursuant to the Term Loan Agreement and the other Loan
Documents referred to and defined in the Term Loan Agreement (the “Term Loan
Documents”), the lenders thereunder intend to make loans to the respective
borrowers;

WHEREAS, in order to set forth their respective rights and remedies with respect
to the collateral securing such loans, the ABL Collateral Agent, the Term Loan
Agent, Parent and certain of its subsidiaries are concurrently entering into the
Intercreditor Agreement, dated as of even date herewith (the “Intercreditor
Agreement”);

WHEREAS, the Companies are or may become indebted to each other pursuant to
intercompany notes (the Indebtedness of each of the Companies to any other
Company, now existing or hereafter incurred (whether created directly or
acquired by assignment or otherwise), and interest and premiums, if any, thereon
and other amounts payable in respect thereof are hereinafter collectively
referred to as the “Intercompany Indebtedness”); and

WHEREAS, the obligations of the lenders to make loans to the respective
borrowers from time to time are subject to the condition, among others, that the
Companies subordinate the Intercompany Indebtedness to the Senior Debt (as
defined below) and all other obligations of the borrowers or any other Company
to (i) the ABL Agent, the lenders or the other Secured Parties as defined in the
ABL Loan Agreement (collectively, the “ABL Creditor Parties”) pursuant to the
ABL Loan Agreement and the ABL Loan Documents (collectively, the “ABL Debt”) and
(ii) the Term Loan Agent, the lenders or the other Secured Parties as defined in
the Term Loan Agreement (collectively, the “Term Creditor Parties” and, together
with the ABL Creditor Parties, the “Senior Creditor Parties”) pursuant to the
Term Loan Agreement and the Term Loan Documents (collectively, the “Term Debt”
and, together with the ABL Debt, the “Senior Debt”) in the manner set forth
herein.

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:

1. Intercompany Indebtedness Subordinated to Senior Debt. The recitals set forth
above are hereby incorporated by reference. All Intercompany Indebtedness shall
be subordinate and subject in right of payment to the prior indefeasible payment
in full of all Senior Debt pursuant to the provisions contained herein.

2. Payment Over of Proceeds Upon Dissolution. Etc. Subject to the Intercreditor
Agreement, upon any distribution of assets of any Company in the event of
(a) any insolvency or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding in connection
therewith, relative to any such Company or to its creditors, as

 

2



--------------------------------------------------------------------------------

such, or to its assets, or (b) any liquidation, dissolution or other winding up
of any such Company, whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy, or (c) any assignment for the benefit of
creditors or any marshalling of assets and liabilities of any such Company (a
Company distributing assets as set forth herein being referred to in such
capacity as a “Distributing Company”), then and in any such event:

(A) prior to the Discharge of the ABL Obligations (as defined in the
Intercreditor Agreement), the representative or representatives, or the trustee
or agent, under the ABL Loan Agreement shall be entitled to receive, for the
benefit of the ABL Creditor Parties as their respective interests may appear,
indefeasible payment in full of all amounts due or to become due (whether or not
an Event of Default has occurred under the terms of the ABL Loan Documents or
the ABL Debt has been declared due and payable prior to the date on which it
would otherwise have become due and payable) on or in respect of any and all
Senior Debt before the holder of any Intercompany Indebtedness owed by the
Distributing Company is entitled to receive any payment on account of the
principal of or interest on such Intercompany Indebtedness, and to that end, the
ABL Creditor Parties shall be entitled to receive, as their interests may
appear, for application to the payment of the ABL Debt, any payment or
distribution of any kind or character, whether in cash, property or securities,
which may be payable or deliverable in respect of the Intercompany Indebtedness
owed by the Distributing Company in any such case, proceeding, dissolution,
liquidation or other winding up event; and

(B) prior to the Discharge of the Term Obligations (as defined in the
Intercreditor Agreement), the representative or representatives, or the trustee
or agent, under the Term Loan Agreement shall be entitled to receive, for the
benefit of the Term Creditor Parties as their respective interests may appear,
indefeasible payment in full of all amounts due or to become due (whether or not
an Event of Default has occurred under the terms of the Term Loan Documents or
the Term Debt has been declared due and payable prior to the date on which it
would otherwise have become due and payable) on or in respect of any and all
Term Debt before the holder of any Intercompany Indebtedness owed by the
Distributing Company is entitled to receive any payment on account of the
principal of or interest on such Intercompany Indebtedness, and to that end, the
Term Creditor Parties shall be entitled to receive, as their interests may
appear, for application to the payment of the Term Debt, any payment or
distribution of any kind or character, whether in cash, property or securities,
which may be payable or deliverable in respect of the Intercompany Indebtedness
owed by the Distributing Company in any such case, proceeding, dissolution,
liquidation or other winding up event.

3. No Commencement of Any Proceeding. Each Company agrees that, so long as any
Senior Debt shall remain unpaid, it will not commence, or join with any creditor
other than the Senior Creditor Parties in commencing, any proceeding referred to
in the first paragraph of Section 2 against any other Company which owes it any
Intercompany Indebtedness.

4. Payment Permitted if No Default. Nothing contained in this Agreement shall
prevent any of the Companies from making payments or prepayments at any time of
principal of or interest on any portion of the Intercompany Indebtedness, or the
retention thereof by any of the Companies of any money deposited with them for
the payment of or on account of the principal of or interest on the Intercompany
Indebtedness.

 

3



--------------------------------------------------------------------------------

5. Receipt of Prohibited Payments. Subject to the Intercreditor Agreement, if,
at any time (i) prior to the Discharge of the ABL Obligations (as defined in the
Intercreditor Agreement) after an Event of Default (as defined in the ABL Loan
Agreement) has occurred and is continuing or (ii) prior to the Discharge of the
Term Obligations (as defined in the Intercreditor Agreement) after an Event of
Default (as defined in the Term Loan Agreement) has occurred and is continuing,
a Company which is owed Intercompany Indebtedness by a Distributing Company
shall have received any payment or distribution of assets from the Distributing
Company of any kind or character, whether in cash, property or securities, then
and in such event such payment or distribution shall be held in trust for the
benefit of the Senior Creditor Parties as their respective interests may appear,
shall be segregated from other funds and property held by such Company, and,
upon the request of either Agent shall be forthwith paid over to such Agent in
the same form as so received (with any necessary endorsement) to be applied (in
the case of cash) to or, with respect to a Company that is a Guarantor, held as
collateral (in the case of noncash property or securities) for the payment of
any past due amounts owing with respect to the Senior Debt.

6. Rights of Subrogation. Each Company agrees that no payment or distribution to
the Senior Creditor Parties pursuant to the provisions of this Agreement shall
entitle it to exercise any rights of subrogation in respect thereof until the
Senior Debt shall have been indefeasibly paid in full and the Commitments shall
have terminated.

7. Agreement Solely to Define Relative Rights. The purpose of this Agreement is
solely to define the relative rights of the Companies, on the one hand, and the
Senior Creditor Parties, on the other hand. Nothing contained in this Agreement
is intended to or shall impair, as between any of the Companies and their
creditors other than the Senior Creditor Parties, the obligation of the
Companies to each other to pay the principal of and interest on the Intercompany
Indebtedness as and when the same shall become due and payable in accordance
with its terms, or is intended to or shall affect the relative rights among the
Companies and their creditors other than the Senior Creditor Parties, nor shall
anything herein prevent any of the Companies from exercising all remedies
otherwise permitted by applicable law upon default under any agreement pursuant
to which the Intercompany Indebtedness is created, subject to the rights, if
any, under this Agreement of the Senior Creditor Parties to receive cash,
property or securities otherwise payable or deliverable with respect to the
Intercompany Indebtedness.

8. No Implied Waivers of Subordination. No right of the Senior Creditor Parties
to enforce subordination, as herein provided, shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of any Company
or by any act or failure to act by the Senior Creditor Parties, or by any
non-compliance by any Company with the terms, provisions and covenants of any
agreement pursuant to which the Intercompany Indebtedness is created, regardless
of any knowledge thereof any Senior Creditor Party may have or be otherwise
charged with. Each Company by its acceptance hereof shall agree that, so long as
there is Senior Debt outstanding or Commitments in effect under the Credit
Agreements, such Company shall not, except as expressly permitted by the Credit
Agreements, agree to sell, assign, pledge or encumber the obligations of the
other Companies with respect to their Intercompany Indebtedness, other than by
means of payment of such Intercompany Indebtedness according to its terms,
without the prior written consent of the Agents.

 

4



--------------------------------------------------------------------------------

Without in any way limiting the generality of the foregoing paragraph, the
Senior Credit Parties may, at any time and from time to time, without the
consent of or notice to the Companies except to the extent provided in the
Credit Agreements, without incurring responsibility to the Companies and without
impairing or releasing the subordination provided in this Agreement or the
obligations hereunder of the Companies to the Senior Credit Parties, do any one
or more of the following: (i) change the manner, place or terms of payment, or
extend the time of payment, renew or alter the Senior Debt or otherwise amend or
supplement the Senior Debt or the ABL Loan Documents or Term Loan Documents;
(ii) sell, exchange, release or otherwise deal with any property pledged,
mortgaged or otherwise securing the Senior Debt; (iii) release any person liable
in any manner for the payment or collection of the Senior Debt; and
(iv) exercise or refrain from exercising any rights against any of the Companies
and any other person.

9. Additional Subsidiaries. Upon execution and delivery after the date hereof by
any subsidiary of Oneida of a counterpart signature page hereto, such subsidiary
shall become a Company hereunder with the same force and effect as if originally
named as a Company hereunder. The rights and obligations of each Company
hereunder shall remain in full force and effect notwithstanding the addition of
any new Company as a party to this Agreement.

10. Continuing Force and Effect. This Agreement shall continue in force for so
long as any portion of the Senior Debt remains unpaid and any Commitments under
the Credit Agreements remain outstanding, it being contemplated that this
Agreement be of a continuing nature.

11. Modification. Amendments or Waivers. Any and all agreements amending or
changing any provision of this Agreement or the rights of the Senior Creditor
Parties hereunder, and any and all waivers or consents hereunder, shall be made
only by written agreement, waiver or consent signed by the Companies and, as
applicable, the ABL Agent and/or the Term Loan Agent.

12. Expenses. The Companies unconditionally and jointly and severally agree upon
demand to pay to the Senior Creditor Parties the amount of any and all
documented and reasonable out- of-pocket costs, expenses and disbursements for
which reimbursement is customarily obtained, including expenses and reasonable
fees of one counsel to the ABL Agent and the Lenders (as defined in the ABL Loan
Agreement) and one counsel to the Term Loan Agent and the Lenders (as defined in
the Term Loan Agreement), which any Senior Creditor Party may incur in
connection with (a) the administration of this Agreement, (b) the exercise or
enforcement of any of the rights of the Senior Creditor Parties hereunder, or
(c) the failure by the Companies to perform or observe any of the provisions
hereof.

13. Severability. The provisions of this Agreement are intended to be severable.
If any provision of this Agreement shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

14. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE

 

5



--------------------------------------------------------------------------------

CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) THEREOF.

15. Successors and Assigns. This Agreement shall inure to the benefit of the
Senior Creditor Parties and their respective successors and assigns, as
permitted in the Credit Agreements (including any agent or lender or group of
lenders that at any time refinances, replaces or succeeds to all or a portion of
either credit facility provided by Senior Creditor Parties) and the obligations
of the Companies shall be binding upon their respective successors and assigns.
The duties and obligations of the Companies may not be delegated or transferred
by the Companies without the written consent of the Required Lenders (as defined
in the ABL Loan Agreement and the Term Loan Agreement) and any such delegation
or transfer without such consent shall be null and void.

16. Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which,
when executed and delivered, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.

17. Attorneys-in-Fact. Each of the Companies hereby authorizes and empowers each
of the Agents, at its election and in the name of either itself, for the benefit
of the applicable Senior Parties as their respective interests may appear, or in
the name of each such Company as is owed Intercompany Indebtedness, to execute
and file proofs and documents and take any other action such Agent may deem
reasonably necessary to protect the Senior Creditor Parties’ interests in the
Intercompany Indebtedness and their right of enforcement thereof, and to that
end each of the Companies hereby irrevocably makes, constitutes and appoints
each of the Agents, their officers, employees and agents, or any of them, with
full power of substitution, as the true and lawful attorney-in-fact and agent of
such Company, and with full power for such Company, and in the name, place and
stead of such Company for the purpose of carrying out the provisions of this
Agreement, and taking any action and executing, delivering, filing and recording
any instruments which such Agent may deem reasonably necessary to accomplish the
purposes hereof, which power of attorney, being given for security, is coupled
with an interest and is irrevocable. Each Company hereby ratifies and confirms,
and agrees to ratify and confirm, all actions taken by any of the Agents or any
of their officers, employees or agents pursuant to the foregoing power of
attorney.

18. Remedies. In the event of a breach by any of the Companies in the
performance of any of the terms of this Agreement, the Agents may demand
specific performance of this Agreement and seek injunctive relief and may
exercise any other remedy available at law or in equity, it being recognized
that the remedies of the Agents at law may not fully compensate the Agents for
the damages they may suffer in the event of a breach hereof.

19. Notices. All notices, statements, requests and demands and other
communications given to or made among the Companies, the ABL Agent, the Term
Loan Agent or the lenders under the ABL Loan Agreement and the Term Loan
Agreement in accordance with the provisions of this Agreement shall be given or
made as provided in the ABL Loan Agreement or Term Loan Agreement, as
applicable.

 

6



--------------------------------------------------------------------------------

20. Termination. Upon indefeasible payment in full of the Senior Debt, the
expiration of all Commitments and Letters of Credit, and termination of the
Credit Agreements, this Agreement shall terminate and be of no further force and
effect.

21. Credit Agreement Definitions. Unless otherwise defined herein or the context
otherwise requires, each capitalized term used herein and not otherwise defined
herein is as defined in, or defined by reference (i) prior to the Discharge of
the ABL Obligations (as defined in the Intercreditor Agreement), to the ABL Loan
Agreement and (ii) after the Discharge of the ABL Obligations, to the Term Loan
Agreement.

22. Amendment and Restatement. As of the date hereof, the terms, conditions,
agreements, covenants, representations and warranties set forth in the Existing
Agreement are hereby amended and restated in their entirety, and as so amended
and restated, replaced and superseded, by the terms, conditions, agreements,
covenants, representations and warranties set forth in this Agreement.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

7



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the day and year first above written.

 

ONEIDA LTD. ANCHOR HOCKING, LLC ONEIDA U.K. LIMITED SAKURA, INC. ONEIDA, S.A. DE
C.V. ONEIDA INTERNATIONAL INC. THC SYSTEMS, INC. ONEIDA ITALY, S.R.L. ONEIDA
SILVERSMITHS INC. DELCO INTERNATIONAL, LTD. KENWOOD SILVER COMPANY, INC. BUFFALO
CHINA, INC. ONEIDA CANADA, LIMITED ANCHOR HOCKING CANADA, INC. ONEIDA
INTERNATIONAL, LIMITED CERAMICA DE JUAREZ SA DE CV ONEIDA FOOD SERVICE, INC.
ONEIDA (GUANGZHOU) FOOD SERVICE CO., LTD By:  

 

Name:  

 

Title:  

 

UNIVERSAL TABLETOP, INC. By:  

 

Name:  

 

Title:  

 

EVERYWARE GLOBAL, INC. By:  

 

Name:  

 

Title:  

 

[SIGNATURE CONTINUE ON NEXT PAGE]

Third Amended and Restated Intercompany Subordination Agreement



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as ABL Agent By:  

 

Name:  

 

Title:  

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Term Loan Agent By:  

 

Name:  

 

Title:  

 

Third Amended and Restated Intercompany Subordination Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED:

BARCLAYS BANK PLC

as Existing Term Loan Agent

By:  

 

Name:  

 

Title:  

 

Third Amended and Restated Intercompany Subordination Agreement



--------------------------------------------------------------------------------

EXHIBIT J

Form of Prepayment Notice

[Date]

 

To: Deutsche Bank AG New York Branch, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement dated as of May 21, 2013
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Term Loan Agreement”), among Anchor Hocking, LLC, a Delaware limited
liability company (“Anchor” or “Borrower Agent”), Oneida Ltd., a Delaware
corporation (“Oneida” and together with Anchor, each individually a “Borrower”
and collectively, “Borrowers”), Universal Tabletop, Inc., a Delaware corporation
(“Holdings”), each Lender from time to time party thereto, Deutsche Bank AG New
York Branch, as Administrative Agent (the “Administrative Agent”) and the other
agents party thereto. Capitalized terms used herein but not otherwise defined
herein shall have the meaning given to such terms in the Term Loan Agreement.

This Prepayment Notice is delivered to you pursuant to Section 2.03(c) of the
Term Loan Agreement. Borrower Agent hereby gives notice of a prepayment of Term
Loans as follows:

1. (select Type(s) of Term Loans)

 

  ¨

Base Rate Loans in the aggregate principal amount of $            .1

 

  ¨

Eurodollar Rate Loans with an Interest Period ending                 , 20     in
the aggregate principal amount of $            .2

2. This Prepayment Notice applies to a Class of [Initial Term Loans]
[Incremental Term Loans of a given series] [Extended Term Loans of a given Term
Loan Extension Series] [Refinancing Term Loans of a given series].

3. On                 , 20     (a Business Day).

[4. The prepayment set forth in this notice is conditioned upon the closing of
[insert description of transaction] (the “Transaction”) and will be paid only
upon consummation of such Transaction.]

[Signature Page Follows]

 

1 

Prepayment Notice must be received not later than 12:00 P.M. one Business Day
before the date of prepayment of Base Rate Loans.

2 

Prepayment Notice must be received not later than 12:00 P.M. three Business Days
before the date of prepayment of Eurodollar Rate Loans.

 

Exhibit J-1



--------------------------------------------------------------------------------

This Prepayment Notice and prepayment contemplated hereby comply with the Term
Loan Agreement, including Section 2.03 of the Term Loan Agreement.

 

ANCHOR HOCKING, LLC, as Borrower Agent By:  

 

  Name:   Title:

 

Exhibit J-2



--------------------------------------------------------------------------------

EXHIBIT K

Form of Solvency Certificate

May 21, 2013

The undersigned, being the Chief Financial Officer of Universal Tabletop, Inc.,
a Delaware corporation (“Holdings”), pursuant to clause (a)(v) of Article 4 of
that certain Term Loan Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Term Loan
Agreement”; capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed to such terms in the Term Loan Agreement) among
Anchor Hocking, LLC, a Delaware limited liability company (“Anchor” or “Borrower
Agent”), Oneida Ltd., a Delaware corporation (“Oneida” and together with Anchor,
each individually a “Borrower” and collectively, “Borrowers”), Holdings, each
Lender from time to time party thereto, Deutsche Bank AG New York Branch, as
Administrative Agent (the “Administrative Agent”), and the other agents party
thereto, does hereby certify (in such capacity and not in an individual
capacity) that on the date hereof, after giving effect to the Transaction,
Holdings and its Subsidiaries (taken as a whole) on a consolidated basis on the
date hereof after giving effect to the Transaction are Solvent.

[Signature Page Follows]

 

Exhibit K-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
set forth above.

 

UNIVERSAL TABLETOP, INC. By:  

 

  Name:   Title:

 

Exhibit K-2



--------------------------------------------------------------------------------

EXHIBIT L

Form of ROI Merger Certificate

May 21, 2013

The undersigned, being a Responsible Officer of Universal Tabletop, Inc., a
Delaware corporation (“Holdings”), pursuant to clause (a)(xii) of Article 4 of
that certain Term Loan Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Term Loan
Agreement”; capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed to such terms in the Term Loan Agreement) among
Anchor Hocking, LLC, a Delaware limited liability company (“Anchor” or “Borrower
Agent”), Oneida Ltd., a Delaware corporation (“Oneida” and together with Anchor,
each individually a “Borrower” and collectively, “Borrowers”), Holdings, each
Lender from time to time party thereto, Deutsche Bank AG New York Branch, as
Administrative Agent (the “Administrative Agent”), and the other agents party
thereto, does hereby certify, on behalf of each Loan Party, that the ROI Merger
has been consummated in all material respects in accordance with the ROI Merger
Agreement (attached as Annex 1 hereto), and no provision thereof has been
amended or waived (including consents granted thereunder) in any respect that
would be materially adverse to Lenders without the consent of the Administrative
Agent.

[Signature Page Follows]

 

Exhibit L-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
set forth above.

 

UNIVERSAL TABLETOP, INC. By:  

 

  Name:   Title:

 

Exhibit L-2



--------------------------------------------------------------------------------

ANNEX 1

ROI Merger Agreement

 

Exhibit L-3